Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 1 of 259 PAGEID #: 19938



                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

        . . . . . . . . . . . . . . . .
        OHIO A. PHILIP RANDOLPH         .         Case No. 1:18-cv-357
        INSTITUTE, et al.,              .
                                        .         Day 1 of Bench Trial
                 Plaintiffs,            .
                                        .
                 - v -                  .
                                        .         Monday, March 4, 2019
        LARRY HOUSEHOLDER, et al.,      .         8:59 AM
                                        .
                 Defendants.            .         Cincinnati, Ohio
        . . . . . . . . . . . . . . . .

                                           - - -

                            TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE TIMOTHY S. BLACK, THE HONORABLE KAREN
             NELSON MOORE AND THE HONORABLE MICHAEL H. WATSON, JUDGES

        APPEARANCES:

        For the Plaintiffs:

        FREDA J. LEVENSON, ESQ.                   T. ALORA THOMAS-LUNDBORG, ESQ.
        DAVID J. CAREY, ESQ.                      THERESA J. LEE, ESQ.
        ELIZABETH M. BONHAM, ESQ.                 EMILY R. ZHANG, ESQ.
        American Civil Liberties Union            American Civil Liberties Union
          of Ohio Foundation                        Foundation
        4506 Chester Avenue                       125 Broad Street, 18th Floor
        Cleveland, Ohio 44103                     New York, New York 10004-2400

        ROBERT D. FRAM, ESQ.
        JEREMY M. GOLDSTEIN, ESQ.
        Covington & Burling LLP
        One Front Street, 35th Floor
        San Francisco, California 94111

        For the Defendants:

                                   STEVEN T. VOIGT, ESQ.
                                   Ohio Attorney General's Office
                                   Constitutional Offices Section
                                   30 East Broad Street, 16th Floor
                                   Columbus, Ohio 43215




                    Proceedings recorded by stenotype; transcript
                      produced by computer-aided transcription.
                                                                              1 -#: 219939
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 2 of 259 PAGEID



    1   APPEARANCES (Continued):

    2   For the Defendants Larry Householder and Larry Obhof:

    3                              PHILLIP J. STRACH, ESQ.
                                   MICHAEL D. McKNIGHT, ESQ.
    4                              ALYSSIA RIGGINS, ESQ.
                                   BRODIE ERWIN, ESQ.
    5                              Ogletree, Deakins, Nash, Smoak & Stewart,
                                     P.C.
    6                              4208 Six Forks Road, Suite 1100
                                   Raleigh, North Carolina 27609
    7
        For the Intervenors Steve Chabot, Brad R. Wenstrup, Jim Jordan,
    8   Bob Latta, Bill Johnson, Bob Gibbs, Warren Davidson, Michael
        Turner, Dave Joyce, Steve Stivers, Robert F. Bodi, Charles
    9   Drake, Roy Palmer III, Nathan Aichele, Republican Party of
        Cuyahoga County and Franklin County Republican Party:
   10
        PATRICK T. LEWIS, ESQ.                    KATHERINE L. McKNIGHT, ESQ.
   11   Baker & Hostetler LLP                     E. MARK BRADEN, ESQ.
        Key Tower                                 Baker & Hostetler LLP
   12   127 Public Square, Suite 2000             1050 Connecticut Avenue, N.W.
        Cleveland, Ohio 44114-1214                Suite 1100
   13                                             Washington, DC 20036-5043

   14   ROBERT J. TUCKER, ESQ.
        Baker & Hostetler LLP
   15   200 Civic Center Drive
        Suite 1200
   16   Columbus, Ohio 43215-4138

   17   Also present:              Stephen N. Najarian, Trial Consultant
                                   Forrest Williamson, Paralegal, Baker &
   18                                Hostetler

   19   Law Clerks:                Christopher D. deLaubenfels, Esq.
                                   Hannah Gelbort, Esq.
   20                              Adam Kleven, Esq.
                                   Caitlin Miller, Esq.
   21                              Madison R. Troyer, Esq.

   22   Courtroom Deputy:          Rebecca R. Santoro

   23   Court Reporter:            Luke T. Lavin, RDR, CRR
                                   Potter Stewart U.S. Courthouse
   24                              100 East Fifth Street, Room 103
                                   Cincinnati, Ohio 45202
   25                              Telephone: (513) 564-7500
                                                                              1 -#: 319940
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 3 of 259 PAGEID



    1                             P R O C E E D I N G S

    2        (In open court at 8:59 AM.)

    3              JUDGE BLACK:      Please be seated.

    4        Good morning, ladies and gentlemen.

    5              MEMBERS OF THE AUDIENCE:        Good morning.

    6              JUDGE BLACK:      We are in the open courtroom on the

    7   record in the matter of Ohio A. Philip Randolph Institute, et

    8   al. versus Larry Householder, Speaker of the Ohio House of
    9   Representatives, et al.        We are here for trial.

   10        I'm pleased to welcome to the bench Judge Moore, who has

   11   come from Cleveland and the Sixth Circuit, Judge Watson who has

   12   come from Columbus from the United States District Court, and I

   13   welcome you to my hometown.         I'm Tim Black.

   14        We're here for trial in a civil action which seeks

   15   injunctive and declaratory relief challenging the Ohio

   16   congressional map as an unconstitutional partisan gerrymander

   17   in violation of the First Amendment, the Equal Protection

   18   Clause of the Fourteenth Amendment of the right to vote

   19   guaranteed by the First and Fourteenth Amendments and of

   20   Article I, Section 4 of the Constitution.

   21        The defendants deny the allegations.           It's set for trial.

   22   This will be a timed trial.         The plaintiffs on the one hand and

   23   the defendant intervenors on the other hand have 35 hours to

   24   present their testimony and evidence.           They're to keep track of

   25   their own time.
                                                                              1 -#: 419941
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 4 of 259 PAGEID



    1        Before we proceed to opening statements, I'd like the

    2   lawyers to enter their appearances for the record and to

    3   indicate whether parties are present with them.

    4        On behalf of the plaintiffs, Ms. Levenson perhaps.

    5              MS. LEVENSON:      Good morning, Your Honors.        Freda

    6   Levenson, ACLU of Ohio for the plaintiffs, and we do have a

    7   number of plaintiffs present this morning.

    8              JUDGE BLACK:      To the plaintiffs, good morning.

    9   Welcome to the federal court.         We're pleased to have you in our

   10   presence.

   11        The additional plaintiffs' lawyers will enter their

   12   appearances, please.

   13              MR. FRAM:     Robert Fram, Covington and Burling for the

   14   plaintiffs, Your Honor.

   15              JUDGE BLACK:      Good morning, Mr. Fram.

   16              MS. THOMAS-LUNDBORG:       Alora Thomas from the ACLU, Your

   17   Honor, for the plaintiffs.

   18              JUDGE BLACK:      Good morning, Ms. Thomas.

   19              MS. LEE:     Theresa Lee for the ACLU for the plaintiffs.

   20              JUDGE BLACK:      Good morning.

   21              MR. GOLDSTEIN:      Jeremy Goldstein, Covington and

   22   Burling for plaintiffs.

   23              JUDGE BLACK:      Good morning.

   24        On behalf of the defendants?

   25              MR. STRACH:     Good morning, Your Honor.         Phil Strach on
                                                                              1 -#: 519942
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 5 of 259 PAGEID



    1   behalf of the defendants.        And with us today we have the chief

    2   legal counsel for the Ohio Senate, Frank Strigarie.

    3              JUDGE BLACK:      And where is he?

    4              MR. STRACH:     He is on the --

    5              JUDGE BLACK:      Good morning, sir.

    6              MR. STRIGARI:      Good morning.

    7              MR. McKNIGHT:      Good morning, Your Honor.        Michael

    8   McKnight from Ogletree, Deakins on behalf of the defendants.

    9              JUDGE BLACK:      Good morning.

   10              MR. VOIGT:     Good morning, Your Honor.        Steven Voigt

   11   with the Ohio Attorney General's office.            I represent the

   12   Secretary of State and the General Assembly.

   13              JUDGE BLACK:      Good morning.

   14        On behalf of the intervenors?

   15              MR. LEWIS:     Your Honor, good morning.        Patrick Lewis,

   16   Baker Hostetler.

   17              JUDGE BLACK:      Good morning.

   18              MR. LEWIS:     And our clients are not present with us

   19   today.

   20              JUDGE BLACK:      Very well.

   21              MR. BRADEN:     Mark Braden, at Baker and Hostetler, for

   22   the defendant intervenors.

   23              JUDGE BLACK:      Good morning.

   24              MR. TUCKER:     Robert Tucker, Baker and Hostetler, on

   25   behalf of the intervenors.         And we have two other colleagues, I
                                                                              1 -#: 619943
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 6 of 259 PAGEID



    1   think, in the background here who will also enter their

    2   appearance.

    3              JUDGE BLACK:      Good morning.

    4        Who do we have in the back?

    5              MS. McKNIGHT:      Good morning, Your Honor.        Kate

    6   McKnight from Baker and Hostetler, on behalf of the

    7   intervenors.      I would also note that there is an additional

    8   counsel at defendants' counsel table:           Alyssa Riggins.

    9              JUDGE BLACK:      Good morning.

   10              MS. RIGGINS:      Good morning.

   11              JUDGE BLACK:      Did we get one more intervenor, counsel?

   12              MR. ERWIN:     Good morning, Your Honor.        I'm actually

   13   with -- Brodie Erwin from Ogletree, Deakins for the defendants.

   14              JUDGE BLACK:      Very well.

   15              MS. PROUTY:     Erika Prouty, Baker and Hostetler, on

   16   behalf of the intervenors.

   17              JUDGE BLACK:      Good morning.

   18              MS. LEVENSON:      Your Honor, we also have additional

   19   plaintiffs' lawyers here in the back who haven't identified

   20   themselves.

   21              JUDGE BLACK:      I'd just as soon have them introduced.

   22              MS. LEVENSON:      Thank you.

   23              MR. WOOD:     Your Honor, Isaac Wood from Covington and

   24   Burling for the plaintiffs.

   25              THE COURT:     Mr. Wood.
                                                                              1 -#: 719944
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 7 of 259 PAGEID



    1              MR. JADE:     Your Honor, Robert Jade, Covington and

    2   Burling, also for the plaintiffs.

    3              JUDGE BLACK:      Good morning.

    4              MR. RECHTER:      Good morning, Your Honor.        Peter

    5   Rechter, Covington and Burling, for the plaintiffs.

    6              JUDGE BLACK:      Good morning.

    7              MS. BONHAM:     Your Honor, Elizabeth Bonham from the

    8   ACLU of Ohio, for the plaintiffs.

    9              JUDGE BLACK:      Good morning.

   10              MS. ZHANG:     Emily Zhang from the ACLU for the

   11   plaintiffs.

   12              JUDGE BLACK:      Good morning.

   13              MR. CAREY:     David Carey, ACLU of Ohio, for the

   14   plaintiffs.

   15              JUDGE BLACK:      Good morning.

   16              MR. CANTOR:     Good morning.      Jacob Cantor, Covington

   17   and Burling, for the plaintiffs.

   18              JUDGE BLACK:      Good morning.

   19              MR. COOKE:     Good morning, Your Honor.        Perrin Cooke,

   20   Covington and Burling, also for the plaintiffs.

   21              JUDGE BLACK:      Good morning.

   22              MR. SUBHEDAR:      Good morning.     Nitin Subhedar,

   23   Covington and Burling, also for the plaintiffs.

   24              JUDGE BLACK:      Good morning.

   25        It's a high honor.
                                                                              1 -#: 819945
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 8 of 259 PAGEID



    1        Yes?

    2               MR. VOIGT:     I apologize, Your Honor.       I neglected to

    3   mention that the Secretary of State's client representative is

    4   here:    Mr. Piccininni.

    5               JUDGE BLACK:     Good morning, sir.

    6               MR. PICCININNI:     Good morning.

    7               JUDGE BLACK:     Anybody else whose appearance needs to

    8   be entered?

    9               MS. YACKSHAW:     Good morning, Your Honor.        Ann Yackshaw

   10   with the Ohio Attorney General for the Secretary of State and

   11   the General Assembly.

   12               JUDGE BLACK:     Good morning.

   13               MS. KOPPITCH:     Good morning, Your Honor.        Nicole

   14   Koppitch with the Ohio Attorney General on behalf of the

   15   Secretary of State and the General Assembly.

   16               JUDGE BLACK:     Good morning.

   17        Anybody else whose appearance needs to be entered?

   18        (No response.)

   19               JUDGE BLACK:     It is a high honor and a great privilege

   20   to sit with this meeting of the American Bar Association.

   21        (Laughter.)

   22               JUDGE BLACK:     The parties are apparently well

   23   represented.

   24        We are ready to go, but before we have a couple of

   25   housekeeping matters.
                                                                              1 -#: 919946
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 9 of 259 PAGEID



    1        There are two motions that I'm aware of.            Plaintiff has

    2   moved for leave to submit its new exhibit list which reduces

    3   exhibits and adds a few from the recent deposition.

    4        Is there an objection to that from the defendants?

    5              MR. STRACH:     Your Honor, there is, and we were going

    6   to ask the Court for an opportunity to submit a brief on that

    7   for the Court's consideration at the appropriate time.

    8              JUDGE BLACK:      Really?

    9              MR. STRACH:     Yes.

   10              JUDGE BLACK:      Very well.    The intervenors wish to be

   11   heard on it?

   12              MR. TUCKER:     Intervenors join the defendants' request

   13   to submit a brief on the issue.

   14              JUDGE BLACK:      Very well.

   15        Ms. Levenson, do you wish to be heard further?

   16              MR. GOLDSTEIN:      No, Your Honor.

   17              JUDGE BLACK:      Very well.

   18        Second motion that we have seen is originally an oral

   19   motion at the final pretrial conference from plaintiffs to

   20   exclude witnesses.       We have a motion from the defense that

   21   says, "Will you please permit the expert witnesses to attend."

   22        I'd like to hear from plaintiffs on the defendants' request

   23   that the expert witnesses be permitted to attend.              My

   24   understanding was that experts are often called upon to review

   25   testimony at trial and to opine on it.
                                                                            1 - 10#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 10 of 259 PAGEID
                                    19947


  1        Does the plaintiff wish to be heard on whether experts need

  2   to be excluded?

  3              MS. LEVENSON:     Yes, Judge.     Thank you.

  4        We did request that all experts be -- that all witnesses be

  5   excluded at the pretrial conference.          The defendants and the

  6   intervenors expressed that they had no problem with that.              We

  7   did request clarification to make sure that everyone was

  8   excluded.

  9        The Court ruled last Friday that, yes, indeed everyone is

 10   excluded, all witnesses of all types.

 11        Late last night we did receive this motion asking the Court

 12   to unexclude the experts, and we are opposed to the motion,

 13   Your Honor.    The expert reports were disclosed many months ago.

 14   The testimony at trial will be -- will cover known territory.

 15   They certainly cannot exceed the scope of what was disclosed in

 16   the reports.     The defendants and the intervenors had ample

 17   opportunity to explore and take discovery on that.

 18        To allow this motion now, we feel would be unfair because

 19   there's no reciprocity to it.        Obviously, the plaintiffs,

 20   having the burden to go first, our experts go on first, it

 21   would allow the defense experts an additional opportunity to

 22   observe our experts.

 23        It's unlikely that we would bring our experts back for

 24   rebuttal to enjoy any reciprocity out of it.            It's very

 25   difficult to schedule our experts and excruciatingly expensive.
                                                                            1 - 11#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 11 of 259 PAGEID
                                    19948


  1   So this would be a very one-way type of arrangement, and we are

  2   opposed, Your Honor.

  3              JUDGE BLACK:     What lay witnesses are you seeking to

  4   exclude?    All the plaintiffs are parties.         They're permitted to

  5   be in the courtroom.      What lay witnesses are you seeking to

  6   exclude?

  7              MS. LEVENSON:     We have lay witnesses who are not

  8   parties who are excluded, they -- several of them.             And our

  9   experts have indicated, personally, an interest in watching the

 10   trial because they're interested in the trial, and we've

 11   disappointed them by telling them that they're excluded.

 12        Would you like the names of the lay witnesses?            Is that

 13   what you're asking for?

 14              JUDGE BLACK:     A sense.    I didn't see any lay witnesses

 15   that were going to be excluded.

 16              MS. LEVENSON:     For example, Senator Nina Turner would

 17   like to watch the testimony that precedes her, just because she

 18   has a great interest in the proceedings.           That's one.

 19              JUDGE BLACK:     She's a lay witness of yours that you

 20   think should be excluded?

 21              MS. LEVENSON:     Well, she is a witness who is excluded

 22   under the order.

 23              JUDGE BLACK:     At your request; correct?

 24              MS. LEVENSON:     Correct, because we think that --

 25              JUDGE BLACK:     Who, other than your own witnesses, do
                                                                            1 - 12#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 12 of 259 PAGEID
                                    19949


  1   you seek to exclude?

  2              MS. LEVENSON:     Well, we -- we don't think that any

  3   witness should be in the courtroom prior to --

  4              JUDGE BLACK:     Very well.

  5        The last word from the defense?

  6              MR. STRACH:    Thank you, Your Honor.        As the Court

  7   pointed out, it's very common.         We did not understand the

  8   request, to begin with, to include experts.           That's foreign to

  9   the experience that I've had in these cases.

 10        It's very common when our experts -- when their experts

 11   testify, even though they've submitted reports, we don't know

 12   exactly what they're going to say when they get on the stand.

 13   So our experts have to be able to hear that or at least be able

 14   to read the daily transcript in order to understand what

 15   they're responding to.       Then the plaintiffs would have the

 16   reciprocal opportunity to listen to our experts and provide

 17   rebuttal through their experts.

 18        If they're not going to provide rebuttal, that's their

 19   decision, that's their choice.         But it would be a reciprocal

 20   arrangement and it's very common, and we don't -- we don't know

 21   how the experts are going to be able to testify if they don't

 22   hear and know what they're responding to, other than what's in

 23   the report.

 24              JUDGE BLACK:     Very well.

 25        Intervenors need to be heard further?
                                                                            1 - 13#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 13 of 259 PAGEID
                                    19950


  1              MR. TUCKER:    Only one additional point, Your Honor, is

  2   we appreciate the plaintiffs' representation that their expert

  3   testimony is going to be confined to the opinions in their

  4   report, but, for example, during cross-examination there may be

  5   testimony that's elicited that our experts need to see

  6   admissions that may be made by their experts during

  7   cross-examination that would be helpful to the rebuttal

  8   opinions of our experts.       Thank you.

  9              JUDGE BLACK:     Very well.    Ms. Santoro, white noise?

 10        (White noise played.)

 11              JUDGE BLACK:     Louder.

 12        (Judges confer privately.)

 13              JUDGE BLACK:     White noise off, please.

 14        Between now and tomorrow, can you find some symphonic music

 15   that's better than white noise?

 16              COURTROOM DEPUTY:      Yes, Your Honor.

 17        (Laughter.)

 18              JUDGE BLACK:     Very well.

 19        The panel has conferred.       It's unanimous:      There will be no

 20   exclusion of witnesses.       All witnesses are permitted to attend.

 21   It's a public trial.

 22        I believe we're ready for opening statements.

 23        Is there anything that requires the Court's attention

 24   before we proceed to opening statement?           If there is, tell me.

 25        From the plaintiffs?
                                                                            1 - 14#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 14 of 259 PAGEID
                                    19951


  1              MR. FRAM:    Your Honor, Robert Fram for plaintiffs.

  2        There's one housekeeping matter regarding the way we're

  3   going to handle and process the issue of objections and

  4   responses.

  5        We've read the Court's pretrial order and note that the

  6   Court has provided the parties the option of making objections

  7   either in trial or after trial, and we appreciate that very

  8   much.

  9        The question arises as to when the responses to the

 10   objections need to be made.        The plaintiffs' proposal is that

 11   that also -- we can do that after trial.           There are

 12   approximately 221, I think, of our trial exhibits that remain

 13   subject to objections, and obviously arguing them all during

 14   trial is a huge time consumption, would be contrary to what we

 15   understood the Court to be saying in the pretrial order.              Also,

 16   preparing for 221, not knowing whether the objections are going

 17   to come in at trial or after, because the Court provides the

 18   option, is enormous time consumption on our part.             So we think

 19   the simplest thing to do for both sides is to be able to put in

 20   their responses to objections post-trial.           That's our proposal,

 21   Your Honor.

 22              JUDGE BLACK:     And the defense wish to be heard?

 23              MR. STRACH:    Thank you, Your Honor.

 24        From the defendants' perspective, that sounds like a good

 25   idea in theory.     We would like the opportunity to discuss it
                                                                            1 - 15#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 15 of 259 PAGEID
                                    19952


  1   further with the plaintiffs.

  2        We have a few concerns such as, for instance, there are

  3   some objections at trial that could be helpful to the Court;

  4   for instance, foundation.        If somebody is not laying a correct

  5   foundation and it could be cured, then we think that might be a

  6   useful objection to have at trial and make sure the record is

  7   clear.   There may be other objections like that.           For instance,

  8   if an expert is exceeding the scope of their report, we think

  9   such an objection might be helpful to the Court and, frankly,

 10   not waste time on something that we shouldn't.

 11        So we'd like an opportunity to discuss this, perhaps after

 12   the openings, and maybe we could reach an accommodation with

 13   the plaintiffs about which objections would be permissible to

 14   be raised and, otherwise, all objections would be reserved.

 15              JUDGE BLACK:     Intervenors incorporate what the

 16   defendant said?

 17              MR. LEWIS:     Yes, Your Honor, we think it would be

 18   helpful maybe during the morning break if the parties could

 19   caucus and try to reach an agreement.

 20              JUDGE BLACK:     Very well.

 21              MS. LEE:    Your Honor, we also have two additional

 22   housekeeping items related to exhibits.

 23        We discovered late last night that the version of Dr.

 24   Warshaw's rebuttal report that's on both intervenors' and

 25   plaintiffs' exhibit list P572 and I52 is just clipped off about
                                                                            1 - 16#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 16 of 259 PAGEID
                                    19953


  1   halfway, too.      So we brought the full replacement exhibit for

  2   the binders that we had earlier provided to the Court.

  3        And then, second, the parties exchanged demonstrative

  4   exhibits, the schedule ordered at the pretrial conference, and

  5   plaintiffs were just wondering if the Court would like us to

  6   submit those in binders and electronically as we had done for

  7   the other exhibits.

  8              JUDGE BLACK:     The Court's comfortable with that.         This

  9   is a timed trial.      This is not a trial to a jury.         It's a trial

 10   to three experienced judges.        We're not going to stop and argue

 11   objections.     The Court's been clear.       The parties shall state

 12   their objections to the admission of any exhibit and any

 13   witness' testimony either on the record, at trial, or in

 14   post-trial briefing.      The Court will note those objections and,

 15   as necessary, rule upon those objections after trial.

 16        If the response to an objection needs to be stated, it

 17   needs to be stated concisely, the exhibit's coming in.              We're

 18   dealing with it after trial.        If you want to confer and figure

 19   something else out, fine.

 20        We're now down to 69 hours of trial.          Are we ready to --

 21        That was a joke.

 22        (Laughter.)

 23              JUDGE BLACK:     Are we ready to proceed to opening

 24   statements, plaintiffs?

 25              MR. FRAM:    Yes, Your Honor.
                                                                            1 - 17#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 17 of 259 PAGEID
                                    19954


  1              JUDGE BLACK:     Defense?

  2              MR. STRACH:    Yes, Your Honor.

  3              JUDGE BLACK:     Intervenors?

  4              MR. LEWIS:     Yes, Your Honor.

  5              JUDGE BLACK:     The plaintiff will present its opening

  6   statement.

  7   OPENING STATEMENT OF PLAINTIFFS

  8              MR. FRAM:    Let's see if I can make the TV screen turn

  9   on here.     Let's see.

 10              JUDGE BLACK:     We'll take a little time while we're

 11   getting up to speed on the technology.

 12              MR. FRAM:    Yeah.    Teach me to go high-tech.       There we

 13   go.    All right.

 14         May it please the Court, Robert Fram, Covington, Burling

 15   for the plaintiffs Ohio A. Philip Randolph Institute, et al.

 16         In 2010, the Republicans took full control of the Ohio

 17   legislature, and with that they controlled all the levers and

 18   power related to congressional redistricting.            We're here today

 19   because of what they did with that power.

 20         2010 was a high-water mark in Ohio for Republicans, winning

 21   13 of the 18 congressional seats.         The map I put up here on the

 22   screen tells the story.

 23         There are eight districts colored red.         Those are the

 24   districts the Republicans won in every congressional election

 25   in 2002 through 2010.       There are five districts colored in
                                                                            1 - 18#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 18 of 259 PAGEID
                                    19955


  1   blue.   Those are the districts the Democrats won in all of

  2   those elections.      And then there are the purple crosshatched

  3   districts.     Those are the districts that went back and forth.

  4        But in 2010, the Republicans swept all the purple ones and

  5   all the red.     They had 13 districts, 13 seats.         That was an

  6   eight-seat advantage.

  7        Now, in 2010, per the census, Ohio was going to have its

  8   congressional delegation shrunk down from 18 to 16, but the

  9   Republicans wanted to maintain their eight-seat advantage.

 10        Ohio House Speaker Batchelder had a goal, a 12-4 map that

 11   maintains the eight-seat advantage.          In his deposition December

 12   11, 2018:

 13        Question:     "Earlier we talked about how a map that would

 14   have given the Democrats a shot at five districts wasn't under

 15   consideration; is that right?"

 16        Answer:     "Correct."

 17        It wasn't under consideration.

 18        U.S. Speaker Boehner had a goal, a 12-4 map.           His goal, in

 19   the words of his Executive Director, Team Boehner, Mr. Tom

 20   Whatman was to, quote/unquote, lock down 12 Republican seats.

 21   In an e-mail of September 7, 2011, from Mr. Whatman to Ohio

 22   Senate President Niehaus, he stated quite clearly that they

 23   were, quote/unquote, trying to lock down 12 Republican seats.

 24   Plaintiff's Exhibit 407.

 25        Senate President Niehaus e-mailed to Mr. Whatman on a
                                                                            1 - 19#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 19 of 259 PAGEID
                                    19956


  1   Sunday morning, September 11, 9:25 in the morning, and he said,

  2   quote, "I am still committed to ending up with a map that

  3   Speaker Boehner fully supports, clearly indicating how the Ohio

  4   Republicans were deferring to the National Republicans."              And

  5   Speaker Batchelder's deposition testimony is the same.

  6        The National Republicans signed off on specific district

  7   lines.   We can see this in an e-mail from -- I think it's

  8   Senate President Niehaus -- September 12th, 2011, 7:44 in the

  9   morning, he's e-mailing to Mr. Ray DiRossi, who is one of the

 10   key map drawers of the Ohio maps, and he asks him at 7:44 in

 11   the morning, he says, "Did Whatman sign off?"            Whatman,

 12   Executive Director of Team Boehner.

 13        Answer -- twelve minutes later from Mr. DiRossi -- "Whatman

 14   signed off."

 15        How did they do it?      How did they accomplish the 12-4 map?

 16   They did it using secret partisan data briefings.             They rented

 17   a room at the DoubleTree Hotel, Room 601, in Columbus.              They

 18   took out the ordinary furniture and they put in some computers,

 19   three of them, three computer screens and on those screens, any

 20   time you looked at a map, you would see partisan electoral

 21   scoring, partisan data.       Batchelder and Niehaus were briefed on

 22   the partisan scorings by their staffs.          They received

 23   spreadsheets at meetings.

 24        Now, the centerpiece, physically, literally the centerpiece

 25   of the 12-4 plan was the Franklin County sinkhole.             The phrase
                                                                            1 - 20#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 20 of 259 PAGEID
                                    19957


  1   "Franklin County sinkhole" was used in meetings between Team

  2   Boehner and the National Republican Congressional Committee,

  3   NRCC.    See a picture of Mr. Whatman, again, from Team Boehner

  4   on the left, and Mr. Adam Kincaid, the redistricting

  5   coordinator of the NRCC, over up on the right.

  6        The Franklin County sinkhole reflects the packing of

  7   Democrats into a new Franklin County district.            And when you

  8   suck those Democrats into that sinkhole, it makes the

  9   neighboring districts, 12 and 15, safely Republican.             They

 10   carefully calibrated the partisan metrics of the Franklin

 11   County sinkhole.

 12        This is a spreadsheet, Plaintiffs' Exhibit 77, created by

 13   Mr. Kincaid.     There are six different elections where the

 14   metrics are indicated for all 16 districts.           There's an average

 15   that turns out to be an average of five of the six, and there's

 16   something on the far right called the PVI, the partisan voter

 17   index.    That was the favored metric by the National

 18   Republicans, by Mr. Kincaid, to determine whether a district

 19   was for the Republicans or the Democrats.

 20        You can see at the bottom, in the blue, is that brand-new

 21   open seat they're creating in Franklin County.            It's the new

 22   packed Democratic district.        And you can see highlighted,

 23   that's in blue and in red, you can see the metrics for 12 and

 24   15 turning out safely Republican.

 25        This wasn't just a fig. piece.        This was circulated to the
                                                                            1 - 21#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 21 of 259 PAGEID
                                    19958


  1   Ohio map drawers on September 2 and 3 to Ms. Mann, Mr. DiRossi,

  2   and also to Mr. Whatman, per Plaintiffs' Exhibit 580.              And that

  3   didn't just stop with them, because on September 6th, 2011, Dr.

  4   Hofeller, who is the Republican National Committee former

  5   coordinator and then consultant, received the Franklin County

  6   sinkhole spreadsheet from Mark Braden, Plaintiffs' Exhibit 393

  7   where he was admonished to keep it secret, keep the spreadsheet

  8   secret, but he wants Dr. Hofeller's views because they're fine-

  9   tuning the sinkhole.

 10        And two days later, Dr. Hofeller, in Plaintiffs' Exhibit

 11   394 responds.     He says -- I'll quote from his e-mail starting

 12   with the second sentence -- "The area Adam" -- that would be

 13   Adam Kincaid.     "The area Adam has on his version included

 14   Grandview Heights and some more of the," quote/unquote,

 15   "downtown area, which I took out of the map I sent - as it

 16   was," quote, dog meat, quote, unquote, "voting territory.              I

 17   guess then, unless there is some inexplicable reason they want

 18   that awful voting territory in the 15th, the map I sent is OK."

 19        Your Honors, as hard as it is to read those words, and I've

 20   read them many times, it's even harder when I think about the

 21   fact that the dog meat they're talking about here, those are

 22   voters.    Those are citizens.      Those are folks whose rights were

 23   being taken away through the secret partisan briefings and

 24   through the focus on how to get the dog meat out of the

 25   Republican districts.       Some of them are in the courtroom here
                                                                            1 - 22#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 22 of 259 PAGEID
                                    19959


  1   today.

  2        There you have it.      That's the new Franklin County

  3   district, the sinkhole.       It conveys more powerfully than any

  4   words I could say here today how the dominant intent of the

  5   Republicans in 2011 in drawing the congressional map was to

  6   seek a partisan advantage.

  7        Now, on September 21, 2011, the General Assembly passes the

  8   first bill, the first map, HB 319.         The next day -- in an

  9   internal Republican National Committee memo stated that that

 10   map had created a 12 to 4 seat advantage to the GOP.             But after

 11   that vote, the Democrats tried to challenge HB 319 and went to

 12   court and got the right to get a referendum, and a new bill

 13   gets introduced, HB 369.       But the Democrats could not collect

 14   enough signatures for the referendum and so their leverage

 15   collapsed.

 16        On December 14, 2011, in an e-mail, again, from Dr.

 17   Hofeller, he states, quote, "The word is that Ohio is going to

 18   pass a new congressional compromise map with very little change

 19   for us.    The Democrats know they're not going to gather enough

 20   signatures for the referendum, so they're going for what little

 21   they can get."     Plaintiffs' Exhibit 398.        And it remained a

 22   12-4 map.

 23        The numbers up on this screen in this table come from two

 24   exhibits, one for the first bill, HB 319, and one for HB 369.

 25   Those are partisan voter index scorings, the ones that were
                                                                            1 - 23#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 23 of 259 PAGEID
                                    19960


  1   favored by the National Republicans.          And, indeed, these

  2   spreadsheets were from -- were created by Mr. Kincaid,

  3   Plaintiffs' 333 for the first bill, HB 319, Plaintiffs' 498 for

  4   the HB 369, and you can see it remains a 12-4 map.

  5        Now, nothing justified the 12-4 map, not an actual

  6   political geography, not chance, not compliance to the Voting

  7   Rights Act, not the so-called bipartisan vote for HB 369.

  8        When it comes to natural political geography, Dr. Cho will

  9   come and testify about how she generated over 3 million maps

 10   constrained only by traditional non-partisan districting

 11   principles, and found that when you looked at her maps against

 12   2008 and 2010 election data, the data available at the time the

 13   maps were passed, that none of the maps produced the 12-4 seat

 14   share.   In other words, you can't explain this just by the fact

 15   that Democrats happen to live in cities.           That's what her

 16   analysis demonstrates.

 17        Dr. Niven will come testify, and he will talk about what

 18   are the odds that these maps can be done by chance.             And he

 19   already said in his deposition that the odds of this happening

 20   by chance are far more remote than the odds of winning the

 21   Powerball.

 22        The Voting Rights Act doesn't justify the districts.             Dr.

 23   Handley will testify she's done an analysis of how Democratic

 24   voters were packed up in District 11, up in the Cleveland area.

 25   It doesn't justify what they did in District 16.            And their
                                                                            1 - 24#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 24 of 259 PAGEID
                                    19961


  1   remedial map we are putting forward shows you don't have to

  2   create that jagged-looking district around the Columbus area if

  3   you want to create a minority opportunity district.

  4        At the end of the day, there was nothing, quote/unquote,

  5   bipartisan about the 12-4 map.         As Senate President Larry Obhof

  6   candidly said in his April 26, 2018, remarks at the City Club

  7   of Cleveland, quote, "While a lot of Democrats voted for the

  8   current map -- frankly, quite a few of them did -- they didn't

  9   really have a lot of negotiating power at that stage, because

 10   there's always the opportunity, Hey, work with us and we'll do

 11   a slightly better map, or we'll do what we want; we'll pass it

 12   with 51 votes."

 13        With that, Your Honor, I turn the podium over to my

 14   colleague Ms. Thomas for the balance of our opening

 15              JUDGE BLACK:     Very well.

 16   OPENING STATEMENT OF PLAINTIFFS

 17              MS. THOMAS-LUNDBORG:      May it please the Court, my name

 18   is Alora Thomas, representing plaintiffs from the ACLU.

 19        My colleague Mr. Fram talked a lot about how the map was

 20   intentionally drawn to create a 12-4 Republican to democrat

 21   advantage.    I would like to explain to the Court what the

 22   effect of that intention has been.

 23        While the map worked as expected, all of Ohio's elections

 24   have been 12-4.     It has been 12-4 despite changes in vote

 25   share, as the Court can see in the chart.
                                                                            1 - 25#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 25 of 259 PAGEID
                                    19962


  1        It has been 12-4 even in years where Democrats got nearly

  2   50 percent of the vote.       Take, for example, 2018.        2018 is a

  3   year considered by many to be a wave year for Democrats in the

  4   U.S. House.    It is a year where Democrats got 47 percent of the

  5   vote right here in Ohio, and, yet, they got only four of the 16

  6   seats.

  7        So, if Democrats cannot get an additional seat in a wave

  8   year, when do they pick up an additional seat?            Plaintiffs'

  9   expert Dr. Chris Warshaw did a responsiveness analysis to ask

 10   and answer this very question.         And what he found is that

 11   Democrats would not pick up any additional seats until they got

 12   51 percent of the vote.       That's a majority of the vote.

 13        But even with a majority of the vote, Democrats would still

 14   get the minority of the seats.         They would pick up only six of

 15   the 16 seats with 51 percent of the vote.

 16        And Republicans were able to ensure that they would get

 17   four seats consistently by cracking and packing Democrats in

 18   Ohio's 16 districts.

 19        "Cracking and packing" is a term used in gerrymandering

 20   cases.   Packing is putting opposite party supporters in

 21   districts so that they win those districts by overwhelming

 22   majorities.    Cracking is putting opposite party supporters in

 23   districts so that they do not have sufficient majority to win

 24   those districts.

 25        However, the map drawers here wanted to make sure that no
                                                                            1 - 26#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 26 of 259 PAGEID
                                    19963


  1   elections that were supposed to be won by Republicans would be

  2   won by Democrats in our wave year.         So none of the elections

  3   could be really competitive.        So out of 64 elections held since

  4   the enactment of the map, only five have been competitive.               Put

  5   another way, 59 elections in Ohio have been won by 55 percent

  6   of the vote or more.

  7        And because of the cracking and packing, you see that

  8   Democrats and Republicans keep winning the exact same

  9   districts.    And as my colleague Mr. Fram discussed, in the

 10   previous elections -- in the previous redistricting cycle, you

 11   saw districts move back and forth between Democrats.             As it

 12   would in a truly responsive system, you would see at least some

 13   districts flipping from Republicans to Democrats as voter

 14   preferences and voter turnout changes.          You do not see that

 15   here.

 16        And, again, this is no accident.         Republicans intentionally

 17   created a map that would be 12-4, and they celebrated and

 18   bragged about that map.

 19        We have a memo from the Republican state leadership

 20   conference dated January 3rd, 2013, discussing the 2012

 21   election.    This particular memo discussed several states,

 22   including Ohio, and I'll read a portion of what it says about

 23   Ohio.

 24        "Republican redistricting resulted in a net gain for the

 25   GOP State House caucus in 2012, and it allowed a 12-4
                                                                            1 - 27#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 27 of 259 PAGEID
                                    19964


  1   Republican majority to return to the U.S. House of

  2   Representatives, despite voters casting only 52 percent of the

  3   their vote for Republican congressional candidates."

  4        Now, we know that Ohio's map is extreme, not only because

  5   of the election results, but Dr. Warshaw did an analysis called

  6   partisan bias analysis.       This analysis looks at a party's

  7   ability to translate votes into seats in the legislature, and

  8   he ran his analysis over a very large data set.            He looked at

  9   all congressional elections where at least six seats were in

 10   the delegation, and he went back to 1972.           His data set for

 11   2012 included 512 elections.        Over these 512 elections, Ohio's

 12   election was extreme and all five measures from 97 percent to a

 13   hundred percent more extreme than any other elections in the

 14   data set in 2012.

 15        And this extremeness has persisted.          He ran the data for

 16   2014, 2016 and 2018, and you have the 2018 numbers before you,

 17   that Ohio's elections are still extreme in the partisan bias

 18   metrics.

 19        Now, what's happened in Ohio, it is not just numbers on a

 20   page.   This is about real voters and real people, real people

 21   right here in Cincinnati, for example.          Cincinnati is one of

 22   those municipalities that has cracked Democrats.            It is a

 23   Democratic city that is represented by two Republican members

 24   of Congress.

 25        And the Court will hear from some of the people right here
                                                                            1 - 28#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 28 of 259 PAGEID
                                    19965


  1   in Cincinnati who have been affected by the cracking.              The

  2   Hamilton County Young Democrats is a plaintiff in this case.

  3   The Court will hear from Nate Simon, the president, who said in

  4   his deposition, "I feel like our votes are not meaningful, that

  5   our votes do not, are not, equal to that of Republicans,

  6   because the straight-drawn lines are stacked against

  7   Democrats."

  8        The Court will also hear from Doug Burks, another plaintiff

  9   who lives in the Cincinnati area, who testified about the

 10   system being rigged and that the person that he votes for has

 11   the deck stacked against them.         But it's not just a problem

 12   here in Cincinnati.      It's a problem all over Ohio.

 13        The Court will hear from organizational plaintiffs, APRI

 14   and League of Women Voters.        They're state-wide organizations

 15   that devote considerable time to voter education and

 16   registration.     Andre Washington, who is the president of APRI,

 17   testified in his deposition, "Every third door I knock on

 18   people are saying my vote doesn't count in this district.                It

 19   doesn't matter.     The same person is going to get back into

 20   office."

 21        And Jen Miller, the president of League of Women Voters,

 22   testified about and will testify about the resources that

 23   League of Women Voters has had to use to explain to voters

 24   where they should go to vote, because so many of their counties

 25   and cities are cracked, and it's impossible to tell what
                                                                            1 - 29#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 29 of 259 PAGEID
                                    19966


  1   district they are in.

  2        The Court will also hear from Mark Griffiths, who lives in

  3   Lorain County.     Lorain County is the home of Oberlin College.

  4   It's a county that leans Democratic, and yet he has been

  5   cracked into a Republican district.          And he said at his

  6   deposition, "And that" -- about his interactions with his

  7   Congressperson -- "And that said to us that this guy really

  8   doesn't care what we think or don't think, whether we vote or

  9   not vote.    He is in a position, and is still in a position,

 10   that he's going to get reelected.         So therefore, the issues

 11   that we few Democrats might raise aren't really anything that

 12   he needs to respond to."

 13        The Ohio map, it harms not just the cracked Democrats but

 14   also packed Democrats.       The Court will he hear from Elizabeth

 15   Myer, who lives in a Democratic district, and she testified

 16   that "My district is one of the most crazy things -- looking

 17   things you've ever seen crawling across the map towards the

 18   west and a little strip to pick up Akron, and, you know, people

 19   in Akron, they don't have the same concerns as people in my

 20   area."

 21        In addition to Mr. Burks, Mr. Griffiths and Ms. Myer, the

 22   Court will hear from additional individuals who have similar

 23   stories to them about how the map has affected them.

 24        Now, the map was intentionally drawn to advantage

 25   Republicans and disadvantage Democrats, and it can be fixed.
                                                                            1 - 30#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 30 of 259 PAGEID
                                    19967


  1   Plaintiffs in this case have proposed a remedial map that fixes

  2   many of the problems in the current map.           It cracks less

  3   municipalities and counties, it complies with Issue 1, and,

  4   most importantly, it's designed to respond to the will of the

  5   Ohio voters.

  6        And again, we need to look no further than Cincinnati.              As

  7   I stated earlier, Cincinnati is currently cracked, represented

  8   by two districts, District 1 and 2, and it's been done to pull

  9   in a Republican county, Warren County.          The proposed map would

 10   keep Cincinnati whole and undo the Democratic cracking.

 11        A fundamental tenet of democracy is that voters pick their

 12   representatives and not the other way around.            Correcting the

 13   partisan gerrymandering of Ohio's map would give Ohio voters

 14   the ability to decide who they want to send to Congress and not

 15   have the decision made for them by a dozen Republican

 16   operatives.    Thank you.

 17              JUDGE BLACK:     Thank you, counsel.

 18        On behalf of the defendants?

 19   OPENING STATEMENT OF DEFENDANTS

 20              MR. STRACH:    May it please the Court, Phil Strach on

 21   behalf of defendants.

 22        Your Honors, this case is indeed about democracy, but it is

 23   about democracy in action.        And what produced the final 2011

 24   congressional map was textbook democracy in action.             And when

 25   democracy works, the federal courts should applaud it, not
                                                                            1 - 31#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 31 of 259 PAGEID
                                    19968


  1   overrule it.

  2        Why was this democracy in action?         Because this is not a

  3   typical case where one party with the vote simply outvotes and

  4   overrules the minority party.        Here, dozens of democrats voted

  5   for the bill providing super majority support.            Those votes

  6   came after months of negotiating between Republicans and

  7   Democrats.    Frankly, the ability to bring this case should have

  8   ended with that super majority vote.

  9        Make no doubt, this case is not about Republican district-

 10   drawing decisions.      It's about Democrat legislators line

 11   drawing compromises that the plaintiffs simply don't like.               The

 12   plaintiffs want this Court to ignore those Democratic votes,

 13   overrule those Democratic votes, or simply second-guess those

 14   Democratic votes.      Why?   Because they think the Democrats made

 15   a bad deal.    That's what the case boils down to.

 16        But that is the essence of democracy.          Democracy is not

 17   perfect and sometimes it's not pretty, but a Court overruling

 18   those house -- those Democratic votes would be undermining

 19   democracy and ultimately the independence of the federal

 20   judiciary.

 21        If the Court strikes down this map, it's going to have to

 22   explain why it did so in light of the strong bipartisan vote.

 23   A federal court can't do this by simply assessing the leverage,

 24   so-called leverage, that legislators had when they raised their

 25   hand to vote yes.      No one forced those Democrats to vote yes.
                                                                            1 - 32#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 32 of 259 PAGEID
                                    19969


  1        And if the Court second-guesses those votes, it's either

  2   going to have to try to read the minds of those Democrats or

  3   it's going to have to impose its will for the will of those

  4   Democrats who voted for the bill.

  5        And these Democrats voted overwhelming for the bill,

  6   knowing that it was an incumbent protection map.            In 2010, Ohio

  7   voters elected 13 Republicans and five Democrats under a map

  8   that is not and has never been challenged as a partisan

  9   gerrymander.     That was the baseline for the 2011 map.           The

 10   voters elected those 13 Republicans and five Democrats.

 11   Plaintiffs don't like that.        But that's democracy, and that's

 12   what the baseline was for the 2011 map.

 13        The evidence will show that because Ohio was losing two

 14   congressional seats as a result of the census that Republicans

 15   decided that one Republican incumbent should be drawn out of

 16   the map and one Democratic incumbent.          That was a fair choice

 17   in light of the baseline map.        Then they would draw districts

 18   for the remaining Republican incumbents and Democratic

 19   incumbents that were fair for those incumbents.            There is

 20   nothing unusual about this, certainly nothing illegal about it.

 21   Incumbency protection is itself democracy in action.

 22        Seniority -- more seniority in Congress gets better

 23   committee assignments, which give you more opportunities to

 24   help the state -- the people of the state of Ohio.             One example

 25   is that Ohio has one of the most significant military bases in
                                                                            1 - 33#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 33 of 259 PAGEID
                                    19970


  1   the country in Wright Patterson.         The evidence is going to show

  2   that it was this kind of information that was taken into

  3   account in order to draw the districts held by Republican

  4   incumbents and Democratic incumbents.

  5        The Supreme Court has endorsed incumbency protection for

  6   decades.     In the decades old case of Gaffney v. Cummings, the

  7   legislature drew contorted districts for the incumbents, and

  8   the Supreme Court said that was fine.          Later, many decades

  9   later, in Cronartie versus Easley, the legislature did the same

 10   thing.     The Supreme Court said that was fine.         Ohio's

 11   incumbency protection map is no different.

 12        Now, the plaintiffs are going to say that this was an

 13   effort to lock in 12 Republican seats.          I'm here to tell you

 14   that's just pure poppycock.        It is not possible to draw 12

 15   districts for 12 faceless, nameless Ohio Republicans.              It would

 16   either take godlike omniscience or just pure dumb luck to do

 17   that.    There's no evidence that anyone was engaged in a Don

 18   Quixote-like effort to try to draw 12 districts that anyone

 19   with an "R" beside their name could win.           The evidence is, in

 20   fact, that under the current map, the Republicans in 2008 would

 21   have only won nine seats.        So, so much for locking in 12 seats.

 22        And the evidence is, instead, that the districts were being

 23   drawn for 12 Republican incumbents and four Democratic

 24   incumbents.    Just because an incumbent has a chance to win a

 25   district does not mean that some random person associated with
                                                                            1 - 34#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 34 of 259 PAGEID
                                    19971


  1   that party can win the same district.          The evidence will be

  2   that many factors affect this, including the strength of the

  3   incumbent, fundraising, the overall political environment and

  4   many, many other factors.        The evidence will show that

  5   incumbents have done particularly well this decade, including

  6   Republican incumbents, because Ohio voters are voting for

  7   Republicans this decade.       That's called democracy, not

  8   gerrymandering.

  9        Moreover, the bipartisanship that produced this map runs

 10   throughout the map.      The evidence will be that the Republicans

 11   who drew the map believed that there were good reasons that the

 12   Democrats would go along with the bill, which they did.              For

 13   instance, the evidence will be that Democrats supported the

 14   district for Representative Fudge, Congressional District 11.

 15   Former Speaker Batchelder will testify about African-American

 16   Democratic support in northeastern Ohio for this district that

 17   was drawn.

 18        One of the map drawers, Ray DiRossi, will testify about his

 19   understanding of Representative Fudge's support for the

 20   district.    Tellingly, the evidence will be that in legislative

 21   negotiations between Republicans and Democrats at the state

 22   level, the Democrats never proposed a District 11 with a

 23   materially different shape than the one proposed by the

 24   Republicans.     This is probably because one of the leaders

 25   within the Democratic caucus at the time has testified that he
                                                                            1 - 35#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 35 of 259 PAGEID
                                    19972


  1   talked to Representative Fudge, and she indicated to him that

  2   she didn't want a materially different district than the one

  3   drawn by the Republicans.

  4        Democrats also supported the new minority-influence

  5   district in Franklin County.        Speaker Batchelder and DiRossi

  6   will testify about their understanding of Democratic support

  7   for this district.      Again, in legislative negotiations,

  8   Democrats maintain a minority-influence district in Franklin

  9   County.    So if this Franklin County district was a so-called

 10   sinkhole, then the legislative Democrats supported the

 11   sinkhole.

 12        The evidence will also be that the Democrats supported

 13   pairing Representative Kaptur and Representative Kucinich in

 14   Congressional District 9.        The evidence will be that the

 15   Democrats later, in fact, asked the legislative Republicans to

 16   put the thumb on the scale for Representative Kaptur in that

 17   district by adding more of her territory into the final

 18   district.    Those changes, the Court will see, significantly

 19   narrowed the district and greatly affected the shape of the

 20   district.

 21        There are going to be many other changes that were

 22   specifically requested by the Democrats that we're going to put

 23   into evidence before this Court.         And the Court will see

 24   evidence of how the changes requested by the Democrats ripple

 25   throughout the map and created many of the issues that the
                                                                            1 - 36#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 36 of 259 PAGEID
                                    19973


  1   plaintiffs are now complaining about.

  2        Then there's the issue of election data.           What I'm here to

  3   tell you is that even the use of election data is bipartisan in

  4   this state.    The legislative Republicans had a political index

  5   called the unified index.        The legislative Democrats had a

  6   political index.      The League of Women Voters, a party in this

  7   case, had a political index.        OCAR, a purportedly non-partisan

  8   non-profit had a political index, the National Republicans had

  9   one, the National Democrats had one.          Everybody had an index.

 10   And the thing about it is, all the indexes are different.              The

 11   National Republicans and Democrats use an index that the state

 12   legislative people didn't like, didn't think it was

 13   particularly accurate.       The state legislative folks used an

 14   index that the national people, they didn't like it and they

 15   didn't think it was particularly accurate.           Why is this?     Why

 16   is -- why the disagreement over the indexes?            It's because

 17   there is no way to measure partisanship.

 18        How do you do that?      Do you use all state-wide elections or

 19   only state-wide elections?        If you do, do you use all of them?

 20   Do you use a subset of them?        Do you only use congressional

 21   elections?    Do you only use the presidential race?

 22        The Republicans and the Democrats involved in this didn't

 23   agree on any of this.       The experts in this case are not going

 24   to agree on any of this.       There is no accepted measure for how

 25   to define partisanship, and that is because it is an inherently
                                                                            1 - 37#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 37 of 259 PAGEID
                                    19974


  1   impossible concept to measure.         This Court cannot impose any

  2   so-called standard on Ohio without adopting the right way to

  3   measure partisanship, and we don't know how you're going to

  4   impose a rule on partisan gerrymandering if you can't define

  5   what's partisan.

  6        Finally, the plaintiffs will claim that the challenged map

  7   was drawn by political operatives in Washington, D.C.              Again, I

  8   say poppycock.     First, the evidence will show that both

  9   Republicans and Democrats were in contact with national party

 10   resources.    This is not shocking.       This is called democracy in

 11   action.    This is how democracy works.        Each party comes up with

 12   their best ideas and then they hash it out in the legislative

 13   process.

 14        In fact, the Ohio legislative process is set up to

 15   facilitate this.      The redistricting task force that the Court

 16   will hear about does not draw or adopt districts.             Let me

 17   repeat that.     The task force does not draw or adopt districts.

 18   The only thing the task force does is fund both parties equally

 19   so that each party can use whatever resources it wants to draw

 20   maps and use them in the legislative process.            Basically, the

 21   way it works is the task force funds the parties, they go to

 22   their separate corners of the boxing ring, they use whatever

 23   resources they need to draw maps, and then they come together

 24   in the legislative process and they fight it out.             That's how

 25   it works.    That is called democracy and that is what happened
                                                                            1 - 38#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 38 of 259 PAGEID
                                    19975


  1   here.

  2        The evidence will show lots of people had ideas for

  3   districts.    That certainly included national Republicans, which

  4   makes sense, since the speaker of the U.S. House at the time

  5   was from Ohio.     But it also involved Democratic legislators and

  6   staff.    The map drawers exchanged ideas with both national

  7   Republican people and with local Democratic legislators and

  8   staff.    That is called democracy in action.

  9        But at the end of the day, it was Republican and Democratic

 10   Ohio legislators who had to provide enough votes for a map to

 11   be enacted and implemented.        No national operative on either

 12   side had a vote or a veto, and the Ohio Republicans only used

 13   ideas from D.C. when they agreed with them and believed the

 14   votes could be obtained to incorporate them.            The final map was

 15   a political compromise between Ohio Republicans and Ohio

 16   Democrats and had nothing to do with Washington, D.C.

 17        In summation, here's the bottom line from our perspective.

 18   Anyone who thinks that federal courts can fix political

 19   polarization by injecting themselves into the most highly

 20   political disputes in the nation is sadly mistaken.

 21        The remedy is more democracy, not federal court

 22   intervention, even when democracy in action is not pretty.               The

 23   political engagement and back and forth that led to the final

 24   2011 map is a model of democracy in action, and it should be

 25   upheld.
                                                                            1 - 39#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 39 of 259 PAGEID
                                    19976


  1        We thank the Court for its time.

  2              JUDGE BLACK:     Thank you.

  3              JUDGE WATSON:     I don't think any member of this panel

  4   filed this lawsuit, so I don't know that it's an accurate

  5   statement to say that this Court is injecting itself into

  6   anything.

  7              MR. STRACH:    Thank you, Your Honor.        I understand

  8   that.

  9              JUDGE BLACK:     On behalf of intervenors?

 10   OPENING STATEMENT OF INTERVENORS

 11              MR. BRADEN:    May it please the Court, Mark Braden on

 12   behalf of the intervenors.        You're right, you have not injected

 13   yourself into this.       You've been invited into the political

 14   thicket by the plaintiffs.

 15        The evidence will show a political process with all the

 16   negotiations, you know, input from members of Congress on what

 17   their district should look like going forward.            Legislation has

 18   sometimes been described as a sausage-making process.              This is

 19   a legislative process.       Sometimes sausage making is

 20   unattractive.     You can pull out a word here or a word there and

 21   try to imply it's not a process that you would like.             It is a

 22   messy political process.

 23        Shock of shock, the members of the Ohio legislature thought

 24   it would be appropriate to talk to the single most powerful

 25   member of Congress who happened to be from Ohio about the
                                                                            1 - 40#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 40 of 259 PAGEID
                                    19977


  1   process in Ohio.      I would suggest to you it would be

  2   malpractice for the legislature not to be concerned about what

  3   the Speaker of the House had in mind and thought should be the

  4   delegation coming back from the State of Ohio.

  5        The plan, this plan, was designed to preserve incumbent

  6   members, Republicans and Democrats, as much as possible in

  7   light of the population changes in Ohio.           That is a matter of

  8   no genuine dispute in this courtroom.          That's what it was

  9   designed to do, and to a large degree that's what it did.

 10        The complaint is, in fact, simply a complaint that too few

 11   Democrats have won congressional races.           So this Court is now,

 12   in light of the fact that too few Democrats have won, this

 13   Court is to toss out a plan drawn in the political process,

 14   toss out a plan that was drawn pursuant to the U.S.

 15   Constitution, the U.S. Constitution assigns it to the state

 16   legislature, and Ohio law assigns it to the state legislature

 17   and decide it should be thrown out because too few Democrats

 18   have won.

 19        The individualized harm we have for our plaintiffs here is

 20   that they live in districts which have too many or,

 21   alternatively, some of them have too few Democratic voters.               I

 22   would suggest to you that is a Goldilocks claim, and what

 23   they're asking you is to decide exactly what that number should

 24   be, to insert yourself into the political thicket.

 25        Now, every Court that's involved in redistricting since the
                                                                            1 - 41#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 41 of 259 PAGEID
                                    19978


  1   1960s has been in the political thicket.           So that's

  2   unavoidable.     I would suggest to you that the litigation from

  3   the '60s about population deviation pulled the Court into the

  4   political thicket, but provided very clear paths through

  5   population deviation, numbers that are easy to understand and

  6   easy to articulate.

  7        The other redistricting cases usually involve racial

  8   consideration or ethic considerations under the Voting Rights

  9   Act of the 15th Amendment, and that's an immutable

 10   characteristic of voters, and dealing with, effectively the

 11   original sin in the creation of a country, slavery and the

 12   Civil War.    So it's easy to understand the role of the courts

 13   in preserving rights under -- in the context of race and

 14   ethnicity.

 15        What they're asking you to do, though, is to impale

 16   yourself on those political thorns, because they're asking you

 17   to replace the political judgment, specifically the political

 18   judgments that the Constitution specifically gave to a state

 19   legislature, and make a decision how many Democrats in the

 20   district versus how many Republicans is exactly the right

 21   number.

 22        Last month, Justice Roberts was speaking at a law school in

 23   Nashville, and he made a couple of observations that I think

 24   are important to consider.        He said, "We are not just another

 25   part of the political process" -- obviously referring to not
                                                                            1 - 42#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 42 of 259 PAGEID
                                    19979


  1   just the Supreme Court but all courts -- "and people need to

  2   know that we are not doing politics."

  3        A couple months ago he made an observation in response to a

  4   political statement that offended, probably, most lawyers and

  5   most judges.     He made an observation, Justice Roberts, "We do

  6   not have Obama judges or Trump judges or Bush judges or Clinton

  7   judges."    I don't think any of the members of the bar in this

  8   courtroom disagree with that statement whatsoever.             We all

  9   firmly believe that, and we all firmly believe we have a

 10   judiciary that's not partisan when they put on their robes.

 11        But if the Court is going to decide how many Republicans

 12   should be in each district or how many Democrats should, and

 13   you're going to replace the judgment of the elected officials

 14   by doing that, we may understand that you're not partisan

 15   judges, but I don't think many members of the general public

 16   are going to understand that.

 17        Don't impale yourself on the political thorns in the

 18   thicket.    Avoid this invitation into the thicket, into the

 19   thorns.    Thank you, Your Honor.

 20              JUDGE BLACK:     Thank you, counsel.

 21        We have now had opening statements.          It's 10:00 o'clock.

 22   Is the plaintiff prepared to call its first witness?

 23              MS. LEVENSON:     Yes, we are, Your Honor.

 24              JUDGE BLACK:     Who do you call?

 25              MR. FRAM:    We call Mr. Andre Washington, president of
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 43 of 259 PAGEID
                                                                             1 - 43#:
                                     19980


  1   APRI.

  2              JUDGE BLACK:     Very well.     If that gentleman would

  3   approach the witness stand.

  4        If you would pause where you are, sir, and raise your right

  5   hand for the oath to tell the truth.           Do you solemnly swear or

  6   affirm that your testimony today will be the truth subject to

  7   the penalty of perjury?

  8              THE WITNESS:     Yes.

  9              JUDGE BLACK:     Very well.     You may be seated.      In the

 10   spirit of full disclosure, the seat tips back.

 11              THE WITNESS:     Okay.

 12              JUDGE BLACK:     In addition to the seat tipping back, we

 13   have a very expensive federal microphone that we would like you

 14   to be close to.

 15              THE WITNESS:     Okay.

 16              JUDGE BLACK:     Very well.

 17              THE WITNESS:     Thank you.

 18                                ANDRE WASHINGTON

 19   a witness herein, having been first sworn, testified as follows:

 20                              DIRECT EXAMINATION

 21   BY MS. LEVENSON:

 22   Q.   Good morning, Mr. Washington.

 23   A.   Good morning.

 24   Q.   Would you please state your and spell your name for the

 25   record.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 44 of 259 PAGEID
                                                                             1 - 44#:
                                     19981


  1   A.   It's Andre Washington, A-n-d-r-e W-a-s-h-i-n-g-t-o-n.

  2   Q.   Thank you.    What is your connection with the Ohio Chapter

  3   of the A. Philip Randolph Institute?

  4   A.   I am the proud state president.

  5   Q.   From now on, to shorten the name, I'll refer to it as APRI.

  6   Is that all right?

  7   A.   Yes.

  8   Q.   Thank you.    Mr. Washington, can you tell us briefly the

  9   history of APRI.

 10   A.   Yes.    And, Freda, could you please call me Andre.

 11               JUDGE BLACK:    You're going to need to speak up for

 12   this old man.

 13               THE WITNESS:    I'm sorry.     Thank you very much, Your

 14   Honor.

 15   A.   Freda, could you please call me Andre.

 16   Q.   Oh, if you wish.      Andre, yes.

 17   A.   Thank you.    Could you repeat the question?

 18   Q.   Certainly.    Andre, could you please tell us briefly the

 19   history of APRI.

 20   A.   Ohio A. Philip Randolph Institute is a civil legal rights

 21   organization.     We were founded in 1965 by our founder Asa

 22   Philip Randolph and our cofounder Bayer Ruston.             A. Philip

 23   Randolph was a civil rights labor leader.            He organized the

 24   1963 march on Washington, D.C. for jobs and freedom where Dr.

 25   King gave, of all things, "I have a dream" speech.              And as I
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 45 of 259 PAGEID
                                                                             1 - 45#:
                                     19982


  1   said, he started the A. Philip Randolph Institute, where we do

  2   voter empowerment, voter engagement, civil engage -- where Dr.

  3   King gave, of all things "I have a dream" speech.              Our

  4   organization was started by our founder Asa Philip Randolph --

  5              JUDGE BLACK:     Slower.

  6   A.   -- in 1965 --

  7              THE WITNESS:     I apologize.     I'm a little nervous.        So

  8   I --

  9              JUDGE BLACK:     So am I.    Speak slowly.

 10              THE WITNESS:     Okay.

 11        (Laughter.)

 12   A.   -- in 1965.     We do voter engagement, voter empowerment,

 13   voter registration, civil engagement programs all over the

 14   state -- we -- we're -- we're a non-partisan, but we're a civil

 15   rights and we support labor issues.

 16   Q.   Thank you.    And these things that you've listed, these are

 17   the mission of the organization?

 18   A.   Correct, yes.

 19   Q.   How long have you been a member of APRI?

 20   A.   For over ten years.

 21   Q.   And how long have you been the president?

 22   A.   For about eight years now.

 23   Q.   What are the duties of the president?

 24   A.   I'm the principal officer of the organization.             I preside

 25   over our meetings.      I do -- I strategize to put together voter
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 46 of 259 PAGEID
                                                                             1 - 46#:
                                     19983


  1   registration drives, voter engagement programs, voter education

  2   programs throughout the state.

  3   Q.   As president, to what extent do you engage directly with

  4   voters?

  5   A.   I -- I do -- I'm a hands-on president.           I lead by example.

  6   I go out, I knock on doors, I register people to vote.               I drive

  7   up and down the highways and byways registering people,

  8   educating them, engaging them and getting them to turn out to

  9   vote on election.

 10   Q.   Thank you.    Can you please describe your personal history

 11   of political activism.

 12   A.   Wow.     I've been politically active ever since I was a

 13   puppy.      I -- I've been involved politically -- my first

 14   organization that I belonged to was the NAACP.             My first

 15   membership was when I was in the fifth grade, and I am a proud

 16   life member of the NAACP today.         We -- as a kid, we would go

 17   with my grandparents and we would drop off literature.               We

 18   would lick stamps, do mailings.         Later in life I became active

 19   in registering people to vote.         We were trained to always keep

 20   a voter registration card with us at all times.             If I'm in the

 21   grocery store, I talk about the ballgame, I talk about what's

 22   going on in the community, I ask people, "Are you registered to

 23   vote?"      I go out to my car, get a voter registration card, pull

 24   it out, and register them to vote.          But lately I don't have to

 25   run to my car no more.       We have this new app. now that I just
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 47 of 259 PAGEID
                                                                             1 - 47#:
                                     19984


  1   pull my phone out, then I go straight to the Secretary of

  2   State's Web site and I register people to vote, so that saves

  3   me a couple of steps.

  4   Q.   Well, terrific.      What are APRI's other officer positions?

  5   A.   We have a vice president, secretary, treasurer, sergeant of

  6   arms and three trustees.

  7   Q.   Is APRI affiliated with any national organization?

  8   A.   We're affiliated with our national A. Philip Randolph

  9   Institute, and we are the senior constituency group of the

 10   AFL-CIO.

 11   Q.   Can you describe the leadership structure of the APRI of

 12   Ohio.

 13   A.   Yeah, we're a bottom-up organization.           We have our local

 14   leadership that has presidents and officers, and then we have

 15   our state organization.

 16   Q.   How frequently do the state leaders meet face to face?

 17   A.   We meet four times a year and that includes our educational

 18   conference.     We talk a lot doing conference calls throughout

 19   the year.    It varies on what hot issues are going on.            Like

 20   with the gerrymandering case that we're in right now, we talk

 21   on the phone and forward phone conference calls quite often,

 22   but we meet four times a year face to face, and that includes

 23   our educational conference.

 24   Q.   Who attends the quarterly in-person meetings?

 25   A.   Our officers, our chapter presidents, their officers and
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 48 of 259 PAGEID
                                                                             1 - 48#:
                                     19985


  1   members attend.

  2   Q.   So how many people generally attend these in-person

  3   meetings?

  4   A.   Somewhere around 30 people.

  5   Q.   What kind of business do you conduct there?

  6   A.   We -- we strategize and we put together voter registration

  7   plans, we talk about hot issues that are going on in the state.

  8   Q.   Where does APRI of Ohio have chapters?

  9   A.   We have a chapter in Toledo, Cleveland, Warren, Youngstown,

 10   Columbus, Akron-Canton, Cincinnati and Dayton.             But the Dayton

 11   chapter is not active right now.          But I'm proud to say that we

 12   just had a meeting last Saturday, two days ago, and it was an

 13   informational meeting to get that chapter back up and going.

 14   Q.   How does one become a member of APRI?

 15   A.   Believe in the mission and pay your dues.

 16   Q.   How much are dues?

 17   A.   Well, I stated earlier that we're a bottom-up organization,

 18   so our dues are not like the League of Women Voters or the

 19   NAACP where the national sets the dues structure.              Each chapter

 20   sets their own dues structure.         So they assess how much money

 21   it takes to run the programs that they do in that -- in that

 22   community.     So every chapter's dues structure is different, and

 23   our founder, Asa Philip Randolph, he set it up that way years

 24   ago so that the money that they take in for dues stays locally

 25   to do the work locally, because all politics are local.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 49 of 259 PAGEID
                                                                             1 - 49#:
                                     19986


  1   Q.   Approximately how many members does APRI have living in

  2   state?

  3   A.   Well, because we are a bottom-up organization, we don't

  4   have a membership -- we, as a state, we don't keep a membership

  5   roster, but I would say somewhere between 150, 200 members.

  6   Q.   On what occasions do you interact with members of APRI?

  7   A.   Well, of course I interact with them when we have our four

  8   meetings a year.      And whenever they have voter registration

  9   drives or community forums, I go out and I support those

 10   forums, and I interact with them, and I'm a hands-on president.

 11   When they're knocking on doors, I knock on doors.

 12   Q.   So where do these meetings take place?

 13   A.   I'm all over the state.

 14   Q.   Okay.   And how many of the members do you actually know?

 15   A.   I'm proud to say I know all my members.           I interact with my

 16   members.     I talk to my members.      I eat with my members.        The

 17   last time I was at a -- at a community forum, afterwards, I

 18   said I'm going to get something to eat, I'm going to run down

 19   the street to Cracker Barrel.         And they were like, "No, you're

 20   coming home with me to eat.        You're not going to eat that mess

 21   over there."     So I eat with my members.        I go to their house.

 22   I'm sorry, I know that's a long answer, but I interact with my

 23   members.     And, yes, the short answer, I know my members.

 24   Q.   That's a fine answer.       Thank you.

 25        Where in the state of Ohio do APRI members reside?
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 50 of 259 PAGEID
                                                                             1 - 50#:
                                     19987


  1   A.   All over the state.

  2   Q.   Well, in every area in the state?

  3   A.   Every area of the state.        You know, one area that I have

  4   not been to is the -- is the southern part of the state, the

  5   Portsmouth area.      I don't think we have any members over there,

  6   down in that area there, but as I go around the state, we have

  7   members in almost every congressional district.

  8   Q.   Now, you've stated that the state APRI does not have a

  9   membership list that it maintains.          Does every chapter maintain

 10   a current membership list?

 11   A.   Yes.

 12   Q.   Every chapter?

 13   A.   Not every chapter.      Cincinnati doesn't maintain a list,

 14   and, of course, Dayton, their list is old because they haven't

 15   been functioning for some years now.

 16               MS. LEVENSON:    Your Honors, I have a small collection

 17   of membership lists for chapters.          In the interest of time,

 18   shall I establish the foundation for them all as a packet or

 19   would you like them done individually?

 20               JUDGE BLACK:    The former.

 21               MS. LEVENSON:    The former.     Okay.

 22        May I approach the witness, please?

 23               JUDGE BLACK:    At your own risk.

 24               MS. LEVENSON:    Thank you.     I have just handed the

 25   witness a packet of six exhibits marked for identification as
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 51 of 259 PAGEID
                                                                             1 - 51#:
                                     19988


  1   Plaintiffs' Exhibit 577, Plaintiffs' Exhibit 576, Columbus --

  2   excuse me, Plaintiffs' Exhibit 573, Plaintiffs' Exhibit 578,

  3   Plaintiffs' Exhibit 420 and Plaintiffs' Exhibit 575.

  4   Q.   Mr. Washington, can you leaf through and tell me if you

  5   recognize these documents.

  6   A.   Yes, I do.

  7   Q.   Thank you.    What are they, starting with the top one?            If

  8   you don't mind taking them in alphabetical order.

  9   A.   Yes.    The first one is the membership roster for

 10   Akron-Canton.     Keep going?

 11   Q.   Yes, please.

 12   A.   Okay.    The second one is the membership roster for

 13   Cleveland; the third one is the membership roster for Columbus;

 14   the next one is the membership roster for Toledo; after that is

 15   the membership roster for Trumbull County, which is the Warren

 16   area; and the membership roster for Youngstown, Ohio.

 17               MS. LEVENSON:    Your Honors, I move to let these

 18   exhibits, the six of them, be admitted into evidence.

 19               JUDGE BLACK:     Any objection?

 20               MR. VOIGT:     No objection, Your Honor.

 21               JUDGE BLACK:     Very well.    They're admitted.

 22               MS. LEVENSON:    Thank you.

 23        (Plaintiffs' Exhibits 420, 573, 575, 576, 577 and 578 were

 24   admitted.)

 25   Q.   Mr. Washington, how large is APRI's paid staff?
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 52 of 259 PAGEID
                                                                             1 - 52#:
                                     19989


  1   A.   Zero.   We have no paid staff.        We are all volunteers.

  2   Q.   What do your volunteers do on behalf of the organization?

  3   A.   We -- we register people to vote.          We encourage people to

  4   vote.   We do civil engagement, voter empowerment within the

  5   communities that we serve.

  6   Q.   So how did APRI make the decision to file this lawsuit?

  7   A.   We had a meeting and we met with our state officers, our

  8   local officers, and representatives from each chapter, and we

  9   voted unanimously to take part in this lawsuit.             We felt that

 10   it was the right thing to do.

 11   Q.   Why is APRI challenging the congressional map?

 12   A.   Well, the current gerrymandering map works against us.               It

 13   makes it harder for us to do the work that we do in the

 14   communities that we serve.        People are confused.       People feel

 15   apathetic about the process.         So the map actually works against

 16   us and it's harder and it makes us use unnecessary resources,

 17   and we have limited resources to start with.

 18   Q.   So what do you mean that the map causes confusion?

 19   A.   People don't know where -- where to vote.            Some counties

 20   could be split up three different ways.           The lines are jagged.

 21   People just don't know where -- who they vote -- who they're

 22   voting for, who their congressional representative is.

 23   Q.   Can you explain how the voter confusion that is caused by

 24   the map makes APRI divert resources or have to work harder?

 25   A.   Yeah.   We -- we have limit -- we have limited resources,
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 53 of 259 PAGEID
                                                                             1 - 53#:
                                     19990


  1   and we spend more time trying to unconfuse people about the

  2   process versus registering them to vote.           And like I said

  3   earlier, we're an educational organization and we're

  4   non-partisan.     We don't tell you who to vote for, but we

  5   educate you on the issues that are out there, and instead of

  6   spending time with our limited resources and on volunteers and

  7   register them to vote, giving them rights to the policies, we

  8   spend more time trying to unconfuse them about who they're

  9   voting for.

 10        And people get upset.       They -- they -- not only do they not

 11   know who they're voting for, what district they're in, people

 12   feel like their vote doesn't count.          "It doesn't matter that

 13   same person is going to get back in office.            My vote really

 14   doesn't count, so why am I going to waste my time?"

 15   Q.   So can you explain how this voter apathy makes APRI divert

 16   resources?

 17   A.   Because we spend too much time trying to convince people to

 18   be part of the process, and instead of spending our limited

 19   resources that we have to register them, and people just aren't

 20   excited about the process if they know that -- if they feel

 21   that their vote doesn't matter.

 22   Q.   What, if any, effect does the congressional map have on the

 23   democratic members of APRI?

 24   A.   Most of our members are Democrats, and our members feel

 25   like their vote doesn't count, especially when they're in
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 54 of 259 PAGEID
                                                                             1 - 54#:
                                     19991


  1   cracked districts where no matter what they do, the Republican

  2   person will always get in office and always win.             And they feel

  3   that the Republican really doesn't have to hear their concerns,

  4   because no matter what happens, they're going to win, they're

  5   going to get back in, so they don't have to sit down, they

  6   don't have to listen to our Democratic members or me as a

  7   Democrat, because no matter what, all they have to do is listen

  8   to their base, because they're going to get reelected because

  9   we're in a sea of red.

 10   Q.   What examples can you point to of specific members

 11   suffering vote dilution?

 12   A.   Well, I have -- one of our members from Toledo, she's going

 13   to be testifying either today or tomorrow, Stephanie White,

 14   she's in CD5 -- that's up by the Toledo area -- she's in a

 15   cracked district.      I can use myself as an example.          I'm in

 16   CD12, and my -- I'm in a district where my vote is diluted.                No

 17   matter what happens, the Republican candidate will always win.

 18   Even last year when we had the blue wave and Democrats were

 19   winning all over the country, my district still, because of the

 20   way it's cracked, still went Republican.

 21   Q.   Well, let's talk about you.        We've spoken about APRI as an

 22   organization, but now let's talk about you, Andre Washington,

 23   as a member of APRI, and a voter yourself.            What is your

 24   address?

 25   A.   7 Village Gate Boulevard, Delaware, Ohio, 43015.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 55 of 259 PAGEID
                                                                             1 - 55#:
                                     19992


  1   Q.   And you've stated that's the 12th district.

  2   A.   Yes.

  3   Q.   How long have you lived there?

  4   A.   For nine years now.

  5   Q.   Where did you live before that?

  6   A.   Toledo.

  7   Q.   For how long?

  8   A.   Ten years.

  9   Q.   And what congressional district was that?

 10   A.   I believe that was 12.

 11   Q.   This --

 12   A.   No.    No, that was nine.     I'm in 12 now.

 13   Q.   Who was your representative at that time, when you were in

 14   the ninth?

 15   A.   Marcy Kaptur.

 16   Q.   And who is your current representative?

 17   A.   Balderson, Troy Balderson.

 18   Q.   How long has Mr. Balderson been your representative?

 19   A.   He won in 2018, at the special election, and then he got

 20   reelected in November at the general election.

 21   Q.   What party is Mr. Balderson?

 22   A.   Republican.

 23   Q.   Who was the congressman representing your district before

 24   Mr. Balderson?

 25   A.   Tiberi?
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 56 of 259 PAGEID
                                                                             1 - 56#:
                                     19993


  1   Q.   What party was Mr. Tiberi affiliated with?

  2   A.   Republican.

  3   Q.   Are you registered with a political party?

  4   A.   Yes, I am.

  5   Q.   And what party is that?

  6   A.   I'm a Democrat.

  7   Q.   And how long have you been a Democrat?

  8   A.   All my life.

  9   Q.   How often do you vote?

 10   A.   I vote in every general election, every special election

 11   and every primary.

 12   Q.   Why do you make a point of voting so regularly?

 13   A.   That's how I was raised.        I was raised that it is my --

 14   that it's my responsibility to exercise my right to vote for an

 15   issue and a candidate of my choice.          It's embedded in my DNA.

 16   We were raised that way.        I have some southern grandparents

 17   that said, "Hey, this is what we do," and they led by example,

 18   and I lead by example with my children.

 19   Q.   So why have you voted specifically in congressional

 20   elections?

 21   A.   That's my chance for my voice to be heard in Congress and

 22   for my concerns to be represented.

 23   Q.   And what political issues are important to you that are

 24   before Congress?

 25   A.   Well, I have a laundry list, but my two issues that are
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 57 of 259 PAGEID
                                                                             1 - 57#:
                                     19994


  1   very important to me would be the Affordable Care Act and

  2   reauthorizing Section 5 of the Voting Rights Act.

  3   Q.   Can you speak to why the Affordable Care Act is important

  4   to you?

  5   A.   Well, I believe that health care -- everyone should have

  6   the opportunity to have affordable health care.             And I had a

  7   cousin, her son had some mental issues, and if it wasn't for

  8   the Affordable Care Act, he wouldn't have been able to get

  9   the -- the care that he needed.

 10   Q.   And Section 5 of the Voting Rights Act, why is it important

 11   that it be reauthorized?

 12   A.   Well, I mean, after Section 5 of the Voting Act -- after it

 13   was struck down, so many states implemented what we call voter

 14   suppression laws that disenfranchised communities of color, and

 15   it discouraged people from voting.          And I believe that voting

 16   should be easier to vote, it should be more convenient to vote,

 17   so everybody can exercise their right.           So I take that

 18   personally.

 19   Q.   And does Troy Balderson represent you on the Affordable

 20   Care Act?

 21   A.   No.

 22   Q.   Did you vote for Mr. Balderson?

 23              JUDGE BLACK:     Excuse me.

 24              MR. VOIGT:     Your Honor, the last question, I just

 25   object to the answer as improper laid testimony.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 58 of 259 PAGEID
                                                                             1 - 58#:
                                     19995


  1              JUDGE BLACK:     Very well.

  2              MS. LEVENSON:     I'm sorry, I don't know which question

  3   that refers to.      Whether Balderson represents --

  4              MR. VOIGT:     No, it related to what's happening in

  5   other states.

  6              MS. LEVENSON:     Oh, that.     Okay.   Thank you.

  7   BY MS. LEVENSON:

  8   Q.   Does Troy Balderson represent you on the Affordable Care

  9   Act?

 10   A.   No.

 11   Q.   What position does he take?

 12   A.   He said that he would repeal the Affordable Care Act.

 13   Q.   Did you vote for Mr. Balderson?

 14   A.   No.

 15   Q.   Did your previous representative Pat Tiberi represent you

 16   on the Affordable Care Act?

 17   A.   No.

 18   Q.   What position did he take?

 19   A.   He voted to appeal it -- repeal it.

 20   Q.   Did your previous representative Pat Tiberi represent you

 21   with respect to the Voting Rights Act reauthorization?

 22   A.   No.

 23   Q.   What position did he take on that?

 24   A.   He voted to -- he voted to support to not re-establish the

 25   Voting Rights Act.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 59 of 259 PAGEID
                                                                             1 - 59#:
                                     19996


  1   Q.   Did you vote for Mr. Tiberi?

  2   A.   No, I did not.     I voted for his Democratic opponent.

  3   Q.   What are your beliefs as your entitlement to a

  4   representative who represents you on all of your points of

  5   view?

  6   A.   No, I don't feel like I'm entitled.          I do feel like I'm

  7   entitled that my representative should at least listen to me.

  8   I feel that they should at least hear my concerns.              That's all

  9   I'm asking of my representative.

 10        But because of the way these lines are drawn, the way

 11   they're so gerrymandered, that they don't have to listen to me.

 12   They don't have to listen to my concerns.            So I don't feel like

 13   I'm entitled, but I do feel like I deserve at least to be

 14   listened to.

 15   Q.   Why do you say they don't have to listen to your concerns?

 16   A.   Because my vote is diluted.        In the district that I live,

 17   in the 12th district, no matter what happens, Balderson was

 18   going to win, even when we had that big blue wave that I stated

 19   earlier, that no matter what's going on in our country, the

 20   Republican candidate will always win, and he doesn't have to

 21   listen to any of my concerns.         He only has to listen to the

 22   voters that put him in there, and the lines are not

 23   competitive, so --

 24   Q.   Thank you.

 25              MS. LEVENSON:     Stephen, would you kindly display the
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 60 of 259 PAGEID
                                                                             1 - 60#:
                                     19997


  1   Plaintiffs' Demonstrative 16.

  2                JUDGE BLACK:     Yes.   I'm sorry.

  3                MR. VOIGT:     Your Honor, I object to the use of the

  4   phrase "vote dilution."        That's improper laid testimony.         It's

  5   a topic for expert testimony.

  6                JUDGE BLACK:     Very well.

  7   Q.    Mr. Washington, what do you mean when you say "vote

  8   dilution"?

  9   A.    My vote is diluted, that it doesn't matter, because no

 10   matter -- no matter how many times I vote, my Democratic

 11   candidate never has a chance to win.

 12   Q.    Thank you.

 13                MS. LEVENSON:    Stephen, would you kindly display

 14   Plaintiffs' Demonstrative 16.          Thank you.

 15         So who is able to view this right now?          Just me and the

 16   witness?

 17                JUDGE BLACK:     Everybody sees it; is that right?        It's

 18   all around the room.

 19                MS. LEVENSON:    Okay.    Thank you.    Thank you.

 20   Q.    Mr. Washington, I direct your attention to the image that

 21   has been displayed on your monitor.          Do you recognize what this

 22   is?

 23   A.    Yes.

 24   Q.    What is it?

 25   A.    It's my Congressional District 12.
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 61 of 259 PAGEID
                                                                             1 - 61#:
                                     19998


  1   Q.   Using words, can you point out where you live on this map.

  2   A.   Yeah, I am right there in Delaware, the blue stick pin,

  3   push pin right there.       Yeah, that's me.

  4   Q.   Thank you.

  5               MS. LEVENSON:    Stephen, could you now put up

  6   Plaintiffs' Demonstrative 17.

  7   Q.   Mr. Washington, looking at this image, what is this?

  8   A.   This looks like the opposed district plan for my

  9   Congressional District 12, and that's where I live right there

 10   in Delaware, the blue push pin.

 11   Q.   And by proposed, proposed by whom?

 12   A.   By our expert that draws the maps.          Not by me.

 13   Q.   Thank you.    How does the current congressional map impact

 14   you as a voter?

 15   A.   The current map?

 16   Q.   Yes.

 17   A.   It -- it makes it harder.        When I'm going around knocking

 18   on doors, going up and down the streets and the highways and

 19   byways, people are not excited about voting.            They feel like

 20   their vote doesn't matter or doesn't count.            And it makes my

 21   job harder when I'm trying to do civil engagement and trying to

 22   empower the people to get out and vote.

 23   Q.   How many times have you met with people in the past three

 24   or four years in your district who would not register?

 25   A.   Hundreds of times.      It's like when I knock on the door,
                            ANDREDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                     #: 239 Filed: -03/04/19
                                                      DIRECTPage: 62 of 259 PAGEID
                                                                             1 - 62#:
                                     19999


  1   they're not excited about -- about the process.             They're --

  2   they're not excited, and they -- they just feel that their vote

  3   doesn't matter, and Why am I wasting my time when the same

  4   person's going to win?

  5   Q.   So despite the burden placed on you by the map, why do you

  6   continue to work so hard to engage other voters?

  7   A.   Well, it's -- it's part of my DNA.          I have always been

  8   involved and engaged.       I -- I remember as a kid, my

  9   grandparents would take us with them when they would

 10   register -- when they would go to vote.           And not only did they

 11   tell us how important it was to vote, they also showed us.

 12        You know, I realize now, more so when I was a kid, that

 13   kids learn more from what they see than what you actually tell

 14   them.   And I -- I remember, you know -- and, again, my

 15   grandparents was from the south, and they were just some proud

 16   people.    And, you know, when we -- when we would -- and I'm

 17   sorry if I get long-winded, but when we would go vote, when

 18   they would take us to go vote, because they would take us with

 19   them, my grandparents used to dress up.           You know, grandma

 20   would put her dress on and she would put her big Sunday hat on

 21   and they took pride in voting.         They didn't just show up.

 22   They -- they -- they felt that this was an honor to vote.

 23        And even today, the values that they instilled in me in

 24   voting, I still use today.        When I go to the polls to vote, I

 25   wear a suit jacket, not because they told me, because of what I
                         ANDRE WASHINGTON
Case: 1:18-cv-00357-TSB-KNM-MHW             - DIRECT/CROSS
                                Doc #: 239 Filed:                           1 - 63#:
                                                  03/04/19 Page: 63 of 259 PAGEID
                                    20000


  1   saw from, you know, what they taught me.           You know, I will at

  2   least go to the polls dressed casual.          I won't wear a jogging

  3   suit, because they instilled in me the values to vote, and

  4   they -- they told us, you know, your vote counts, and they want

  5   your vote to count.

  6        So I take pride in voting because my the grandparents took

  7   pride in voting.      I instilled that in my kids, the pride in

  8   voting and the responsibility to vote.          So it's embedded in my

  9   DNA.   I vote in every general, special and primary election,

 10   and I take my vote serious.

 11   Q.   And, ultimately, what's the importance of your vote?

 12   A.   So that my vote will count.

 13              MS. LEVENSON:     Thank you.    No further questions, Mr.

 14   Washington.

 15              JUDGE BLACK:     Very well.    On behalf of defendants,

 16   cross-examination.      Brace yourself.

 17              MR. VOIGT:     Steven Voigt for the defendants, Your

 18   Honor.

 19                               CROSS-EXAMINATION

 20   BY MR. VOIGT:

 21   Q.   Mr. Washington, it's good to see you again.

 22   A.   Good to see you.     And, Steve, Andre, please.

 23   Q.   I'll try.

 24   A.   All right.

 25   Q.   And so APRI is a plaintiff in this litigation; is that
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 64 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 64#:
                                    20001


  1   correct?

  2   A.   Yes.

  3   Q.   And this lawsuit involves congressional district lines that

  4   Ohio drew in about 2011; is that correct?

  5   A.   Yes.

  6   Q.   Is it correct that APRI has been concerned about Ohio's

  7   congressional district lines since 2011?

  8   A.   Yes, it's safe to say that.       Yeah.

  9   Q.   When Ohio was drawing its congressional lines in 2011, is

10    it correct that APRI did not provide any input to the state

11    about those lines?

12    A.   The short answer is yes, but that's right around the time

13    when I became state president, so I was just feeling my way

14    through.     As the new president, I just don't go out gung ho,

15    but the short answer, yes.

16    Q.   The answer is "Yes"?

17    A.   Yeah.

18    Q.   Thank you.    Aside from filing this lawsuit, has APRI ever

19    notified any official in Ohio that it opposes the current

20    congressional map?

21    A.   No.

22    Q.   Does APRI take a position on some public policy issues?

23    A.   Yes.    Yes, I'm sorry.

24    Q.   And to be a member of APRI, does a person need to agree

25    with all of APRI's public policy positions?
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 65 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 65#:
                                    20002


  1   A.   No.

  2   Q.   Does APRI have a mission statement?

  3   A.   Yes.

  4   Q.   Is it true that APRI's mission statement does not include

  5   anything related to Ohio's congressional district lines?

  6   A.   I don't have the written mission statement in front of me

  7   right now, but our mission statement is voter education, voter

  8   empowerment, voter education, and I believe that covers a

  9   wide -- variable things, and that could be under our mission

10    statement if it's voting rights.

11    Q.   Is it true that APRI has never published a position

12    statement for its members related to Ohio's congressional

13    district lines?

14    A.   When you say "published" --

15    Q.   Provided a statement to all of its members related to its

16    position in this litigation.

17    A.   Maybe not a statement in writing.

18    Q.   In any other form?

19    A.   We could have talked about it verbally, but I don't have

20    any of that in front of me.

21    Q.   Okay.   But there's nothing that you sent to all of the

22    members of APRI notifying them of APRI's position in this

23    litigation?

24    A.   I could, yeah, I send out information to them all the time.

25    Q.   And did that -- did that information specifically include
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 66 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 66#:
                                    20003


  1   APRI's position in this litigation?

  2   A.   Our position was that we voted unanimously to engage in

  3   this litigation.

  4   Q.   Is it correct that APRI has never taken a poll of all of

  5   its members to determine their particular opinions with respect

  6   to Ohio's congressional district lines?

  7   A.   If you're asking if we sit around and we ask each

  8   individual member what -- how do they feel on this, the answer

  9   is no.      We have -- when we have our meetings, we have

10    representatives that show up that tell us the concerns in their

11    community, and that's how we vote.

12    Q.   And so the answer would be "No"?

13    A.   Do we ask individual members?

14    Q.   Yes, sir.

15    A.   I didn't go around and ask each individual member.

16    Q.   And, again, individual members are permitted to disagree

17    with APRI's position statement?

18    A.   Of course, yes.

19    Q.   I believe you mentioned this earlier, but for how many

20    years has APRI been in existence?

21    A.   We've been around since 1965.

22    Q.   And has APRI's membership grown over that time?

23    A.   Yes.

24    Q.   Well, and it has also grown over the past few years?

25    A.   Yes.
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 67 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 67#:
                                    20004


  1   Q.   And do you recall our deposition?

  2   A.   Yes, I do.    But if you remember, Steve, that was right

  3   around the time my mother passed away and my emotions were

  4   really high at the time.      I even had to take a break.        So, yes,

  5   I do remember that, but if my memory gets fuzzy, charge it to

  6   my mind and then my heart.

  7   Q.   And, again, my condolences for your mother's passing.

  8   A.   Thank you.

  9   Q.   But we talked a little bit about what APRI does, and Ms.

10    Levenson also touched on that as well, but is it fair to say

11    that APRI engages in voter education, Get Out the Vote, and

12    voter registration?

13    A.   Yes.

14    Q.   And those three topics, voter education, Get Out the Vote,

15    and voter registration, are those APRI's primary areas of work

16    with respect to voting?

17    A.   Yes, because we're an educational organization.

18    Q.   Okay.   And is it correct that APRI is effective in its

19    voter education efforts?

20    A.   We believe we are, yes.

21    Q.   Is it correct that APRI is effective in its Get Out the

22    Vote efforts?

23    A.   We believe effective as long as we can use our limited

24    resources in doing what we're charged to do, not fighting

25    confusion and apathy, yes.
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 68 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 68#:
                                    20005


  1   Q.   Okay.   Is it correct that APRI's effective in its voter

  2   registration efforts?

  3   A.   We believe we are, yes.      Under my leadership, I believe we

  4   are.

  5   Q.   At the deposition we talked a little bit about how

  6   congressional lines are drawn.        And I don't know if you

  7   remember that or not, but APRI does not have experience drawing

  8   congressional lines; is that fair to say?

  9   A.   That's fair, yes.

10    Q.   And is it your opinion that what constitutes fair lines is

11    a question that is really suited for individuals experienced

12    with drawing lines?

13    A.   Yes.

14    Q.   And that experts are best suited to decide whether or not

15    congressional lines are properly drawn?

16    A.   Yes.

17    Q.   Are you generally familiar with the recent ballot issue

18    that changed the way Ohio will draw lines in the future?

19    A.   Somewhat, yes, I'm familiar with it.        It was called ballot,

20    yes.

21    Q.   I think it was called Issue 1?

22    A.   Yes.

23    Q.   And was APRI in support of that ballot issue?

24    A.   Yes.

25    Q.   APRI does not keep track of whether its voters -- I'm
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 69 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 69#:
                                    20006


  1   sorry -- strike that.

  2        APRI does not keep track of whether its members vote in

  3   congressional elections; is that correct?

  4   A.   Correct.

  5   Q.   And APRI agrees that a person's political positions are not

  6   necessarily defined by simply looking at his or her party

  7   affiliation; is that correct?

  8   A.   Say that one more time.

  9   Q.   APRI agrees that a person's political positions are not

10    necessarily defined by simply looking at that person's party

11    affiliation; is that correct?

12    A.   Yes.

13    Q.   And Ms. Levenson asked you some questions about the

14    additional resources and time that you say you need to devote

15    related to the -- your efforts.        APRI has never calculated the

16    additional resource that it has incurred based on Ohio's

17    congressional district lines; is that correct?

18    A.   See, we've never calculated, but, you know, if I got ten

19    dollars in the bank and five people to feed, I don't need to

20    calculate what I need.      I know my limited resources.        So, you

21    know, we -- we -- we can say that we spend more resources

22    registering -- I mean, trying to get rid of confusion versus

23    registering people, and with our limited resources we have

24    limited -- we have volunteers.        Our resources are limited, like

25    I stated earlier.     But our volunteers are what's precious to
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 70 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 70#:
                                    20007


  1   us.    And if our volunteers spend more time trying to fight the

  2   confusion versus doing what we're charging them to do when

  3   we're out there, then it makes our job harder.

  4   Q.    Okay.   But no matter how the lines are drawn, do you agree

  5   that individuals do need to be educated about what district in

  6   which they live?

  7   A.    People need to know what district they're in so they know

  8   who to vote for.

  9   Q.    Okay.   And so there would be time and resources put into

10    these efforts no matter how the lines are drawn?

11    A.    No.   See, if we use our resources to sit there and try to

12    break up the confusion versus educating them, then the answer

13    is no, Steve.

14    Q.    I'm not sure you understood my question.

15    A.    Well, maybe I didn't.

16    Q.    Well, no matter how the lines are drawn, don't you agree

17    that someone -- there -- could have confusion about where

18    they -- what district they live in, and that question is almost

19    always going to come up or often may come up when you're

20    talking to a particular voter?

21    A.    Steve, you said someone.     The answer is yes.      There's

22    always going to be someone out there.         But like I testified

23    earlier, hundreds -- I have knocked on hundreds of doors and

24    people are confused.      So if we can cut that confusion down --

25    I'm not going to say it's going to be perfect.           Life isn't
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 71 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 71#:
                                    20008


  1   perfect.     But if we can cut that confusion down, that will save

  2   us on our resources and our volunteers.

  3   Q.   APRI is able to go out and talk to people to encourage them

  4   to vote; is that -- is that right?

  5   A.   Yes.

  6   Q.   APRI has never sent a survey to test the political

  7   enthusiasm of its members; is that correct?

  8   A.   Steve, we're a bottom-up organization.         We're not -- I'm

  9   just going to keep it real with you.         We're not high tech like

10    that.   We just know what we see and we know what we're doing

11    and -- long answer, no.

12    Q.   But you would say your members are enthusiastic?

13    A.   My -- my members are, yes.

14    Q.   Okay.    Do you agree that people can be motivated to vote

15    based on reasons other than whoever is running for Congress?

16    A.   There's all type of reasons why people vote.

17    Q.   And is it true that voters can be apathetic based on

18    reasons unrelated to congressional races?

19    A.   There's all type of reasons why people are apathetic.

20    Q.   Well, Ms. Levenson asked you about your interactions with

21    your congressman, your congressperson.         Is anything preventing

22    you from reaching out to your congressperson and communicating

23    your viewpoints?

24    A.   No.    The last time I tried to reach out to him, I tried

25    several times to meet with -- with my congressperson, and I can
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 72 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 72#:
                                    20009


  1   only meet with the help.      And sometimes it's, you know, when

  2   they're busy, it's okay to meet with help.          But at that

  3   particular time, I didn't want to meet with the help.            I wanted

  4   to meet with my congressperson.

  5   Q.   I understand, but there's nothing preventing you from

  6   communicating, sending e-mails, letters, expressing your

  7   viewpoint to your congressperson?

  8   A.   There's nothing preventing me from doing that, but he --

  9   the congress -- there's nothing preventing me from sending

10    that.

11               MR. VOIGT:     Okay.   No further questions at this time.

12               JUDGE BLACK:     All right.

13         Intervenors wish to inquire?

14               MR. BRADEN:    Yes, Your Honor.     I'll be very brief.

15               JUDGE BLACK:     That's what they all say.

16               MR. BRADEN:    You know better than to trust these trial

17    lawyers.

18                                CROSS-EXAMINATION

19    BY MR. BRADEN:

20    Q.   Good morning, sir.

21    A.   Good morning.

22    Q.   Did I understand at the beginning of your testimony that

23    there were two principal issues on which you were concerned

24    that your representative wasn't representing you, and one was

25    the health care -- Obamacare?
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 73 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 73#:
                                    20010


  1   A.   Affordable Care Act yes.

  2   Q.   Affordable Care Act, yes.

  3   A.   Yes.

  4   Q.   And the Voting Rights Act, renewal of the Voting Rights

  5   Act?

  6   A.   Yes.   Section 5.

  7   Q.   Section 5.    Did you know that the Republicans controlled

  8   Congress last time the Voting Rights Act was renewed?

  9   A.   I believe -- I'm not sure, but, yes.

10    Q.   Did you know that in the last renewal that every Republican

11    member in Ohio voted to renew the Voting Rights Act?

12    A.   Say that one more time.

13    Q.   That every Republican member of Congress from Ohio voted to

14    renew the Voting Rights Act?

15    A.   Prior to them getting rid of the Section 5.

16    Q.   The most recent renewal.

17    A.   But did that include Section 5, sir?

18    Q.   Yes.

19    A.   No.

20    Q.   Did you know that the Republican president George Bush

21    signed the renewal of the Voting Rights Act?

22    A.   Oh, sir, I apologize.      You're talking about previous, every

23    year voting to reauthorize it?

24    Q.   I was talking about the most recent renewal of the Voting

25    Rights Act, every Republican member in the state of Ohio voted
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 74 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 74#:
                                    20011


  1   for its renewal.       Were you aware of that fact?

  2   A.    I believe I was.    But I'm -- I don't want you to confuse

  3   me.    I want to make sure I'm clear on my answer.         Are we

  4   talking about -- because what I'm concerned about is Section 5,

  5   reauthorizing Section 5.         So is that the question you're asking

  6   me?

  7   Q.    Yes.

  8   A.    I'm not -- I'm not sure that they all voted to --

  9         Are you telling me yes, they did?       Because the answer is I

10    don't know then.

11    Q.    And the last time that the Voting Rights Act was renewed in

12    President Bush, a Republican, wasn't, I believe you were

13    represented then by Representative Tiberi?

14    A.    Correct, yes.

15    Q.    And did you know Representative Tiberi voted to renew the

16    Voting Rights Act and Section 5 of the Voting Rights Act the

17    last time it was on the floor of the House of Representatives?

18    A.    He could have at that time, but I'm talking about

19    currently.    If -- did they vote currently to re-establish --

20    reauthorize Section 5.         That's what I'm concerned about

21    currently today.       So --

22    Q.    Are you aware --

23    A.    Oh, I'm sorry.

24    Q.    Okay.   So are you aware of there being any Republican votes

25    against renewal of the Voting Rights Act since it was renewed
                            ANDRE
Case: 1:18-cv-00357-TSB-KNM-MHW   WASHINGTON
                                Doc               - CROSSPage: 75 of 259 PAGEID
                                    #: 239 Filed: 03/04/19                1 - 75#:
                                    20012


  1   the last time on the floor of the House?

  2   A.   I believe Tiberi was not in support of re-establishing

  3   Section 5, reauthorizing Section 5.

  4   Q.   But, in fact, the last time it came to the floor of the

  5   House he voted for it; correct?

  6   A.   I don't believe so.

  7   Q.   If you were wrong, though, presumably that would change

  8   your mind as to whether he could adequately represent you on

  9   that issue?

10    A.   Well, Tiberi is not in office right now, but if I'm wrong

11    I'll be the first one to admit that I'm wrong, and I don't have

12    a problem with it, because I am not always right.

13    Q.   So if he, in fact, voted to reauthorize it, at that time

14    that he represented you, he was representing you with your

15    same -- the same position you had; correct?

16    A.   It would be for that one issue, yes.

17    Q.   One of the two issues you pointed out to the Court that you

18    felt you were not being represented on?

19    A.   Those were my two pet peeves, but I did have a laundry

20    list, yes.

21    Q.   So we're down to one pet peeve, if I described the

22    situation correctly at that time?

23    A.   If you described the situation correctly.         But you've got

24    to remember that Balderson is my representative now, and he has

25    said publicly he's not in support, so yes.
                           ANDRE Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  WASHINGTON     - 03/04/19
                                     #: 239 Filed: REDIRECT                 1 - 76#:
                                                           Page: 76 of 259 PAGEID
                                     20013


  1               MR. BRADEN:    No further questions, Your Honor.

  2               JUDGE BLACK:    Very well.

  3        Redirect, if any?

  4                              REDIRECT EXAMINATION

  5   BY MS. LEVENSON:

  6   Q.   To clarify, Mr. Washington, you were concerned about the

  7   reauthorization of Section 5 of the Voting Rights Act; is that

  8   correct?

  9   A.   Yes.

 10               MS. LEVENSON:    Thank you.

 11               JUDGE BLACK:    Very well.

 12        You may step down.      Thank you.

 13               THE WITNESS:    Thank you.

 14        (Witness excused.)

 15               JUDGE BLACK:    It's quarter of 11:00.       We are going to

 16   take a 15-minute midafternoon -- or mid-morning break.              During

 17   the break, take a break, and I would ask that you all be back

 18   timely.     The Court is prepared to adjourn for 15 minutes.

 19               COURTROOM DEPUTY:     All rise.    This court is in recess

 20   for 15 minutes.

 21        (Recess taken:     10:46 AM -     11:05 AM.)

 22               JUDGE BLACK:    Please be seated.      It's 11:05, we're

 23   back on the record having taken the mid-morning break.

 24        Is the plaintiff prepared to call another witness at this

 25   time?
                                                                            1 - 77#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 77 of 259 PAGEID
                                    20014


  1              MS. LEVENSON:     Yes, we are, Your Honor.

  2              JUDGE BLACK:     Excuse me?

  3              MR. STRACH:    I'm sorry, Your Honor.        May I interrupt?

  4              JUDGE BLACK:     Yes.

  5              MR. STRACH:    The plaintiffs and defendants and

  6   intervenors were discussing the Court's -- the way the Court's

  7   handling objections, and we just wanted to make sure we all

  8   understand it the right way before we get too many witnesses

  9   into it, if that's okay.

 10              JUDGE BLACK:     Yes.

 11              MR. STRACH:    So our understanding is that the parties

 12   can note objections live in trial if they want, but they don't

 13   have to, that objections can also be made in the post-trial

 14   briefing.    And we've been discussing this, and we think it

 15   would be appropriate in the post-trial briefing, perhaps a

 16   separate brief, where the parties could respond to each other's

 17   objections that end up getting raised either at trial or after

 18   trial pursuant to the ten-day deadline that the Court has set

 19   for the other brief.      That's our understanding, and we just

 20   want to make sure we are correct.

 21              JUDGE BLACK:     What's the plaintiff make of this?

 22              MR. FRAM:    We have the same view, Your Honor.

 23   Post-trial briefing should be everyone has reserved to offer

 24   objections and responses subject to the ten-day limit.

 25              JUDGE BLACK:     Very well.    We will proceed in that way.
                                                                            1 - 78#:
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 78 of 259 PAGEID
                                    20015


  1              MR. STRACH:    Thank you, Your Honor.

  2              JUDGE BLACK:     The plaintiff calls whom?

  3              MS. LEVENSON:     Your Honor, plaintiff calls

  4   Congresswoman Marcia Fudge.

  5              JUDGE BLACK:     Very well.    And you call her by video

  6   conference?

  7              MS. LEVENSON:     Yes, Judge.

  8              JUDGE BLACK:     And she's on the screen.       I see her.     Is

  9   she tuned in, Mr. IT?       The congresswoman is present.

 10        Good morning.     Can you hear me, Congresswoman?

 11              THE WITNESS:     Yes, sir.    Good morning.

 12              JUDGE BLACK:     United States District Judge Timothy

 13   Black of Cincinnati.      I'm joined on my left by Judge Karen

 14   Nelson Moore of the Sixth Circuit and on my right by Judge

 15   Michael Watson.     The trial is to us.       The courtroom is filled

 16   with lawyers and spectators.

 17        I'm going to administer the oath to tell the truth.             Would

 18   you be willing to raise your right hand.

 19              THE WITNESS:     (Complies with request.)

 20              JUDGE BLACK:     Do you solemnly swear or affirm that

 21   your testimony today will be the truth subject to the penalty

 22   of perjury?

 23              THE WITNESS:     I do.

 24              JUDGE BLACK:     Thank you.    Please be seated.

 25        The lawyer for the plaintiffs, the parties bringing the
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 79#:
                                                  03/04/19 Page: 79 of 259 PAGEID
                                     20016


  1   lawsuit, will begin with some questions of you.

  2        Ms. Levenson?

  3              MS. LEVENSON:     Thank you, Judge.

  4                                  MARCIA FUDGE

  5   a witness herein, having been first sworn, testified as follows:

  6                              DIRECT EXAMINATION

  7   BY MS. LEVENSON:

  8   Q.   Good morning, Congresswoman Fudge.         Can you hear me okay?

  9   A.   Yes, ma'am.

 10   Q.   Thank you.    Can you kindly state your name and spell it for

 11   the record.

 12   A.   Marcia Fudge, M-a-r-c-i-a F-u-d-g-e.

 13   Q.   Thank you.    Can you kindly tell us briefly about your

 14   history in public service.

 15   A.   I worked for the county prosecutor's office as the chief of

 16   staff under Stephanie Tubbs Jones, I was elected mayor of

 17   Warrensville, and now am a member of Congress.

 18   Q.   What district do you represent?

 19   A.   The 11th Congressional District.

 20   Q.   How long has District 11 been in existence?

 21   A.   Well, that's kind of really a little tricky.           It became the

 22   11th district after the 1990 census, but the district itself

 23   has been around since 1969 when Lou Stokes was first elected to

 24   represent what was then the 21st district.

 25   Q.   And how long has the district been titled District 11?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 80#:
                                                  03/04/19 Page: 80 of 259 PAGEID
                                     20017


  1   A.    Since 1992.

  2   Q.    Focusing on District 11, since 1992, how many U.S.

  3   representatives have served the district during that time?

  4   A.    Three.    There was Congressman Stokes, then Stephanie Tubbs

  5   Jones, and myself.

  6   Q.    How long have you been the U.S. Representative for District

  7   11?

  8   A.    Ten years.

  9   Q.    Can you describe the district that your territory covered

 10   when you took office in 2008.

 11   A.    Yes.     It was primarily a little better than two-thirds of

 12   the city of Cleveland and most of the southeast suburbs --

 13   Q.    What county?

 14   A.    -- of Cuyahoga County.

 15   Q.    I'm sorry.    Thank you.    I'm sorry, I just spoke over you.

 16   What did you say about Cuyahoga County?

 17   A.    I said the southeastern suburbs of Cuyahoga County.

 18   Q.    What county was the district in?

 19   A.    Cuyahoga County.

 20   Q.    Entirely?

 21   A.    Correct.

 22   Q.    When did your predecessor Stephanie Tubbs Jones take

 23   office?

 24   A.    1999.

 25   Q.    What was your position on her staff at that time?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 81#:
                                                  03/04/19 Page: 81 of 259 PAGEID
                                     20018


  1   A.   I was her chief of staff.

  2   Q.   At that time, what was the territory of District 11?

  3   A.   Primarily the city of Cleveland or most of the city of

  4   Cleveland, the lower west side all the way to the east and the

  5   southeast suburbs of Cuyahoga County.

  6   Q.   Again, entirely in Cuyahoga County?

  7   A.   Yes.

  8   Q.   To what extent do you recall the territory covered by

  9   District 11 at the time that Congressman Lou Stokes first

 10   represented it?

 11   A.   It's pretty much the same.        It was primarily the lower west

 12   side, east side of Cleveland and the southern southeast

 13   suburbs.     Pretty much the same.

 14   Q.   Again, entirely in Cuyahoga County?

 15   A.   Yes.

 16               MS. LEVENSON:    Stephen, I'd like to ask you to please

 17   display Plaintiffs' Demonstrative 19.

 18   Q.   Congresswoman Fudge, can you see a map before you?

 19   A.   Yes.

 20   Q.   Can you please just identify what this map portrays?

 21   A.   This was the map of when Stephanie was in Congress and

 22   towards the latter end of Congressman Stokes as well.              It's

 23   basically the city or at least lower west side through the

 24   southeast suburbs.

 25   Q.   So are you describing your district as it existed before
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 82#:
                                                  03/04/19 Page: 82 of 259 PAGEID
                                     20019


  1   the 2011 redistricting?

  2   A.   Yes.

  3   Q.   Can you describe it in words?

  4   A.   It -- again, it was pretty much from the river, a little --

  5   a little west of the river, all the way the rest of the city.

  6   It took into consideration -- I mean, in East Cleveland,

  7   Euclid, South Euclid, Shaker Heights, University Heights,

  8   Beachwood, Warrensville, Warrensville Heights -- I mean,

  9   Warrensville Heights, Bedford, Bedford Heights.            It was that

 10   southeastern area.      Cleveland Heights, Lyndhurst.

 11               MS. LEVENSON:    Thank you, Congresswoman.

 12        Stephen, may I ask you to please put up Plaintiffs

 13   Demonstrative 20.

 14   Q.   Is that visible to you, Congresswoman?

 15   A.   Yes.

 16   Q.   Can you please tell us what this map shows.

 17   A.   It's the district I now have.

 18   Q.   Can you please describe the major differences between the

 19   district you now have and the one as previously drawn.

 20   A.   Well, the first major difference is that I go from Cuyahoga

 21   County down to Summit County, which before I was only in

 22   Cuyahoga County.      And if you look at the map, it looks as

 23   though I come -- like there's a narrow strip where I come down

 24   77, so now I pick up Richfield, Bath, Fairlawn and then into --

 25   into Akron.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 83#:
                                                  03/04/19 Page: 83 of 259 PAGEID
                                     20020


  1   Q.   To your knowledge, had any part of Summit County or Akron

  2   ever been part of District 11?

  3   A.   Oh, absolutely not.

  4   Q.   Congresswoman, what is your understanding of how

  5   congressional districts are drawn in the state of Ohio?

  6   A.   At the state legislature.

  7   Q.   Going back to the year 2011, during the time that the

  8   current congressional map was being developed, what was your

  9   role, if any, in the drawing?

 10   A.   I didn't have one.      I didn't have any role.

 11   Q.   When did you first have any inkling that District 11, under

 12   the new map, would be drawn to extend down into Summit County

 13   and include Akron?

 14   A.   Armand Budish showed me the map, I think pretty much so I

 15   wouldn't get caught off guard.         He was just basically showing

 16   me what the map would look like.         That was when I first saw the

 17   map.

 18   Q.   When was that?

 19   A.   I can't tell you the exact date, but it was around the time

 20   that the map was made public.

 21   Q.   What was your reaction when you saw it?

 22   A.   Surprise, obviously.      I had no idea that I would ever go

 23   down into Summit County.       I mean, I knew there would be

 24   changes, obviously, there was a census, things change, and

 25   there were a lot of changes going on throughout the state, but
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 84#:
                                                  03/04/19 Page: 84 of 259 PAGEID
                                     20021


  1   I had no idea that it would be that map.

  2   Q.   Were you pleased?

  3   A.   No.   Let -- let me -- let me just say this up front.            I

  4   don't -- I don't want anyone to believe that I am not happy

  5   with people I represent.       Certainly, I would not have chosen

  6   it, and I was not happy about it, but I am honored to represent

  7   the people of Summit County that I represent.            I don't want

  8   them to think that I had anything to do with this or I'm

  9   displeased.

 10   Q.   Correct.

 11   A.   It is the map that was given to me and it is the map that

 12   I'm working with.      I would not have chosen it.

 13   Q.   Putting apart the --

 14        Well, why would you not have chosen it?

 15   A.   Well, I don't know anything about Summit County, or at

 16   least at the time I didn't.        I looked at the numbers as I

 17   looked at the map, and I realized that Richfield and Bath, in

 18   particular, never voted Democratic.          The ballots of that area

 19   coming down into Fairlawn, most of them are registered as

 20   independents.     I had no idea what kind of support I could get

 21   out of Summit County, and I knew no one in Summit County.                 It

 22   was just an area that was unfamiliar, and it was an

 23   uncomfortable place to be.

 24   Q.   And why do you say "uncomfortable"?

 25   A.   Well, because I didn't -- you know, this is -- I'm an
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 85#:
                                                  03/04/19 Page: 85 of 259 PAGEID
                                     20022


  1   elected official.      We deal with politicians.        I didn't know any

  2   of the elected officials there, I didn't know the territory, I

  3   didn't know the voters, and so it was uncomfortable to come

  4   into a situation where you know no one and have to try to find

  5   a way to get elected in a new district.

  6   Q.   As you said, you were aware that Ohio would be losing two

  7   seats, so, of course, there would be a new map.            Had you

  8   thought at all about what the new map might look like?

  9   A.   Well, I thought probably they would give me all of the city

 10   of Cleveland which, to me, would have made more sense, and

 11   continue to let me have the southeast suburbs that I'd always

 12   represented.

 13   Q.   So what, if anything, did you do about this, given the way

 14   you felt?

 15   A.   There was nothing to do about it.         They gave me the map.

 16   This is your map.      I mean, I don't know what there was I could

 17   have done.

 18   Q.   To what extent did you register any complaint or

 19   disappointment to anyone?

 20   A.   Well, I mean, the only complaint I had was that I knew that

 21   taking Summit County or that portion of Akron away from Betty

 22   Sutton would make it seem -- would make it almost impossible

 23   for her to win her district.        So the only action I took was to

 24   sit with Betty and with Marcy, as a matter of fact, to call

 25   Armand and ask him was there any way to give Betty back Akron
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:FUDGE   - DIRECT
                                       239 Filed:                           1 - 86#:
                                                  03/04/19 Page: 86 of 259 PAGEID
                                     20023


  1   so she would have a fighting chance at keeping her seat.

  2   Q.   Was Congresswoman Beatty an incumbent in 2011, at the time

  3   the map was drawn?

  4   A.   No.    Congresswoman Beatty was elected as a result of the

  5   new maps, because they created a new third district, which now

  6   Congresswoman Beatty now is -- is the Congresswoman there, but

  7   it's a new district.

  8   Q.   How many sets of incumbents were paired in the 2011 map?

  9   A.   There were three.      There was Mike Turner's district down

 10   near Dayton, Marcy Kaptur and Dennis Kucinich north, and then

 11   Betty and Jim Renacci.

 12   Q.   And you said two seats were lost?

 13   A.   Yes.

 14   Q.   And three sets of incumbents paired?

 15   A.   Correct.

 16               MS. LEVENSON:    Thank you, Congresswoman.

 17        I have no more questions.

 18               JUDGE BLACK:    Very well.

 19        The attorneys for the defendants have an opportunity to ask

 20   questions.

 21               MR. STRACH:    Your Honor, throughout the trial, to make

 22   this as efficient as possible, sometimes intervenors will take

 23   the lead on a witness, sometimes we will, and on Congresswoman

 24   Fudge, it will be the intervenors.

 25               JUDGE BLACK:    Very well.    The Court does not object to
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 87 of 259 PAGEID
                                                                         1 - 87#:
                                    20024


  1   efficiency.

  2        On behalf of the intervenors.

  3             MS. McKNIGHT:     Good morning, Your Honors.

  4                             CROSS-EXAMINATION

  5   BY MS. McKNIGHT:

  6   Q.   Good morning, Congresswoman Fudge.       Can you see me?

  7   A.   I can.   Yes, I can now.    Good morning.

  8   Q.   Wave at the camera for you.      It's nice to meet you in this

  9   way.

10    A.   My pleasure.

11    Q.   In fact, it's an honor to meet you, but I will try to be

12    brief today.

13    A.   Okay.

14    Q.   As a preliminary note, I noticed you have some papers with

15    you.   What are they?

16    A.   They're the copy of my map, my current district and the

17    district before.

18    Q.   And who gave those to you?

19    A.   Well, two of them came from my office.

20    Q.   Are there any others that did not come from your office?

21    A.   There is one.

22    Q.   And where did that one come from?

23    A.   That is a proposed map of what I believe the ACLU is

24    recommending.

25    Q.   And where did you receive that map from?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 88 of 259 PAGEID
                                                                         1 - 88#:
                                    20025


  1   A.   From the ACLU.

  2   Q.   Thank you.   I would like to begin with some questions about

  3   the late and Honorable Louis Stokes.        Who was he?

  4   A.   What do you mean "Who was he"?

  5   Q.   Could you give a brief description of who Louis Stokes was.

  6   And pardon me, I appreciate it feels like a dim question, but I

  7   just want to get an understanding on the record that you know

  8   who he was.

  9   A.   He was a congressman for this -- he was a congressman for

10    30 years.   I actually knew him for a very long time.          His

11    daughter and I went to school together.         He was my congressman

12    almost my entire life.      As I said, there have only been three

13    congresspeople in that district.       He served 30 years.

14    Stephanie ten and now me ten.       He was probably one of the most

15    well-respected congressmen anywhere.        I'm not sure what else

16    you're asking me.

17    Q.   That's fair for now.     I appreciate your -- your answering

18    that.

19         And -- we heard testimony earlier, is it correct, that he

20    represented your district in its former iteration,

21    Congressional District 21; is that right?

22    A.   Correct, uh-huh.

23    Q.   And I heard you say that you understood he represented that

24    district from about 1969; is that right?

25    A.   Yes.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 89 of 259 PAGEID
                                                                         1 - 89#:
                                    20026


  1   Q.   And since that time, which is now about 50 years ago, the

  2   congressional district you represent has been a majority-

  3   minority district; is that right?

  4   A.   Yes.

  5   Q.   Now, we have evidence in the record showing that during a

  6   debate over the plans in the House, Ohio House of

  7   Representatives, an Ohio Representative from Cleveland stated

  8   that "Congressman Stokes is still revered with the highest

  9   respect."

10         Do you have any reason to disagree with that?

11    A.   Absolutely not.

12    Q.   If Louis Stokes spoke on an issue of import to the people

13    of Ohio, did people listen?

14    A.   Yeah.   Absolutely, I would say so, depending if it was

15    important to them, but absolutely.

16    Q.   And in 2011, Louis Stokes approved of the way that your

17    district is currently drawn; isn't that right?

18    A.   Not that I'm aware of.

19    Q.   Okay.   We'll get back to that later, Congresswoman Fudge.

20         Let me step back and ask you a few questions about

21    Cleveland, your hometown.      Now, you live in a suburb of

22    Cleveland called Warrensville Heights; is that right?

23    A.   Yes.

24    Q.   And the city of Euclid is nearby and in your district; is

25    that right?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 90 of 259 PAGEID
                                                                         1 - 90#:
                                    20027


  1   A.   Yes.

  2   Q.   And in Cleveland is the Cleveland Plain Dealer considered

  3   to be a newspaper of record?

  4   A.   It is a newspaper.

  5   Q.   Do you read it?

  6   A.   I do not.

  7   Q.   Okay.   Have you spoken with reporters from the Cleveland

  8   Plain Dealer in the past?
  9   A.   Oh, absolutely.

10    Q.   And is it safe to assume that you were aware of press

11    coverage about the redrawing of your district in 2011?

12    A.   When you say press coverage, I'm not -- that it was being

13    redrawn, yes.

14    Q.   Do you know who George Forbes is?

15    A.   Oh, absolutely.    Yes.   I'm sorry, I say "absolutely."        Yes,

16    I know who George Forbes is.

17    Q.   And like my question before -- bear with me; this is just

18    for the record, Congresswoman Fudge.        And who is George Forbes?

19    A.   George Forbes is the former president of city council; he

20    ran for mayor of the city and he's a friend.

21    Q.   He was president of the Cleveland City Council for a number

22    of years from about 1974 to about 1989.         Is that your

23    understanding?

24    A.   Well, I don't know the years, but he was for a number of

25    years, yes.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 91 of 259 PAGEID
                                                                         1 - 91#:
                                    20028


  1   Q.   And he was also president of the Cleveland NAACP starting

  2   in 1992; is that right?

  3   A.   I don't know what year, but yes, he was president of the

  4   NAACP.

  5   Q.   And are you aware that Mr. Forbes received the NAACP's

  6   highest award for meritorious service in 2009?

  7   A.   No, I'm not.

  8   Q.   Is it fair to say that Mr. Forbes is a prominent leader in

  9   the black community in Cleveland?

10    A.   Not just the black community.

11    Q.   Thank you.

12    A.   The community.

13    Q.   Please, I didn't mean to interrupt you.

14    A.   No.    I said the community, not just the black community.

15    Q.   Thank you.    So is it fair to say that you respect him?

16    A.   Yes.

17    Q.   And that if he spoke on an issue of import to you, you

18    would listen?

19    A.   Yes, I would listen.

20    Q.   Now, George Forbes supported the shape of your district as

21    it was drawn in 2011; didn't he?

22    A.   I don't know that.

23    Q.   Would seeing a writing refresh your recollection about

24    whether he supported the drawing of your district in 2011?

25    A.   It wouldn't refresh my recollection, but I'd love to see
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 92 of 259 PAGEID
                                                                         1 - 92#:
                                    20029


  1   it.

  2   Q.    Okay.

  3   A.    Unless he wrote it to me, I don't know.

  4              MS. McKNIGHT:    I'd ask that we put up document number

  5   4.

  6   Q.    Congresswoman Fudge --

  7              JUDGE BLACK:    I'm sorry.    I'm sorry.

  8              MS. LEVENSON:    I can't see it.     I don't know whether

  9   others can.

10               JUDGE BLACK:    Ms. Levenson, I didn't hear you.       I'm

11    sorry.

12               MS. LEVENSON:    I'm sorry, Judge.     We can't see it.      I

13    don't know whether others can.

14               JUDGE BLACK:    All right.    Bear with it.    It's up on

15    the screen.

16               THE WITNESS:    I can see it.    I can see part of it.

17               JUDGE BLACK:    The witness can see it.      Can the

18    plaintiffs see it?

19               MS. LEVENSON:    Now, yes, Judge.     Thank you.

20               JUDGE BLACK:    All right.    Now are these intervenor

21    exhibits?

22               MS. McKNIGHT:    These are not.    They are used solely to

23    refresh recollection.

24               JUDGE BLACK:    The intervenors' exhibits are not

25    numbered.     We're going to need to deal with that, but you may
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 93 of 259 PAGEID
                                                                         1 - 93#:
                                    20030


  1   proceed now.

  2   BY MS. McKNIGHT:

  3   Q.   Congresswoman Fudge, we have at the ready in your courtroom

  4   paper copies of these articles, if it would be easier for you

  5   to read that way.     I'd just like you to read the article, and

  6   then I'll have a few questions about whether it refreshes your

  7   recollection.

  8   A.   Okay.   But, again, I don't read the Plain Dealer.         I don't

  9   take it.     So if it was in the Plain Dealer, the odds are I did

10    not read it, but I'm happy to read it if you have a copy.            I

11    can see part of it, but not all of it --

12    Q.   Okay.

13    A.   -- on the screen.

14    Q.   Have you read the first page?

15    A.   I can read down to "Everything the blacks asked for

16    Republicans gave them.      So I kind of surprised to hear."

17    That's as far as I can see on that page.

18         It's really difficult to read it because it's not clear.

19    If you have it in writing, that would be better.          It's not

20    clear on the screen.

21         No, that's clearer.     That's better.     That's better.

22    Q.   And, Congresswoman Fudge, I don't mean to interrupt you,

23    but if you wouldn't mind just letting me know when you're ready

24    for the next page and when you're ready to answer questions --

25    A.   Okay.   All right.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 94 of 259 PAGEID
                                                                         1 - 94#:
                                    20031


  1        Okay, I'm down to the bottom of this page I see.

  2        Okay.    Okay.

  3   Q.   Thank you, Congresswoman Fudge.

  4        Does that writing refresh your recollection that George

  5   Forbes supported the shape of your district as it was drawn in

  6   2011?

  7   A.   It doesn't refresh my recollection, but it clearly says he

  8   supports it.

  9   Q.   So you do not have -- do you have any reason to believe

10    that he did not support the shape of your district in 2011?

11    A.   No.    I'm reading it.   Obviously, he did.

12    Q.   Just to be sure, George Forbes never came to you and said

13    that he disagreed with the shape of your district in 2011; is

14    that right?

15    A.   That's correct.

16    Q.   Moving on, I'd like to ask you questions about Vernon

17    Sykes.      Do you know who Vernon Sykes is?

18    A.   I do.

19    Q.   And who --

20    A.   Is this -- I can't see -- okay.       Got it.   All right.

21    Q.   And who is Vernon Sykes?

22    A.   He's a state senator.

23    Q.   And he's a Democratic state senator in Ohio; is that right?

24    A.   Yes.

25    Q.   And he represents a Senate district that includes Akron; is
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 95 of 259 PAGEID
                                                                         1 - 95#:
                                    20032


  1   that right?

  2   A.   Yes.

  3   Q.   And he lives in your congressional district; right?

  4   A.   Yes.

  5   Q.   And before he was elected to the Senate, he was a

  6   representative in the Ohio House of Representatives; right?

  7   A.   Yes.

  8   Q.   Would it surprise you to know that he began his tenure in

  9   the Ohio House of Representatives in 1983?

10    A.   It would not surprise me, no.

11    Q.   Is it safe to say that Vernon Sykes is a prominent member

12    of the black community in northeast Ohio?

13    A.   In Akron, yes.

14    Q.   And did you know Vernon Sykes in 2011?

15    A.   Probably, yes.

16    Q.   And during the map-drawing process, Senator Sykes, now

17    Senator Sykes, publicly supported the drawing of Congressional

18    District 11 into Akron; isn't that right?

19    A.   I don't know.

20    Q.   Vernon Sykes, in 2011, was considering running against you

21    in a primary in the new congressional district; isn't that

22    right?

23    A.   Not that I'm aware of.

24    Q.   Do you recall Vernon Sykes' position that drawing

25    Congressional District 11 to include Akron gave Akron's black
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 96 of 259 PAGEID
                                                                         1 - 96#:
                                    20033


  1   politicians a shot at winning a congressional seat?

  2   A.   I do not.

  3   Q.   Would a writing refresh your recollection?

  4   A.   It -- it may, but I do not recall that.

  5             MS. McKNIGHT:     Could we put up document 3, please.

  6   And if we can put the whole page so she can read it.

  7   Q.   And, Congresswoman Fudge --

  8             JUDGE BLACK:    Excuse me.     Ms. Levenson.

  9             MS. LEVENSON:     Thank you, Judge.     We are failing to

10    see how this could refresh someone's recollection if she

11    doesn't read the Plain Dealer.

12              JUDGE BLACK:    The Court agrees.

13              MS. McKNIGHT:     Your Honor, under Rule 612, any writing

14    may be used to refresh the recollection of a witness.

15              JUDGE BLACK:    Go ahead.

16              THE WITNESS:    I can't read it.      It's too small.

17    Q.   So I might ask that the paper copy be provided to you in

18    the courtroom, and here in our courtroom, if people would like,

19    we can read along on the screen.

20         The same issue with the first article, Congresswoman Fudge.

21    If you don't mind letting us know when you've completed reading

22    the document.

23              JUDGE WATSON:     Can we blow it up a little bit?

24         And can we go to the next page?

25         So to this point this is about Congressman Stokes?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 97 of 259 PAGEID
                                                                         1 - 97#:
                                    20034


  1               MS. McKNIGHT:   Correct, Your Honor.     The questions I

  2   will have relate to page five.       So I'm happy to go to that

  3   page, but I want to make sure everyone has the opportunity to

  4   see it if they'd like.

  5               THE WITNESS:    To page five?

  6               MS. McKNIGHT:   Yes.

  7               MS. LEVENSON:   May we request hard copies so we can

  8   actually read the documents?

  9               MS. McKNIGHT:   We don't have hard copies with us.

10                THE WITNESS:    I'm reading it.   Yes, I'm with you.

11                JUDGE BLACK:    We'll have to do the best we can.

12    A.   Okay.

13    Q.   Congresswoman Fudge, have you completed your reading of the

14    article?

15    A.   Yes.    Yes, I have.

16    Q.   Oh, okay.    Now, after finishing reading that article, does

17    it refresh your recollection that Senator Sykes publicly

18    supported the drawing of District 11 into Akron?

19    A.   It does not refresh my recollection.        It says that he did.

20    Q.   Does it refresh your recollection that his position was

21    that drawing Congressional District 11 to include Akron gave

22    Akron's black politicians a shot at winning a congressional

23    seat?

24    A.   This is an article I've never read before, so I can't say

25    that he didn't.    If that's what he believes, he said that.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 98 of 259 PAGEID
                                                                         1 - 98#:
                                    20035


  1   That's right.

  2   Q.   And going back to an earlier question I asked you about the

  3   Honorable Louis Stokes, does it refresh your recollection that

  4   Louis Stokes supported the shape of your district as drawn in

  5   2011?

  6   A.   It does not refresh it.     Again, I say he said it, and I

  7   believe that.

  8   Q.   And, Congresswoman Fudge, would it surprise you to know

  9   that three black representatives of the Ohio House of

10    Representatives from Cleveland voted for the plan in 2011?

11    A.   It would not surprise me, no.

12    Q.   And I heard you testify earlier with plaintiffs' counsel

13    that you were not pleased with the map when you saw it.           But,

14    in fact, in 2011, you said you were not upset about how your

15    district had been drawn; isn't that right?

16    A.   It is, but do you know how many times I have been

17    misquoted?    Secondly -- secondly, let me just say this.         I am

18    an elected official.     I would never insult the people that I'm

19    going to represent by saying, "I don't want to represent you.

20    I don't want to represent these people."         It's ridiculous.

21    Q.   Thank you.

22    A.   It further says I can adapt, which I have adapted.

23    Q.   Do you believe you were misquoted in this newspaper when it

24    said that you were not upset about how your district had been

25    drawn?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: FUDGE   - 03/04/19
                                       239 Filed: CROSS Page: 99 of 259 PAGEID
                                                                         1 - 99#:
                                    20036


  1   A.   It wouldn't be the first time.       I absolutely do.

  2   Q.   Pardon me.    You believe you were misquoted?

  3   A.   I do.

  4   Q.   Was the redrawing of your district in 2011 important to you

  5   in your office?

  6   A.   Of course.

  7   Q.   And when you are misquoted on a topic of public import and

  8   of import to you, what does your office do about that?

  9   A.   It depends on what it is.      I mean, the one thing we know is

10    that, as the old saying goes, you don't get into a fight with

11    people who buy ink and paper by the truckload.          Sometimes it's

12    just not worth it.

13    Q.   Do you know John Boehner?

14    A.   Yes.

15    Q.   And you were both members of the Ohio Congressional

16    Delegation in 2011, weren't you?

17    A.   Yes.

18    Q.   Do you respect John Boehner?

19    A.   Yes.    Very much.

20    Q.   Did you talk with John Boehner in 2011 about the

21    redistricting of CD11?

22    A.   I may have.   In passing.     I mean, not a sit-down

23    conversation.

24    Q.   And what do you recall about that conversation?

25    A.   Nothing.   I mean, we just talk in passing.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 100 of 259 PAGEID
                                                                          1 - 100
                                                                                #:
                                     20037


  1   Q.   And did you get the sense that John Boehner listened when

  2   you talked with him?

  3   A.   No, but what I got the sense of is that he would be sure

  4   that no one mistreated me.

  5   Q.   Who did you talk to in 2011 about the shape of your

  6   district?

  7   A.   Lots of people.     After I got the map from Armand I talked

  8   to Steve LaTourette, because I think Steve was kind of the

  9   point person for John Boehner.       So I talked to Steve off and

 10   on, you know.     As we would fly, we would talk, or Steve would

 11   call and say, you know, What do you think about this, What do

 12   you think about that?

 13        But afterwards, let's see, probably I talked with maybe --

 14   well, I know I talked to George Forbes after the lines were

 15   drawn.     I talked with Betty Sutton, obviously, my colleagues,

 16   Dennis, most of the delegation from northeast Ohio.

 17   Q.   And what did you share with them about the shape of your

 18   district?

 19   A.   Well, as I said earlier, I tried to see if we could get it

 20   changed because we wanted to try to see if we could help

 21   protect Betty.     We couldn't.    And so, basically, I told them

 22   what I thought about it.      I don't think that's a conversation

 23   that I need to share with you.       I made sure they knew I was not

 24   pleased.

 25   Q.   Did you tell any of those people who you spoke with in 2011
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 101 of 259 PAGEID
                                                                          1 - 101
                                                                                #:
                                     20038


  1   about the shape of your district, that you did not want your

  2   district to be drawn as a majority-minority district?

  3   A.   Repeat it.

  4   Q.   Sure.   Did you tell any of those people who you spoke with

  5   in 2011 about the drawing of your map that you did not want

  6   your district to be drawn as a majority-minority district?

  7   A.   No, unh-unh.    I didn't tell them anything else, either.

  8   Q.   During the 2011 redrawing, Ohio was experiencing a loss of

  9   two congressional seats; isn't that right?

 10   A.   Yes.

 11   Q.   So was pairing of incumbents a concern?

 12   A.   A concern to me?

 13   Q.   Yes.

 14   A.   No.

 15   Q.   Was it a concern to other representatives?

 16   A.   Oh, yes.

 17   Q.   And why wasn't it a concern to you?

 18   A.   Because I felt if they were to pair me with somebody, I

 19   felt that I was strong enough to win.

 20   Q.   And during the 2011 redrawing, northeast Ohio was the area

 21   of the state with the least population growth.          Is that your

 22   recollection as well?

 23   A.   I don't know.

 24   Q.   Was it your understanding that northeast Ohio had suffered

 25   from population loss at the 2010 Census?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 102 of 259 PAGEID
                                                                          1 - 102
                                                                                #:
                                     20039


  1   A.   That's the same question.      I don't know.

  2   Q.   Do you know where Congressman Kucinich lived in 2011?

  3   A.   No.   But if I had to guess, I'd say lower west side.

  4   That's the area that he represented.         Not lower, but west side.

  5   Q.   And about how far away is that from your own residence?

  6   A.   Oh, I have no idea.

  7   Q.   Fifty miles?

  8   A.   I doubt that.

  9   Q.   Twenty miles?

 10   A.   I don't know where he lived, so I couldn't tell you how far

 11   it is.     I can tell you how far it is to the west side.

 12   Q.   How far is it to the west side?

 13   A.   I'm guessing probably no more than ten miles or so; maybe

 14   15, max.

 15   Q.   Did you express -- did you express concern to anyone about

 16   being paired with Congressman Kucinich?

 17   A.   No.

 18   Q.   So you didn't have any opinion about whether you'd be

 19   paired with Congressman Kucinich?

 20   A.   No.

 21   Q.   In 2011, did you advocate for a congressional district that

 22   had a lower level of black voting age population than 50

 23   percent?

 24   A.   No.

 25   Q.   And based on your perception at the time in 2011, and based
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 103 of 259 PAGEID
                                                                          1 - 103
                                                                                #:
                                     20040


  1   on your experience, did you view the drawing of your district

  2   in 2011 as a violation of the Voting Rights Act?

  3               MS. LEVENSON:   Objection.    Legal conclusion.

  4               MS. McKNIGHT:   Your Honor, this is permissible under

  5   Rule 701, opinion of a lay witness.

  6               JUDGE BLACK:    It's not going to be a legal conclusion.

  7   She can answer the question.

  8   A.   No.

  9   Q.   Congressman Fudge, thank you for your time.         I have a

 10   handful more questions.      I will try to consolidate them as much

 11   as possible.

 12   A.   That's fine.

 13   Q.   Thank you.

 14        Stepping back, do you believe that you represent everyone

 15   in your district regardless of their political affiliation?

 16   A.   Yes.

 17   Q.   Do you believe that you are responsive to all of your

 18   constituents and not just some?

 19   A.   Yes.

 20   Q.   Do you have constituents in your district who do not vote

 21   for you?

 22   A.   Many.

 23   Q.   And do you still represent them?

 24   A.   Yes.

 25   Q.   Do you only represent Democrats?
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 104 of 259 PAGEID
                                                                          1 - 104
                                                                                #:
                                     20041


  1   A.   No.

  2   Q.   So you also represent Republican constituents; is that

  3   right?

  4   A.   And independents as well, yes.

  5   Q.   I'd like to ask you some questions about your positions on

  6   political issues.     These are based on evidence in the record.

  7        Do you consider yourself to be to the far left of moderate

  8   Democrats?

  9   A.   No.

 10   Q.   Are you opposed to free trade?

 11   A.   No.

 12   Q.   Are you pro business?

 13   A.   Yes.    You forget I was a mayor of a city.

 14   Q.   You've done a lot of hard work for all of us, so thank you.

 15        Are you from a far more liberal wing of the party that does

 16   not reflect local values in your district?

 17   A.   No.

 18   Q.   Do you need to be, quote/unquote, forced to engage with

 19   moderate Democrats in your district?

 20   A.   No.

 21   Q.   For example, would you need a primary opponent in order to

 22   be forced to engage with constituents?

 23   A.   No.    I have had a primary every time I've run.

 24   Q.   Now, the plaintiff in this case, who is your constituent,

 25   provided testimony in this case.        He is a Democrat, but
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 105 of 259 PAGEID
                                                                          1 - 105
                                                                                #:
                                     20042


  1   disagrees with you on every point I just described.           Would you

  2   agree that there is variation within the Democratic party?

  3   A.   Oh, yes.

  4   Q.   Finally, I would like to ask you a few questions about your

  5   fellow members of the Ohio Congressional Delegation.           Have you

  6   worked alongside Representative Steve Stivers in your

  7   congressional work?

  8   A.   Yes.

  9   Q.   And do you believe that Congressman Stivers, a Republican

 10   congressman, only represents his constituents who are

 11   Republicans?

 12   A.   No.

 13   Q.   And do you have anything negative to say about Congressman

 14   Stivers' ability to represent his constituents?

 15   A.   No.    I don't know what Steve does in his area, but no, I

 16   think he's -- I think he's a very good congressman.

 17   Q.   And if I asked you that same question about any of Ohio's

 18   congressional delegation, any of the members of the Ohio

 19   congressional delegation, about their ability to represent

 20   their constituents, would you have anything negative to say

 21   about them?

 22   A.   Probably not, because I'm not one of their constituents so

 23   I don't know what they do in their districts.

 24               MS. McKNIGHT:   Thank you very much for your time,

 25   Congresswoman Fudge.      I really appreciate it.
                              MARCIA
Case: 1:18-cv-00357-TSB-KNM-MHW        FUDGE
                                Doc #: 239     - 03/04/19
                                           Filed: CROSS Page: 106 of 259 PAGEID
                                                                          1 - 106
                                                                                #:
                                     20043


  1              THE WITNESS:     My pleasure.   Thank you.

  2              JUDGE BLACK:     Counsel for the defense wish to inquire?

  3              MR. STRACH:    We have no questions, Your Honor.

  4              JUDGE BLACK:     Very well.

  5        Redirect, if any?

  6              MS. LEVENSON:    No redirect.     Thank you, Congresswoman.

  7              JUDGE BLACK:     Congressman Fudge, thank you for your

  8   testimony today.     Thank you for your service to the community

  9   and to the nation.     I don't get a chance to say it often, but

 10   you're free to go.

 11              THE WITNESS:     Thank you, Your Honor.

 12              JUDGE BLACK:     Very well.

 13        (Witness excused.)

 14              JUDGE BLACK:     It's five minutes of 12:00.       I'd be

 15   inclined to break for lunch, unless somebody thinks that's

 16   inappropriate.     Plaintiff okay with our lunch break five

 17   minutes early?

 18              MS. LEVENSON:    Yes, Your Honor.     Thank you.

 19              JUDGE BLACK:     Defense?

 20              MR. STRACH:    The same here, Your Honor.

 21              JUDGE BLACK:     And the intervenors?

 22              MS. McKNIGHT:    The same here, Your Honor.        Thank you.

 23              JUDGE BLACK:     We've got a bunch of hungry lawyers.

 24   It's five of 12:00.       We're going to recess until 1:00 o'clock.

 25   I'd like you to be in the room so we can start at 1:00.
                                                                             1 - 107
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 107 of 259 PAGEID #:
                                     20044


  1        The Court prepares to recess.

  2              COURTROOM DEPUTY:      All rise.     This court is in recess

  3   until 1:00 o'clock.

  4        (At 11:55 AM, a luncheon recess was taken.)

  5                                      - - -

  6                               AFTERNOON SESSION

  7        (In open court at 12:59 PM.)

  8              JUDGE BLACK:     Please be seated.      It got very quiet in

  9   here.    It's 12:59.     We're ready to go.

 10        Is the plaintiff prepared to call another witness at this

 11   time?

 12              MS. LEVENSON:     Yes, Your Honor, we are, and my

 13   colleague will.      We just would like to ask that one thing be

 14   put on the record first.

 15        During the lunch break, plaintiffs and defense and

 16   intervenors have agreed that when we are using a paper copy of

 17   a document to impeach or refresh memory, rather than just

 18   relying on the screen, at that point we'll distribute paper

 19   amongst each other, and we've agreed to do that.

 20              JUDGE BLACK:     Magnificent.

 21              MS. LEVENSON:     Thank you.

 22              JUDGE BLACK:     Did you need something, sir?

 23              MR. LEWIS:     Your Honor, Patrick Lewis for the

 24   intervenors.     Just a very quick point of order.          Your Honor

 25   mentioned this morning that the intervenor exhibits were not
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 108 of 259 PAGEID
                                                                            1 - 108
                                                                                  #:
                                     20045


  1   numbered, and we're just bringing to the Court's attention that

  2   on February 8th, we filed an amended exhibit list with the

  3   Court that had all of our exhibits numbered, and all the copies

  4   presented to the Court are numbered.

  5              JUDGE BLACK:     Very well.    I'm just trying to cause you

  6   a little angst.

  7        Somebody else standing?

  8        All right.    The plaintiff will call its next witness,

  9   please.

 10              MR. CAREY:     Good afternoon, Your Honor, David Carey

 11   with the ACLU of Ohio representing the plaintiffs.             The

 12   plaintiffs call Stephanie White.

 13              THE COURT:     Ma'am, if you'd pause where you are for

 14   the oath to tell the truth.         Do you solemnly swear or affirm

 15   that your testimony today will be the truth, subject to the

 16   penalty of perjury?

 17              THE WITNESS:     I do.

 18              JUDGE BLACK:     Very well.    The seat tips back.

 19                                STEPHANIE WHITE

 20   a witness herein, having been first sworn, testified as follows:

 21                              DIRECT EXAMINATION

 22   BY MR. CAREY:

 23   Q.   Good afternoon, Ms. White.        Could you please state and

 24   spell your full name.

 25   A.   Stephanie White, S-t-e-p-h-a-n-i-e W-h-i-t-e.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 109 of 259 PAGEID
                                                                            1 - 109
                                                                                  #:
                                     20046


  1   Q.   What do you do for a living?

  2   A.   I am -- work for an auto supply company called IAC.

  3   Q.   How long have you been at IAC?

  4   A.   17 years.

  5   Q.   What's your educational background?

  6   A.   I have an associate's from NorthWest Business College and I

  7   also have several types of training from the union and the UAW.

  8   Q.   And, I'm sorry, you said you're a union member?

  9   A.   Yes, I'm a proud UAW member.

 10   Q.   What is your home address?

 11   A.   8529 Manci Drive, Sylvania, Ohio.

 12   Q.   For the record, could you spell Manci?

 13   A.   M-a-n-c-i.

 14   Q.   And Sylvania?

 15   A.   S-y-l-v-a-n-i-a.

 16   Q.   What county is that in?

 17   A.   Lucas County.

 18   Q.   What U.S. congressional district is that in?

 19   A.   District 5.

 20   Q.   How long have you lived at your Manci Drive address?

 21   A.   Approximately seven years.

 22   Q.   And where did you live before Manci Drive?

 23   A.   I lived on Blossman Road.

 24   Q.   Do you recall the exact address?

 25   A.   No.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 110 of 259 PAGEID
                                                                            1 - 110
                                                                                  #:
                                     20047


  1   Q.   Could you spell Blossman for us?

  2   A.   B-l-o-s-s-m-a-n.

  3   Q.   And what congressional district were you in when you lived

  4   on Blossman?

  5   A.   That was District 5, also.

  6   Q.   What county was that?

  7   A.   Lucas County.

  8   Q.   And how long did you live at your Blossman Road address?

  9   A.   About three years.

 10   Q.   Who is your current congressional representative?

 11   A.   Bob Latta.

 12   Q.   What is Congressman Latta's political party?

 13   A.   He's Republican.

 14   Q.   And how long has he been your congressperson?

 15   A.   For the ten years I've lived in Lucas County.

 16   Q.   Has he been a Republican that entire time?

 17   A.   Yes.

 18   Q.   Have you ever voted for him?

 19   A.   No.

 20   Q.   Ms. White, are you familiar with the Ohio A. Philip

 21   Randolph Institute or APRI?

 22   A.   Yes.

 23   Q.   What is APRI?

 24   A.   It's a non-partisan constituency group that works with

 25   trade unionists.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 111 of 259 PAGEID
                                                                            1 - 111
                                                                                  #:
                                     20048


  1   Q.   And how would you describe APRI's purpose, generally?

  2   A.   To stress the positivity in voting, to get out to vote, to

  3   get to the polls, to make sure that people are aware of the

  4   issues going on.

  5   Q.   Do you have any involvement with APRI?

  6   A.   Yes.   I'm currently the vice president of the Toledo

  7   chapter of APRI.

  8   Q.   Are you also a member?

  9   A.   Yes.

 10   Q.   How long have you been the vice president of the Toledo

 11   chapter?

 12   A.   Since 2017.

 13   Q.   Did you hold any position with APRI before that?

 14   A.   Yes.   From 2016 to 2017, I was the secretary, and then from

 15   2015 to 2016, I was the treasurer.

 16   Q.   And how long have you been a member of APRI?

 17   A.   Since 2015.

 18   Q.   What does being the vice president of the Toledo chapter of

 19   APRI involve?

 20   A.   I fill in for any duties for the president that he needs me

 21   to fill in to.     I also organize photo registration drives and

 22   fundraising activities and also participate in the -- any of

 23   the get-out-to-vote activities we do.

 24   Q.   All right.    Ms. White, what are you here to testify about

 25   today?
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 112 of 259 PAGEID
                                                                            1 - 112
                                                                                  #:
                                     20049


  1   A.   Testify about my experience in my Congressional District 5

  2   and the issues with voting.

  3   Q.   And you said that APRI is non-partisan, but do you have any

  4   personal political affiliation?

  5   A.   Yes.    Personally, I'm a Democrat.

  6   Q.   Are you registered as a Democrat?

  7   A.   Yes.

  8   Q.   How long have you been registered as a Democrat?

  9   A.   Since 1994.

 10   Q.   Do you vote?

 11   A.   Yes.

 12   Q.   How often?

 13   A.   Pretty much every election.

 14   Q.   And why do you vote in pretty much every election?

 15   A.   I feel like it's important to exercise my right to vote, to

 16   have my vote count in all the elections.

 17   Q.   Did you vote in the 2018 congressional election?

 18   A.   Yes.

 19   Q.   2016?

 20   A.   Yes.

 21   Q.   2014?

 22   A.   Yes.

 23   Q.   And 2012?

 24   A.   Yes.

 25   Q.   Do you usually vote for congressional candidates of one
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 113 of 259 PAGEID
                                                                            1 - 113
                                                                                  #:
                                     20050


  1   particular party?

  2   A.   Yes, I usually vote Democratic.

  3   Q.   Have you ever voted for a candidate for U.S. Congress who

  4   was not a Democrat?

  5   A.   No.

  6   Q.   Are there any particular issues that are especially

  7   important to you in congressional elections?

  8   A.   Healthcare reform, immigration and unions.

  9   Q.   Why are unions important to you?

 10   A.   Because I'm a UAW member, and I feel like we bargain good

 11   contracts for the people, the companies we work for, and our

 12   employees get fair wages and fair benefits.

 13   Q.   Do you believe that one particular party represents your

 14   interests with regard to unions?

 15   A.   Yes.    Democrats.

 16   Q.   In what respects do they best represent your interests?

 17   A.   They support the growing and the way unions bargain

 18   contracts.

 19   Q.   Does Congressman Latta represent your interest with regard

 20   to unions?

 21   A.   I don't think so.

 22   Q.   Why not?

 23   A.   Because he's Right to Work, pleasing Right to Work, which

 24   is totally against what unions are about.

 25   Q.   Does he represent your interests with regard to
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 114 of 259 PAGEID
                                                                            1 - 114
                                                                                  #:
                                     20051


  1   immigration?

  2   A.   No.

  3   Q.   Why not?

  4   A.   Because he believes in -- he believes in not finding a fair

  5   pathway for citizenship for people that have currently been

  6   here since they've been a young age and brought here by their

  7   parents.

  8   Q.   And what about healthcare:        Does he represent your

  9   interests?

 10   A.   No.

 11   Q.   Why not?

 12   A.   Because he repealed the Affordable Care Act and doesn't

 13   believe in insurance for everybody.

 14   Q.   I'd like to put up Plaintiffs' Demonstrative Exhibit PD10.

 15   Can you see the exhibit?

 16   A.   Yes.

 17   Q.   Do you recognize it?

 18   A.   Yes.    It's the current 2012 congressional districting map.

 19   Q.   When was Ohio's current congressional map put in place, to

 20   your knowledge?

 21   A.   In 2012.

 22   Q.   Can you tell us where your congressional district, District

 23   5, is on this map?

 24   A.   It is the tan area to the top left side in the middle

 25   section of the map.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 115 of 259 PAGEID
                                                                            1 - 115
                                                                                  #:
                                     20052


  1   Q.   Where do you live within that area?

  2   A.   Where the blue push pin is.

  3   Q.   Can you describe your district, generally.

  4   A.   I'm on the other side of Toledo, which is Lucas County.             My

  5   area is not part of the Lucas County community.            Obviously,

  6   it's part of the Fulton County, Defiance, Williams County area,

  7   which is predominantly Republican area.

  8   Q.   When you say that your area is not part of the Lucas County

  9   community, you mean your district?

 10   A.   Yeah, District 5.

 11   Q.   Well, based on your experiences as a voter in District 5,

 12   how would you characterize the chances of a candidate that you

 13   support being elected to Congress from that district?

 14   A.   Very unlikely.

 15   Q.   Why do you say that?

 16   A.   Because most of the area, District 5 area, is predominantly

 17   Republican.

 18   Q.   Is Lucas County predominantly Republican, in your

 19   experience?

 20   A.   No.   I feel like it's predominantly Lucas or -- Lucas

 21   County is predominantly Democratic as a whole because it's a

 22   union area.     We have several UAW union affiliates in that area

 23   that vote predominantly Republican -- or, I mean, Democratic,

 24   sorry.

 25   Q.   Does the design of Congressional District 5 have any impact
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 116 of 259 PAGEID
                                                                            1 - 116
                                                                                  #:
                                     20053


  1   on you as a voter?

  2   A.   Yes.    I feel like my vote is overshadowed, and it doesn't

  3   really count in that area.

  4   Q.   Are you contending that you're always entitled to have a

  5   representative from your political party?

  6   A.   No.    But I feel like my vote should count.

  7   Q.   Does Congressman Latta have an office close by to you?

  8   A.   No.

  9   Q.   Where is his closest office to you?

 10   A.   In Bowling Green.

 11   Q.   How could you characterize Congressman Latta's level of

 12   presence in your area of District 5?

 13   A.   I don't -- I think it's non-existent.          I've never

 14   personally met the man or seen him at any rallies or events

 15   while he's campaigning.       So I really have never met or received

 16   any type of literature or anything on the man at all.

 17   Q.   Have you met many elected officials?

 18   A.   Yes.    In my work in District 9, I go to all the rallies and

 19   meet most of the Democratic candidates running for office.

 20   Q.   Have you ever seen anyone going door to door for

 21   Congressman Latta in your area?

 22   A.   No.

 23   Q.   Are you aware of Congressman Latta hosting any town halls

 24   ever since the current district map was created?

 25   A.   Nope.    And if he did, I'm sure I would have attended one of
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 117 of 259 PAGEID
                                                                            1 - 117
                                                                                  #:
                                     20054


  1   them.

  2   Q.   Are there any other congressional districts in which you

  3   spend a significant amount of time aside from District 5?

  4   A.   I spend most of my time in Congressional District 9 with my

  5   APRI work and my UAW work.        That's the area that represents

  6   both of them.

  7               MR. CAREY:   Can we bring back the Exhibit PD10.

  8   Q.   Could you point out where District 9 is on this map?

  9   A.   It's the purplish-pink area at the top, from the middle of

 10   Toledo all the way down to Cleveland, along the lakes.

 11   Q.   How would you characterize the amount of time you spend in

 12   District 9?

 13   A.   I would say I spend all of my time in District 9.

 14   Q.   And who is the congressional representative for District 9?

 15   A.   Marcy Kaptur.

 16   Q.   What party is Congresswoman Kaptur?

 17   A.   She's Democratic.

 18   Q.   How long has she represented District 9?

 19   A.   Over 20 years.

 20   Q.   Does she have an office close by to you?

 21   A.   Yes.    In Toledo, Lucas County.

 22   Q.   In your experience in District 9, is Congresswoman Kaptur

 23   engaged in the Toledo area?

 24   A.   I don't think she's engaged enough, because she has to

 25   spread her time between the Toledo area and all the area up to
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 118 of 259 PAGEID
                                                                            1 - 118
                                                                                  #:
                                     20055


  1   Cleveland.

  2   Q.   Ms. White, do you do anything to support Democratic

  3   candidates other than voting for them?

  4   A.   Yes.    I -- I obviously work with APRI and UAW.          I do

  5   door-to-door canvassing, phone banking, we do get out to vote,

  6   voter registration drives.

  7   Q.   What Democratic candidates have you canvassed for?

  8   A.   I've canvassed for Cordray and Sutton, for Galbraith, James

  9   Neu.   In a presidential election I canvassed for Clinton and

 10   Sherrod Brown.

 11   Q.   You mentioned Mr. Galbraith.        Who is that?

 12   A.   He ran in 2018, in the congressional fifth district against

 13   Bob Latta.

 14   Q.   Did he win?

 15   A.   No.

 16   Q.   And you mentioned James Neu.        Who is that?

 17   A.   He ran in 2016 against Bob Latta for the fifth district.

 18   Q.   And I presume he did not win?

 19   A.   No.

 20   Q.   Have you handed out any literature for Mr. Galbraith or Mr.

 21   Neu within District 5?

 22   A.   Yes.    My work is in District 5, so I've handed out some

 23   literature at work to some of the people I work with for both

 24   of those candidates.

 25   Q.   And you've also engaged in canvassing activity in District
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 119 of 259 PAGEID
                                                                            1 - 119
                                                                                  #:
                                     20056


  1   9?

  2   A.   Yes.

  3   Q.   Has the current district map had any impact on how

  4   effective your canvassing is?

  5   A.   Yes.    I think it's made it more time-consuming and harder,

  6   because we spend more of our effort trying to convince people

  7   to vote and where their districts are, rather than just

  8   encourage them to register and getting them to the polls.

  9   Q.   And when you say "we," are you referring to APRI or UAW or

 10   both?

 11   A.   Both.

 12   Q.   What Democratic candidates have you phone banked for?

 13   A.   Sherrod Brown, Cordray-Sutton, Clinton, Marcy Kaptur.

 14   Q.   Has the district map had any impact on the effectiveness of

 15   your phone banking?

 16   A.   Yes.    A lot of the phone banking we do hits the union

 17   people in that area and they can't vote for those candidates,

 18   so we're kind of wasting some of our time trying to get people

 19   to vote for people that are not in their district.

 20   Q.   Why do you continue to do these activities if they're made

 21   so difficult?

 22   A.   Because I still think it's positive to get people to vote,

 23   whether -- if I just reach 10 people or a hundred people, they

 24   still need to know that it's important that they express your

 25   opinion on everything that goes on in your area.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW         WHITE
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 120 of 259 PAGEID
                                                                            1 - 120
                                                                                  #:
                                     20057


  1   Q.   And you mentioned that you do voter registration drives for

  2   APRI.    Where do you do that?

  3   A.   In District 9.

  4   Q.   Has the current district map had any impact on the

  5   effectiveness of your voter registration activity for APRI?

  6   A.   Yeah, it's made it more difficult.         It's been more

  7   time-consuming.      If people are in that district and they don't

  8   know where the district is because they're confused, it's

  9   harder to have to spend that time trying to make sure they're

 10   in the right area than it is to focus on them voting and them

 11   registering to vote and focusing on the issues going on.

 12   Q.   Have you encountered a lot of voters who are confused about

 13   where their district is?

 14   A.   Yes.

 15   Q.   In what way?

 16   A.   They've always voted for certain candidates, so when the

 17   district lines were changed, they didn't realize that that

 18   candidate was no longer in their area to vote for.

 19   Q.   Ms. White, what are you hoping that APRI gets out of this

 20   lawsuit?

 21   A.   To see fair districting lines and to make sure everybody's

 22   vote counts.

 23               MR. CAREY:   I'd like to bring up demonstrative Exhibit

 24   PD11.

 25   Q.   Ms. White, do you recognize this picture?
                          STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW     WHITE
                                Doc #:      - DIRECT/CROSS
                                       239 Filed:                            1 - 121
                                                  03/04/19 Page: 121 of 259 PAGEID #:
                                     20058


  1   A.   Yes.    It's our expert's proposed congressional map.

  2   Q.   Are you familiar with it?

  3   A.   A little bit.

  4   Q.   Can you indicate where you live on the map?

  5   A.   The blue push pin.

  6   Q.   Based on what you can see about this map, what effect would

  7   you expect it to have on you and your community?

  8   A.   I think it would make our work a lot easier, because Toledo

  9   and Lucas County comes back together as a whole and we'll

 10   continue to be working together as a community in that area.

 11               MR. CAREY:     No further questions.

 12               JUDGE BLACK:     Very well.    Counsel for the defendants

 13   has an opportunity to ask questions.

 14               MR. VOIGT:     May it please the Court, Steven Voigt on

 15   behalf of the defendants.

 16                                CROSS-EXAMINATION

 17   BY MR. VOIGT:

 18   Q.   Ms. White, do you agree that voters can be apathetic for a

 19   number of different reasons about voting?

 20   A.   Yes, they can be discouraged about voting.

 21   Q.   For a number of different reasons?

 22   A.   Yeah.

 23   Q.   And perhaps some voters could be apathetic because they

 24   think politics in America, overall, will never change to fit

 25   their personal perspective?
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW          WHITE
                                Doc #: 239        - CROSSPage: 122 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 122
                                                                                 #:
                                     20059


  1   A.   They can be, yes.

  2   Q.   All right.    Do you agree that some people can be apathetic

  3   because they are busy with their jobs and day-to-day affairs?

  4   A.   I don't think that's a reason they would be discouraged to

  5   vote or to continue to vote, no.

  6   Q.   Do you agree that some voters could be apathetic because of

  7   the quality of the candidates who are running?

  8   A.   They can be, but I think it's our job to make sure that

  9   they are informed correctly on all the issues they're worried

 10   about.

 11   Q.   And do you agree that voter apathy has been a problem in

 12   America for quite some time?

 13   A.   It has been, and that's why we continue to do what we do.

 14   Q.   Do you agree that voter apathy has existed in America since

 15   before 2011?

 16   A.   I -- I wasn't canvassing back then, so I can't -- I can't

 17   speak on that.

 18   Q.   Do you have any reason to believe that voter apathy hasn't

 19   existed for decades?

 20   A.   No, I don't.

 21   Q.   Before -- you mentioned that you worked with APRI.

 22   A.   Yes.

 23   Q.   Before 2011, how much money did APRI spend on Get Out the

 24   Vote efforts in Congressional District 9?

 25   A.   I don't know that because I wasn't part of APRI then.
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW          WHITE
                                Doc #: 239        - CROSSPage: 123 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 123
                                                                                 #:
                                     20060


  1   Q.   Okay.   And so you can't compare the amount of money that

  2   APRI spent before 2011 versus what it spends now?

  3   A.   No.

  4   Q.   Okay.   You mentioned a little bit in your direct about

  5   Congressman Latta.      Do you recall that?

  6   A.   Yes.

  7   Q.   And he is your current congressman?

  8   A.   Yes.

  9   Q.   Have you ever written a letter to Congressman Latta?

 10   A.   No.

 11   Q.   Have you ever tried to communicate with Congressman Latta?

 12   A.   No.

 13   Q.   Have you ever invited Congressman Latta to do a town hall

 14   in your area?

 15   A.   No, because I don't focus my stuff in that area.           I'm more

 16   in District 9.

 17   Q.   Okay.   And who is the -- who is the congressman or -woman

 18   in District 9, again?

 19   A.   Marcy Kaptur.

 20   Q.   Okay.   Ohio's congressional lines do not prevent you from

 21   communicating your viewpoints with any congressman; is that

 22   correct?

 23   A.   That's correct.

 24   Q.   Have you ever done any volunteer work for any Republican

 25   candidate?
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW          WHITE
                                Doc #: 239        - CROSSPage: 124 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 124
                                                                                 #:
                                     20061


  1   A.   No.

  2   Q.   You mentioned -- you talked a bit about confusion, voter

  3   confusion about in what district voters are in.

  4   A.   Yes.

  5   Q.   No matter how district lines are drawn, isn't this an issue

  6   that would arise no matter what?

  7   A.   It could be, but I just -- I mean, the way it's been moved

  8   up since 2012, people have become more -- I feel like have been

  9   more confused, with my experience of talking to people.

 10   Q.   But you weren't working with APRI before 2012, so you don't

 11   know --

 12   A.   No.    Previous to 2015, no.

 13   Q.   Right.   But -- so prior to the current map, you don't know

 14   how confused individuals were.        Fair to say?

 15   A.   True.

 16   Q.   And you are in Congressional District 5?

 17   A.   Yes.

 18   Q.   Despite the congressional lines that currently exist in

 19   District 5, that has not stopped you from voting in elections;

 20   is that right?

 21   A.   No.

 22   Q.   And I think you already answered this on direct, but you

 23   don't believe that you have a right to have a congressperson

 24   who agrees with you on every -- every single issue?

 25   A.   In what aspect?     Legally?
                             STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW          WHITE
                                Doc #: 239        - CROSSPage: 125 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 125
                                                                                 #:
                                     20062


  1   Q.   You mentioned a lot of things that you feel are important

  2   to you.     Do you feel that you have a constitutional right to

  3   have a congressperson agree with you on all of the issues --

  4   A.   No.

  5   Q.   -- that you mentioned?      No?

  6   A.   No, I don't.    No.

  7   Q.   You said that you attended -- that you sometimes attend

  8   Democratic rallies.

  9   A.   Yes.

 10   Q.   And you run into Democratic candidates at those rallies?

 11   A.   Yes.

 12   Q.   Would you expect a Republican candidate to attend a

 13   Democratic rally?

 14   A.   They're not always put out there as Democratic rallies.

 15   They're rallies to get to know the candidates in general

 16   sometimes, and I have never, at any of the rallies I've

 17   attended, which is several, never have I seen -- I've seen a

 18   few Republican candidates address themselves, but I've never

 19   met my Congressional District 5 Bob Latta.

 20   Q.   Okay.    But you have seen -- so you have seen --

 21   A.   I've seen a few Republicans at some of the rallies that are

 22   just get to meet the candidates, meet the candidates rallies,

 23   not democratic specifically.

 24   Q.   Then you have see Republican congressman and congresswomen

 25   at particular rallies?
                         STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW DocWHITE   - CROSS/REDIRECT
                                    #: 239 Filed:                            1 - 126
                                                  03/04/19 Page: 126 of 259 PAGEID #:
                                     20063


  1   A.   Yes.

  2   Q.   Have you ever done any volunteer work for any Republican

  3   candidate?

  4   A.   No.

  5               MR. CAREY:     No further questions at this time.

  6               JUDGE BLACK:     Intervenors?

  7               MR. LEWIS:     No questions, Your Honor.

  8               JUDGE BLACK:     Redirect?

  9               MR. CAREY:     Briefly, Your Honor.

 10               JUDGE BLACK:     Umm hmm.

 11                              REDIRECT EXAMINATION

 12   BY MR. CAREY:

 13   Q.   Ms. White, based on your experience canvassing, phone

 14   banking and conducting voter registration drives, do you

 15   believe the voters are discouraged or rendered apathetic as a

 16   result of the current district map?

 17   A.   Yes, because I feel like they're confused by where the

 18   lines are.

 19   Q.   Is Lucas County divided by the current district map?

 20   A.   Yes, it is.

 21   Q.   Is Toledo, the Toledo area, divided by the district map?

 22   A.   Yes, it is.

 23   Q.   Do you believe that voters in Lucas County expect to vote

 24   together as a community?

 25   A.   Yeah, I think we represent Lucas County as one community,
                            STEPHANIE
Case: 1:18-cv-00357-TSB-KNM-MHW        WHITE
                                Doc #: 239     - 03/04/19
                                           Filed: REDIRECT                  1 - 127
                                                          Page: 127 of 259 PAGEID #:
                                     20064


  1   and this kind of affects that.

  2               MR. VOIGT:     Objection.   Lay testimony.

  3               JUDGE BLACK:     Very well.

  4   Q.   You testified earlier that you're not stopped from voting.

  5   But is the value or weight of your vote affected by the current

  6   district map?

  7   A.   Yeah.    I feel like my vote isn't counted.

  8   Q.   You testified earlier that you didn't campaign in District

  9   5 prior to the current district map being enacted.             Do you find

 10   that the current voter confusion relates to this map?

 11   A.   Yes.    I think since the district lines have changed, people

 12   are still confused, even though it's been seven years.

 13               MR. CAREY:     No further questions.

 14               JUDGE BLACK:     Very well.   We're done with this

 15   witness; correct?

 16               MR. STRACH:    We don't have any further cross.

 17               MR. VOIGT:     Yes, we're done.

 18               JUDGE BLACK:     You may step down.     You appear to have

 19   survived.

 20               THE WITNESS:     Thank you.

 21        (Witness excused.)

 22               JUDGE BLACK:     Who does the plaintiff call at this

 23   point?

 24               MS. LEVENSON:    Thank you, Judge.      We call Jen Miller.

 25               JUDGE BLACK:     Do you solemnly swear or affirm that the
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 128 of 259 PAGEID
                                                                            1 - 128
                                                                                  #:
                                     20065


  1   testimony you give today will be the truth subject to the

  2   penalty of perjury?

  3              THE WITNESS:     I do.

  4              JUDGE BLACK:     You may be seated.

  5              THE WITNESS:     Thank you.

  6              JUDGE BLACK:     Are you aware that the seats tip back?

  7              THE WITNESS:     You know, I am klutzy, so I'm glad you

  8   reminded me again.

  9              JUDGE BLACK:     Let the record reflect what the record

 10   reflects.    You're doing fine.

 11              MS. LEVENSON:     May it please the Court, this is Freda

 12   Levenson back again to question our plaintiffs' witness Jen

 13   Miller.

 14              JUDGE BLACK:     Very well.

 15                                JENNIFER MILLER

 16   a witness herein, having been first sworn, testified as follows:

 17                              DIRECT EXAMINATION

 18   BY MS. LEVENSON:

 19   Q.   Good afternoon, Ms. Miller, can you kindly state and spell

 20   your name for the record.

 21   A.   Yeah, my formal name is Jennifer Miller.          So that's

 22   J-e-n-n-i-f-e-r M-i-l-l-e-r.

 23   Q.   Where do you live?

 24   A.   I live in north campus on Ohio State University, 131 East

 25   Blake Avenue in Columbus.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 129 of 259 PAGEID
                                                                            1 - 129
                                                                                  #:
                                     20066


  1   Q.   And where are you currently employed?

  2   A.   At the League of Women Voters of Ohio.

  3   Q.   What is your position there?

  4   A.   I'm the executive director.

  5   Q.   And why are you here today?

  6   A.   I'm not here for myself; I'm here on behalf of our members

  7   and on behalf of the League of Women Voters of Ohio.             We seek a

  8   fair map before the 2020 election, one that will allow voters

  9   to elect their officials rather than have their officials

 10   select them.

 11   Q.   Ms. Miller, in the interest of time, may I refer to the

 12   League of Women Voters of Ohio as "the League"?

 13   A.   Yep.    We do that too.

 14   Q.   Thank you.    Can you please give us an overview of the

 15   history of the League in Ohio.

 16   A.   Yeah.   So we were formerly the Ohio Women's Suffrage

 17   Association.     We were formed actually in 1885 working to secure

 18   the rights to vote for all women.

 19        We became the League of Women Voters in May 1920.            Our

 20   intent was we expected the 19th Amendment to be ratified, and

 21   this newly enfranchised population would need help.             They would

 22   need to know the mechanics of voting, so the where and the how,

 23   as well as become informed voters about the issues and the

 24   candidates.

 25        We quickly began working on a wide range of democracy
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 130 of 259 PAGEID
                                                                            1 - 130
                                                                                  #:
                                     20067


  1   reforms as early as the 1920s, ballot structure and many

  2   things.    And so we have a long history and we are right at our

  3   100th anniversary, and we see this case as critical to the work

  4   that we do, because it's not enough to have the right to vote;

  5   we need to make sure that our votes are equal in their weight

  6   when it comes time to count the results.

  7   Q.   And speaking of the work that you do and what brought you

  8   here today, what is the mission of the League?

  9   A.   We empower voters and we defend democracy.           So that

 10   essentially means that we are working to ensure that democracy

 11   works for every Ohio voter.

 12   Q.   What does that mean to make democracy work for every Ohio

 13   voter?

 14   A.   I think every Ohio voter is an important piece here.             We

 15   see the constituents as being every voter in the state of Ohio,

 16   and we see our membership and our mission as being serving

 17   them, and so that comes in a wide range of tasks.            It can mean

 18   public education forums where we have candidates or public

 19   education forums about how government works.           It can be

 20   publications like Know Your Ohio Government, which we have

 21   published since 1964, as well as publications on different

 22   processes which we have published on redistricting.             It can

 23   mean voter registration.       We do a lot of voter registration.

 24        We're one of the only organizations that's welcome in most

 25   high schools.     We're trusted as being non-partisan.          And so we
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 131 of 259 PAGEID
                                                                            1 - 131
                                                                                  #:
                                     20068


  1   actually serve a critical role of educating high school

  2   students on civics, which has been reduced, that curriculum has

  3   been significantly reduced.        We preregister them informally.

  4   We take a card if they're not old enough that says yeah, remind

  5   me, and then we follow up with them when they're 18.             We do

  6   something similar with college kids just to make sure that

  7   they're registered.      And there's really no aspect of how this

  8   democracy functions that we aren't playing a role, really a

  9   non-partisan role, to make sure that our government -- it works

 10   for the people of Ohio.

 11   Q.   Does your work also include registering adults and getting

 12   out the vote among adults --

 13   A.   Yeah.

 14   Q.   -- for past school age?

 15   A.   Absolutely.     So that would include, we have a major

 16   partnership with Ohio where we send our volunteers to homeless

 17   shelters and social service agencies to assist with voter

 18   registration and understanding overall logistics of voting.              On

 19   voter registration day, which is a national celebration in

 20   September, we have volunteers at hundreds of locations across

 21   the state that could include Y's and supermarkets and so forth.

 22   Q.   Where is the League's office?

 23   A.   We are catty-corner from the Ohio Statehouse at 100 East

 24   Broad on the 13th floor.

 25   Q.   And as executive director, what does your job involve?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 132 of 259 PAGEID
                                                                            1 - 132
                                                                                  #:
                                     20069


  1   A.   Well, I have a lot of -- I wear a lot of different hats.

  2   Of course, I lead the organization in partnership with the

  3   League of Women Voters of Ohio board.          I certainly am tasked

  4   with tracking election results, voter trends, election -- just

  5   overall election operations, reviewing all of the different

  6   policy briefs and analysis on these issues, and I do a lot of

  7   work on reforming Ohio's democracy, so a lot of work on how we

  8   can improve Ohio's democracy.

  9        And then, finally, I interact with the public myself a lot

 10   in public speaking engagements and sometimes actually doing the

 11   registering myself.

 12   Q.   How long have you been executive director of the league?

 13   A.   Since May 1st, 2018.

 14   Q.   What did you do previously?

 15   A.   So I have kind of a long career of doing many different

 16   things.    Most previously, I was the executive director of the

 17   Sierra Club Ohio chapter, which is the oldest and largest

 18   environmental organization in the state and in the country.

 19        Before that, I actually had a university fellowship where I

 20   got a full ride to study public policy.          It was actually a

 21   joint degree, arts, administration and policy, but I had enough

 22   for an MPA out of the Glenn school at Ohio state.

 23        And then before that, I was in the arts.          And I used the

 24   arts to really educate the public on issues that might interest

 25   them that actually included engaging in democracy.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 133 of 259 PAGEID
                                                                            1 - 133
                                                                                  #:
                                     20070


  1   Q.   How many members does the League have today?

  2   A.   About 2800.

  3   Q.   How does one become a member?

  4   A.   Pay dues.

  5   Q.   How much are dues?

  6   A.   It depends on the local league, so it's a little bit like

  7   APRI where the dues are set by the local league.            When one

  8   joins the local league, they automatically become a member of

  9   the state and the national league.         Those dues range between 50

 10   to a hundred dollars.

 11   Q.   How many local leagues do you have?

 12   A.   We have 33 local leagues and we have three at-large units,

 13   and those will likely become local leagues.           But basically we

 14   have a presence in 36 local communities across the state.              And

 15   the geographic scope for each one of them can be different, so

 16   we can cover large metropolitan areas like greater Cleveland or

 17   metropolitan Columbus, entire counties like Licking County or

 18   Knox County, as well as small towns like Bowling Green and

 19   Oxford and Oberlin and Tiffin.

 20   Q.   In which congressional districts do you have leagues?

 21   A.   All 16.

 22   Q.   If it hasn't become clear yet, what, if any, partisan

 23   leaning does the organization have?

 24   A.   We are fiercely non-partisan.

 25   Q.   How many employees does the League have?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 134 of 259 PAGEID
                                                                            1 - 134
                                                                                  #:
                                     20071


  1   A.   We have three on payroll, and I'm one of those.

  2   Q.   With only three employees, how does the League carry out

  3   all of this tremendous volume of work?

  4   A.   A great question.      Our members, our volunteers, are our

  5   lifeblood.     They're everything about our organization, and

  6   that's been the case for our entire 100 years.            And so they

  7   carry out the mission.       They conduct candidate forums, they

  8   register voters, they produce a lot of our documents or voter

  9   education materials.       They do every aspect of our mission.

 10   Q.   All right.    To what extent do you have familiarity with

 11   your members throughout the state?

 12   A.   I need to know them.      It's my job to know them, and that's

 13   why when I started, I took an extensive listening tour around

 14   the state of Ohio.      I have visited nearly every local league,

 15   and I certainly have visited our members in all 16

 16   congressional districts.

 17   Q.   To what extent do you know where your members live?

 18   A.   Again, so I don't necessarily know personally every address

 19   of the 2800, but it is my job to know where my members live.               I

 20   have to work with them in implementing our mission.             I work

 21   with those local leagues to help them with programs and to

 22   train their volunteers.       In addition, we may call on our

 23   members to have them actually call their elected officials on

 24   policies we care about, which means I need to know which

 25   districts they're in.       So there's many reasons why I need to
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 135 of 259 PAGEID
                                                                            1 - 135
                                                                                  #:
                                     20072


  1   know where they are.

  2   Q.   Does the League maintain a membership list?

  3   A.   Yes.

  4               MS. LEVENSON:    I have a document marked Plaintiffs'

  5   Exhibit 417 for identification.         May I approach the witness

  6   with it?

  7               JUDGE BLACK:    Yes.   Thank you.

  8   A.   Thank you.

  9   Q.   You're welcome.

 10        Ms. Miller, I've just handed you a document marked

 11   Plaintiffs' Exhibit 417 for identification.           Can you please

 12   look through it and let me know whether you recognize it.

 13   A.   Yes, I do.

 14   Q.   What is it?

 15   A.   This is our membership list for the League of Women Voters

 16   of Ohio.

 17   Q.   For what year?

 18   A.   This was 2018.

 19   Q.   And what information does this version of the list contain?

 20   A.   This version has, you know, some -- some numbers that

 21   probably don't matter for us, but membership numbers:              First

 22   name, last name, the type of membership they have, their

 23   address -- and their address, their street address.

 24   Q.   And the name of the member?

 25   A.   Yep, first name and last name of the member.           Yep.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 136 of 259 PAGEID
                                                                            1 - 136
                                                                                  #:
                                     20073


  1               MS. LEVENSON:    I move to enter this list into

  2   evidence.

  3               JUDGE BLACK:     Any objection?

  4               MR. VOIGT:     No objection.

  5               JUDGE BLACK:     It's admitted.

  6               MS. LEVENSON:    Thank you, Your Honor.

  7        (Plaintiffs' Exhibit 417 was admitted.)

  8   Q.   Have you had a chance to look through this list and become

  9   slightly familiar with it?

 10   A.   Yes, absolutely.

 11   Q.   Can you tell me in which U.S. congressional districts your

 12   members live?

 13   A.   All 16.

 14               MS. LEVENSON:    Stephen, will you kindly display

 15   Plaintiffs' Demonstrative 18.        Thank you.

 16   Q.   Ms. Miller, you've got it on your screen?

 17   A.   Yes.

 18   Q.   Thanks.    Have you seen this graphic before?

 19   A.   I have.

 20   Q.   Could you explain what it is.

 21   A.   This is a map of Ohio with the current congressional

 22   districts, and the dots are our members, which shows that we

 23   have members in all 16 congressional districts.

 24   Q.   Thank you.

 25               MS. LEVENSON:    Thank you, Stephen.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 137 of 259 PAGEID
                                                                            1 - 137
                                                                                  #:
                                     20074


  1   Q.   What is the Ohio League's governing structure?

  2   A.   We're governed by a board.        The board members are all

  3   dues-paying members.       The nominating committee brings a slate

  4   of board members to the full membership at our biennial

  5   convention and they are voted in.         Occasionally, there may be

  6   someone nominated to the board as well.

  7   Q.   How does the League determine what its priority issues are

  8   going to be?

  9   A.   Well, we study everything first.         So first we need to

 10   study, in great detail, then we need to debate and have

 11   dialogue with one another.        Then we take a position on it, and

 12   that position is -- goes to the convention floor to take that

 13   position and voted on by the members.          And then we also have

 14   priorities that can go to the convention floor.            And in -- at

 15   our 2017 biennial convention, ending congressional

 16   gerrymandering was at the top of our membership's priorities

 17   that they voted on.

 18   Q.   All right.    So earlier when I asked you why you were here,

 19   you used the term fair maps.        What do you mean by fair maps?

 20   A.   Yeah.   Fair maps or fair districts means non-gerrymandered

 21   districts.     It means we want to see maps that are drawn by good

 22   public policy objectives, neutral criteria, and that are not --

 23   that are not designed to guarantee a 12-4 outcome, or any

 24   outcome for that matter.       And we know that these mapmakers were

 25   intending on having a 12-4 map, and we have seen that those
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 138 of 259 PAGEID
                                                                            1 - 138
                                                                                  #:
                                     20075


  1   results have remained consistent throughout these elections --

  2   through each election.

  3   Q.   How long has the issue of fair districts or fair maps

  4   been --

  5              JUDGE BLACK:     I'm sorry?

  6              MR. VOIGT:     Your Honor, objection to expressing the

  7   intent of the drafters.       No personal knowledge.       It's

  8   speculation.

  9              JUDGE BLACK:     Very well.

 10   Q.   How long has the issue of fair districts or fair maps been

 11   a priority for the League of Women Voters?

 12   A.   As I said, we always do our homework first.           We started

 13   looking at the concept of districting and fairness in the

 14   1940s.    We started doing our homework on this just a couple of

 15   decades after starting.       We began our advocacy in the '60s and

 16   '70s, and have worked on fair districting all through till

 17   today.

 18   Q.   Maybe we have to concede laches.         No, just kidding.

 19        What has the League done to advance this fair district

 20   priority issue?

 21   A.   So many, many campaigns over the years.          We've worked for

 22   decades trying to get reform through the legislature.             We've

 23   circulated and gotten ballot initiatives on the ballot.

 24   Sometimes we won and sometimes we haven't.           We've had a

 25   speakers bureau where we trained our volunteers to go speak to
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 139 of 259 PAGEID
                                                                            1 - 139
                                                                                  #:
                                     20076


  1   community members about how maps are made and why they matter.

  2   We have done a number of reports like Elephant in the Room or

  3   predictable results that show a wide range of findings, and

  4   this lawsuit, absolutely.

  5   Q.   So let's talk about this ballot issue, Ballot Issue 1.

  6   What is it?

  7   A.   So Ballot Issue put forth -- so Ballot Issue 1 was on the

  8   May 2018 ballot, and it was really to establish some better

  9   process -- some process improvements for future congressional

 10   mapmaking.

 11   Q.   What was the League's role in bringing it to the ballot?

 12   A.   So we were doing what's considered impossible in Ohio, or

 13   most would consider impossible, in that we had an entirely or

 14   nearly entirely volunteer-run campaign to get this ballot -- to

 15   get this initiative on the ballot.         When it became clear to the

 16   General Assembly that we were going to get an issue on the

 17   ballot, they decided to -- they ended up working with us to get

 18   Issue 1 on the ballot.       And, again, it does address some but

 19   not all of our concerns.

 20   Q.   When will it come into effect?

 21   A.   It does not come into effect until 2022, so voters are --

 22   would have to wait.      Many voters overwhelmingly supported Issue

 23   1, nearly 75 percent of voters in all 88 counties, but those

 24   voters will not see redress for still some time, because

 25   they'll have to -- unless -- well, currently they would have to
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 140 of 259 PAGEID
                                                                            1 - 140
                                                                                  #:
                                     20077


  1   endure an unfair map in 2020.

  2   Q.   So to what extent does the League regard Ballot Issue 1 as

  3   the solution to partisan gerrymandering of congressional

  4   districts in Ohio?

  5   A.   Right.    So we think it's a step in the right direction,

  6   it's absolutely a step in the right direction, and we are

  7   really proud of what we did in Issue 1.          First and foremost, it

  8   deals with some of the process issues.

  9        So it means it has to be more transparent.           In 2011, the

 10   map was made in a secret bunker, as our research has shown.

 11   Also, we didn't -- the public didn't have the data that we

 12   needed to review the maps in a timely manner.            We didn't even

 13   actually have maps to comment on when the public hearings were

 14   happening, so it was just egregious in terms of public

 15   participation and transparency.

 16        So our hope is that it will help with some of those process

 17   issues.    It also has a common-sense cap on county splits, but

 18   beyond that, there's still problems.          Number one, we still have

 19   an unfair map in 2020.       We still have voters going to vote on

 20   an unfair map.     So that's number one.

 21        And number two, I think there's so much more that could be

 22   done in terms of objective criteria that we didn't necessarily

 23   get out of Issue 1.

 24   Q.   Who made the decision that the League join this lawsuit?

 25   A.   The League of Women Voters board on behalf of its members.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 141 of 259 PAGEID
                                                                            1 - 141
                                                                                  #:
                                     20078


  1   Q.   And why did the League decide to challenge this map?

  2   A.   Yeah.   Well, again, we've been working on redistricting for

  3   decades.     We were absolutely part of the process of advocating

  4   in 2011, and saw how egregious the process was and how

  5   powerless community groups were and good governance groups like

  6   ours were in influencing the map.         And we knew that we needed

  7   to -- we've always wanted to maximize every opportunity we

  8   could to fight gerrymandering, and that's why we joined this

  9   lawsuit:     To bring a fair map to the people of Ohio by 2020.

 10   Q.   For what reasons did the League decide it wanted to

 11   challenge this particular map?

 12   A.   There's a couple reasons.       One is it diverts our resources.

 13   It means we have to work a lot harder to do what we need to do,

 14   to meet our mission.       And then the second is that -- wow, I

 15   just lost my train of thought.         I'm so sorry.     Would you repeat

 16   the question?

 17   Q.   Sure.   I asked you why the League decided to challenge this

 18   particular map.      You answered that it makes you divert your

 19   resources.

 20   A.   Oh, yes.    And then in addition, we do come here

 21   representing our members who are Democrats whose votes are

 22   diluted and wasted.

 23   Q.   Thank you.

 24        Well, let's talk about the dilution of resources that you

 25   first mentioned.      How does the gerrymandered map make the
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 142 of 259 PAGEID
                                                                            1 - 142
                                                                                  #:
                                     20079


  1   League have to divert resources?

  2   A.   Right.    So there's a couple different ways.         One has to do

  3   with the fact that the map is so confusing, and it absolutely

  4   splits communities in counties in very willy-nilly ways, and

  5   that creates a lot of confusion among voters.            The second is

  6   about this predetermined results, those preordained results,

  7   and the way that that impacts the way voters respond, as well

  8   as the way candidates respond.

  9   Q.   Well, let's examine those two reasons.          How did the

 10   confusing borders make the League divert resources?

 11   A.   Right.    So we actually do so much on voter registration, so

 12   much on voter education.       We helped run the 866-OUR-VOTE, which

 13   is the non-partisan election protection phone line.             We operate

 14   our own phones.      We always have someone, between the hours of

 15   9:30 and 4:30, answering the phone, unless something happens

 16   where someone's sick.

 17        But in all of those cases, the number one question we get

 18   has to do with who their representatives are.            And I think I

 19   can give one really good example, which is in the August

 20   special election in Congressional District 12, which is in

 21   Columbus.     This was one of those times where a lot of the other

 22   services for voters might not have been up, because it was a

 23   special election, and our phone was ringing off the hook with

 24   folks who thought that they were in 12, but they weren't, or

 25   folks who were told they were in 12, but they didn't think they
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 143 of 259 PAGEID
                                                                            1 - 143
                                                                                  #:
                                     20080


  1   were.    And this is that Franklin County sinkhole, to be quite

  2   frank.

  3         There is a section of Clintonville in Congressional

  4   District 12 where you can go a couple blocks one way and you're

  5   in one district; a couple blocks another, you're in other

  6   district; a couple blocks in another, and you're in another

  7   district.    So that's a great example of how it wasn't common

  8   sense.    We should have been able to say, you know, these

  9   counties or these communities as a whole are part of

 10   Congressional District 12.        And we spent -- we basically had to

 11   pause everything we were doing to answer questions.             And I'll

 12   even note that it was so confusing that the Franklin County

 13   Board of Election, the board of election itself, wrongly put

 14   some voters in one district rather than another because of how

 15   confusing these lines are.

 16              MR. VOIGT:     Objection.    No personal knowledge.

 17   Speculation.

 18              JUDGE BLACK:     Very well.

 19              THE WITNESS:     Am I allowed to respond to that?

 20              JUDGE BLACK:     I'm sorry?

 21              THE WITNESS:     Am I allowed to respond to an objection?

 22              JUDGE BLACK:     No, no, no.

 23              THE WITNESS:     Okay.

 24              JUDGE BLACK:     Thank you, though.      We'll take care of

 25   it.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 144 of 259 PAGEID
                                                                            1 - 144
                                                                                  #:
                                     20081


  1   Q.   So what would the League have been doing during the special

  2   election instead if it didn't have to be untangling this

  3   confusion?

  4   A.   Right.    So we end up having to spend so much time just

  5   dealing with confusion that we don't even get to the

  6   transformative parts of our work.         We see ourselves as not just

  7   getting folks excited about voting, which is what we have to

  8   do, we have to -- we have to spend so much time helping them

  9   understand who their representatives are, so much time helping

 10   them understand that part of the logistics because of the

 11   confusing map that we aren't able to spend as many volunteer

 12   hours at our other pieces.

 13        We would be in more schools.        We have a program with the

 14   Girl Scouts called Voter Girl, where the girls get to actually

 15   vote on machines.      We have so many different publications and

 16   public education programs.        We could improve our voter guide.

 17   We could do more forums.       All of these things are more

 18   transformative, because they're about the meat and potatoes of

 19   our democracy and our elections and making sure that voters are

 20   not just, you know, participating, but are participating in a

 21   fully informed and engaged way.

 22   Q.   Specifically, on the day of the District 12 special

 23   election, what would you have done with your volunteers if they

 24   weren't answering phones?

 25   A.   Oh, yes.    So we were actually trying to get ourselves ready
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 145 of 259 PAGEID
                                                                            1 - 145
                                                                                  #:
                                     20082


  1   for a new pilot with the coalition on homelessness and housing

  2   in Ohio where we were going to be helping -- our members were

  3   going to be deployed to homeless shelters and to social service

  4   agencies to give rides.       And a lot of times, especially -- both

  5   during early voting and on Election Day.           And so we actually

  6   had to table several of those meetings and a lot of that work.

  7   Q.   And to what extent does the League work itself at the polls

  8   on Election Day?

  9   A.   Yes.   So we have -- we focus a lot on poll workers.

 10   There's always poll-worker shortages.          And so we do recruit

 11   poll workers.     This last Election Day we actually had a pilot,

 12   actually, with the Franklin County Board of Elections and

 13   several partners trying to get bi-- multilingual poll workers

 14   into the precincts where those languages would likely be

 15   spoken.

 16        Additionally, we work with disability communities to

 17   encourage persons with disabilities to be poll workers.              But we

 18   also, again, have an entirely different piece in addition to

 19   that, which is the poll monitoring, which is the 866-OUR-VOTE

 20   where folks can call if they feel as though they've had a

 21   question about their rights or there has been a challenge at

 22   the polling location.

 23   Q.   So given the number of volunteers you have, to what extent

 24   are you able to deploy volunteers in all those directions at

 25   once?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 146 of 259 PAGEID
                                                                            1 - 146
                                                                                  #:
                                     20083


  1   A.   Right.    So there are not unlimited resources.         Right?       We

  2   don't have a cloning program at the League of Women Voters, so

  3   we can only put volunteers in certain places.            And that's why I

  4   say this map, one of the things it does is it creates so many

  5   problems at such a basic fundamental level that we can't even

  6   do some of the more transformative work.

  7   Q.   So you mentioned two reasons the League has to divert its

  8   resources, and one is because of the confusion engendered by

  9   the map, the other is what you called preordained election

 10   results.      How do those make the League divert resources?

 11   A.   Right.    So these results, we've had a 12-4 map no matter

 12   what.    No matter how many people show up to vote, we have that.

 13   And so that means that a lot of voters know that.            They know

 14   that it doesn't matter if I show up because the such-and-such

 15   candidate for this party is going to win.           That's what happens.

 16   It happens every time.       It creates an apathy.       That's hard.

 17   How do you encourage voters to raise -- to get to the polls

 18   when they don't feel as though their vote matters?

 19        And then secondly, I think it's important to mention that

 20   it changes the behaviors of candidates --

 21              JUDGE BLACK:     I'm sorry.    We've got defense standing.

 22   You can go "uh-huh," if you need to.

 23              MR. VOIGT:     Thank you, Your Honor.      Objection.     No

 24   personal knowledge as to why individual voters are --

 25              JUDGE BLACK:     Very well.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 147 of 259 PAGEID
                                                                            1 - 147
                                                                                  #:
                                     20084


  1              MR. VOIGT:     -- voting or not voting.

  2              MS. LEVENSON:     I assume that you don't want the

  3   plaintiffs to respond at this point and that it comes up in the

  4   briefing later, or would you like a response?

  5              JUDGE BLACK:     That's what we're going to do.

  6   Everything is coming in --

  7              MS. LEVENSON:     Okay.

  8              JUDGE BLACK:     -- and the judges will determine whether

  9   or not it's admissible post-trial.

 10   Q.   So, Ms. Miller, you don't need to worry about that.

 11   A.   Okay.

 12              JUDGE BLACK:     Is she going to talk about the

 13   objections again?

 14              THE WITNESS:     Yeah.

 15        (Laughter.)

 16              JUDGE BLACK:     Please proceed.

 17              MS. LEVENSON:     Mr. Reporter, could you kindly read

 18   back what the witness was saying just before the objection.

 19   Thank you.     I'm sorry to bug you.

 20        (Record read.)

 21              MS. LEVENSON:     Thank you very much.

 22              JUDGE BLACK:     That's extraordinary, sir.

 23   Q.   So, Ms. Miller, you were about to say how it changes the

 24   behavior of candidates.

 25   A.   Absolutely.     So what we see is that candidates really stick
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 148 of 259 PAGEID
                                                                            1 - 148
                                                                                  #:
                                     20085


  1   more to their comfort zone, to their own rallies, to their own

  2   fundraisers.     They don't necessarily feel as though they need

  3   to be in the general public or addressing all of the

  4   constituents in the district that they're running.             And so time

  5   and time again, we see this when we are trying to run forums

  6   with congressional district candidates, where those candidates,

  7   you know -- we reach out, we spend so many hours, we give

  8   different times, we -- that could possibly work.            We start

  9   months in advance trying to get these candidates to attend the

 10   hearings.    And on a regular basis, they don't even return our

 11   phone calls, let alone say that they can't attend.

 12        And what happens then is that we hold space for -- to have

 13   this congressional forum for this -- for a long time we'll have

 14   the other party ready to go.        The minority party -- it's

 15   usually in these Republican areas -- we'll have the minority

 16   party ready to participate in this forum, but we can't have a

 17   forum that only has one party.         And so we end up doing all of

 18   this planning, all of this effort, and then a congressional

 19   candidate, like Jordan or Stivers -- Joyce has done it in the

 20   past -- just doesn't end up showing, and therefore the citizens

 21   don't end up hearing directly from who is running in their

 22   districts, and we end up wasting so much time and effort among

 23   our volunteers.

 24   Q.   And when you say you cannot have a forum if only one side

 25   shows up, does that mean it's not a good forum or that you
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 149 of 259 PAGEID
                                                                            1 - 149
                                                                                  #:
                                     20086


  1   literally cannot have a forum?

  2   A.   We cannot have a forum.        Like we cannot do empty-chair

  3   debates.      We cannot.   So if we have -- let's say we have a

  4   Democrat who has said yes, but the Republican is not getting

  5   back to us, we cannot have a forum on that race.            So -- so that

  6   opportunity is lost.

  7   Q.   And the reason that you cannot is because?

  8   A.   Of federal election law and also our own legal advisement

  9   from the League of Women Voters of U.S.

 10   Q.   Can you please explain to what extent the League's

 11   allocation of financial resources is spent on redistricting

 12   reform effort.

 13   A.   Right.    So we have a pretty tiny budget but a mighty

 14   mission, and most of that is met through volunteers, but we do

 15   end up spending an inordinate amount of our funds on dealing

 16   with gerrymandering over the years.

 17              MS. LEVENSON:     Thank you.    And with that, Your Honor,

 18   I would like to approach the witness with a document.

 19              JUDGE BLACK:      Yes.

 20              MS. LEVENSON:     Plaintiffs' Exhibit 418.

 21              JUDGE BLACK:      Very well.

 22              MS. LEVENSON:     Thank you.

 23              MR. VOIGT:      Your Honor, we object to Exhibit 418 on

 24   the basis of hearsay.

 25              JUDGE BLACK:      Very well.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 150 of 259 PAGEID
                                                                            1 - 150
                                                                                  #:
                                     20087


  1   BY MS. LEVENSON:

  2   Q.   So, Ms. Miller, I have handed you a document marked as

  3   Plaintiffs' Exhibit 418 for identification.           You've looked

  4   through it and you recognize it.         What is it?

  5   A.   This is our balance sheet from June 30th, 2018.

  6   Q.   What type of information does it reflect?

  7   A.   It -- so it has our assets and our equity.           It has our

  8   various sources of funds, and I'm just still -- and -- yeah,

  9   and it shows or actuals versus our budget for various expense

 10   line items.

 11   Q.   Do you know who has the responsibility for preparing this

 12   financial record for the League?

 13   A.   Our accountant.     His name is Jeff Keith.

 14   Q.   Was it Mr. Keith's regular job to create the balance sheet

 15   and statement of equity for the League?

 16   A.   Yes.

 17   Q.   Did he have knowledge of the information contained in it

 18   when he made it?

 19   A.   Yes.

 20   Q.   When did he create this record?

 21   A.   This would have been created right -- yeah, this would have

 22   been created after June 30th.        This is the end of our fiscal

 23   year, so once we got all that wrapped up.

 24   Q.   Is making this record a regular practice of the League?

 25   A.   Yes.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 151 of 259 PAGEID
                                                                            1 - 151
                                                                                  #:
                                     20088


  1   Q.   Was this record kept in the course of the League's

  2   regularly conducted business activity?

  3   A.   Yes.

  4               MS. LEVENSON:    I move to enter the balance sheet and

  5   statements of equity into evidence.

  6               JUDGE BLACK:    It's admitted conditionally.        We're

  7   going to review in the post-trial phase.

  8        (Plaintiffs' Exhibit 418 was admitted conditionally.)

  9               MS. LEVENSON:    May I take it that we have permission

 10   to display it?

 11               JUDGE BLACK:    Yes.

 12               MS. LEVENSON:    Thank you, Judge.

 13               MS. LEVENSON:    Stephen, can you please display

 14   Plaintiffs' Exhibit 418.       Thank you.

 15   Q.   Ms. Miller, what's the League's largest grant?

 16   A.   The Joyce Foundation.

 17               MS. LEVENSON:    Stephen, please go to page eight of the

 18   exhibit to the center of the page just under Restrictive

 19   Revenue/Designated Gifts.        Thank you.    And you're showing the

 20   Joyce grant.

 21   Q.   Ms. Miller, how much was the Joyce grant in 2018?

 22   A.   $80,000.

 23               MS. LEVENSON:    David, can we turn to page nine now,

 24   please, near the top, Total Revenues.

 25        Thank you.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 152 of 259 PAGEID
                                                                            1 - 152
                                                                                  #:
                                     20089


  1   Q.   Ms. Miller, what were the total revenues of the League in

  2   2018?

  3   A.   Just over $300,000.      $310,959.

  4   Q.   I don't want to make you compute on the fly, but

  5   approximately what portion of the total revenues does the Joyce

  6   grant account for?

  7   A.   Yeah, it's significant.       And usually I can commute --

  8   compute on the fly, but I'm feeling a little fuzzy.             So, you

  9   know -- you know, about a quarter.

 10   Q.   My math says you're right.        In fact, what is the Joyce

 11   grant permitted, by its terms, to be used on?

 12   A.   Right.    It can be used for any of our democracy work.           It

 13   can be used for -- for working with underserved voters who

 14   maybe have language needs or disability challenges or youth.

 15   It can be used for public education.          It can be used for

 16   improving voting rights and voting access, voter education.               So

 17   it can be used for a wide range of issues, as well as our fair

 18   district's work.

 19   Q.   In fact, what did you spend it on in 2018?

 20   A.   We spent a large portion of our Joyce grant in 2018 on

 21   redistricting and fair districting reform.

 22   Q.   How long has the League been receiving the Joyce grant?

 23   A.   Since 2006.

 24   Q.   Has it been typically about the same amount?

 25   A.   It's about the same.      I think it's down a little.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 153 of 259 PAGEID
                                                                            1 - 153
                                                                                  #:
                                     20090


  1   Q.   Over the years, what proportion of it has been used on

  2   trying to achieve fair districts?

  3   A.   So most years we've had to divert funds from our other core

  4   democracy issues in the Joyce -- from the Joyce Foundation to

  5   work on fair districts.

  6   Q.   And the Joyce grant itself, what does that typically --

  7   what proportion of it is typically used on fair district's

  8   work?

  9   A.   Those years when we've diverted funds, it's been a large

 10   majority of the dollars.

 11   Q.   Can you please describe whatever types of projects the

 12   League engaged in in the past year to accomplish redistricting

 13   reform?

 14   A.   Sure.   We had our speakers bureau, which is where

 15   volunteers speak to community groups across the state, PTAs,

 16   churches, you know, rotaries.        We also collected petitions for

 17   Issue 1 -- well, before it was Issue 1, we collected petitions,

 18   so we negotiated at the General Assembly and then worked to get

 19   Issue 1 passed.

 20   Q.   If the League didn't have to use or divert the Joyce grant

 21   to try to achieve fair districts, what would these funds go

 22   towards?

 23   A.   Again, it would go towards our more transformative efforts

 24   within our mission, really engaging everyday Ohioans in the

 25   process, so that includes demystifying government, how
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 154 of 259 PAGEID
                                                                            1 - 154
                                                                                  #:
                                     20091


  1   government works, what even different roles are.            We find that

  2   the general public likes to learn about the different roles.

  3   What does the Secretary of State do?          What does -- what do

  4   judges do, which is our Judicial Votes Count program.

  5        So we would be doing a lot of different kinds of

  6   transformative work, again, working with Girl Scouts, working

  7   with college kids and high school kids and underserved voters.

  8   And not just getting them registered but getting them excited

  9   about it, getting them informed, showing them how they can

 10   decide who they want to vote for.         We never tell them who.       And

 11   then going even beyond that to, you know, what are these folks'

 12   jobs once they're in office and how can you lobby them.

 13              MS. LEVENSON:     I would like to approach the witness,

 14   please, Judge, with another exhibit.          This is Plaintiffs'

 15   Exhibit 359, also marked as Defendants' 38.

 16              JUDGE BLACK:     Very well.

 17              MS. LEVENSON:     Thank you, Judge.

 18              THE WITNESS:     Thank you.

 19   Q.   Ms. Miller, I've just handed you Plaintiffs' Exhibit 359

 20   for identification.       Do you recognize this document?

 21   A.   I do.

 22   Q.   What is it?

 23   A.   This is our Ohio Redistricting Transparency Report.             It's

 24   The Elephant in the Room, and it really highlights how not

 25   transparent the process was in 2011.          It talks about the secret
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 155 of 259 PAGEID
                                                                            1 - 155
                                                                                  #:
                                     20092


  1   bunker and goes through the very -- the egregious process that

  2   really made it difficult for the public to have any input or

  3   even knowledge of what was going on in the mapmaking process.

  4   Q.   Thank you.

  5               MS. LEVENSON:    Before we go further with it, may I

  6   move the Court to enter it into evidence?

  7               JUDGE BLACK:     Yes.   So moved.   Objections?

  8               MR. VOIGT:     No objection, Your Honor.

  9               JUDGE BLACK:     It's admitted.

 10        (Plaintiffs' Exhibit 359 was admitted.)

 11               MS. LEVENSON:    Thank you.

 12   Q.   Ms. Miller, can you explain briefly what the purpose was

 13   when this report was made?

 14   A.   Yes.    So it became clear as we were participating in the

 15   redistricting process in 2011 that this was an unfair process

 16   and that the public and good governance groups like ours had no

 17   real ability to influence the outcome of the maps and to ensure

 18   that they were truly neutral.           It became clear that this was --

 19   that there was a partisan intent, and so the purpose of this

 20   report was to have the documents requests, to -- and to really

 21   produce the research to show that.

 22               JUDGE BLACK:     The defendants' counsel is up on his

 23   feet.

 24               MR. VOIGT:     Objection.    Unfair characterization.      Lack

 25   of personal knowledge.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 156 of 259 PAGEID
                                                                            1 - 156
                                                                                  #:
                                     20093


  1               JUDGE BLACK:    Very well.    The record will reflect the

  2   objection.

  3   Q.   Can you please explain the financial and other efforts that

  4   the League expended in making this report.

  5   A.   Absolutely.     So, you know, we needed to do a lot of

  6   research.     You know, a records request can take a long time.

  7   We had a contractor that we hired -- Jim Slagle -- to do those

  8   records requests, to do that research.          Simply because

  9   everything had happened behind closed doors, we needed to have

 10   a better understanding of what was going on.           So it was quite

 11   intensive.

 12   Q.   What was your source of funding for the Elephant in the

 13   Room report?

 14   A.   The Joyce Foundation.

 15   Q.   I have Defendants' Exhibit 48, and, if I could handle two

 16   at the same time for efficiency, defendant's' 46.            May I please

 17   present them both to the witness and approach her?

 18               JUDGE BLACK:    Yes.

 19               MS. LEVENSON:    Thank you, Judge.

 20               THE WITNESS:    Thank you.

 21   Q.   Ms. Miller, first looking at the Ohio Redistricting

 22   Competition Rules, exhibit marked Defendant's 48 for

 23   identification.      Do you recognize it?

 24   A.   Yes.

 25   Q.   Briefly, what is it?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 157 of 259 PAGEID
                                                                            1 - 157
                                                                                  #:
                                     20094


  1   A.   These are the rules for the OCAR competition, which is the

  2   Ohio Campaign for Accountable Redistricting.           And this is where

  3   we had a competition in 2011 where everyday Ohioans -- and they

  4   didn't actually have to live in Ohio -- could submit maps.              And

  5   the goal was really severalfold, but the main point was to help

  6   everyone understand that we could create neutral, objective,

  7   measurable goals, and then we could create a map based on those

  8   that would be fair.

  9   Q.   And relatedly, I handed you another exhibit, 48, for

 10   identification, Defendants' Exhibit 48 -- excuse me, 46, for

 11   identification, which is a -- appears to be a PowerPoint

 12   presentation.     Have you seen that before?

 13   A.   Yes.

 14   Q.   Can you tell us very briefly what that is.

 15   A.   This is the PowerPoint about the OCAR mapmaking contest in

 16   2011.

 17   Q.   Thank you.

 18               MS. LEVENSON:    Judge, I move both exhibits into

 19   evidence.

 20               JUDGE BLACK:     Any objection?

 21               MR. VOIGT:     No objection, Your Honor.

 22               JUDGE BLACK:     They're admitted.

 23        (Plaintiffs' Exhibits 46 and 48 were admitted.)

 24               MS. LEVENSON:    Thank you.

 25   Q.   Ms. Miller, you've spoken briefly about this project.             Can
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 158 of 259 PAGEID
                                                                            1 - 158
                                                                                  #:
                                     20095


  1   you tell us the efforts that went into it?

  2   A.   Absolutely.     This was a very intensive effort, but I'm

  3   going to back up this a little bit.          This project really

  4   started in 2009.      It was the brainchild of former Republican

  5   Ohio Senator Joan Lawrence, and she recruited her friend Vern

  6   Sykes, who is a political scientist out of Kent State

  7   University and a Democrat in the General Assembly, and they

  8   worked together to really pilot this concept of creating a map

  9   in 2009 based on neutral criteria.         That was run out of the

 10   Secretary of State's office.        That was Jennifer Brunner at the

 11   time.

 12        We used the lessons learned there in the 2011 mapmaking

 13   process.    And -- I'm sorry, the map competition, and so we just

 14   really improved that.       But the mapmaking contest in 2011 was

 15   run out of the League of Women Voters, you know, organization

 16   in partnership with Ohio Citizen Action.           Super intensive.

 17        We also had a number of volunteer academics who were

 18   helping us think about, you know, which data should be used or

 19   how -- how the metrics should be designed, so super intensive,

 20   and it was most of our Joyce Foundation money.

 21   Q.   Thank you.    Ms. Miller, you've testified earlier that the

 22   League brought this lawsuit for two reasons.           One was a

 23   diversion of the League's resources and the other is the impact

 24   on its members.      So turning to that, what knowledge do you have

 25   as to how individual league members, those who are Democrats,
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 159 of 259 PAGEID
                                                                            1 - 159
                                                                                  #:
                                     20096


  1   fare under the map?

  2   A.   Absolutely.     So we have democrats in all 16 congressional

  3   districts, and they are not -- faring well.           Their votes are

  4   either wasted or they are weakened because they're either in

  5   packed or cracked districts.

  6              MR. VOIGT:     Objection.    Lay testimony on an expert

  7   issue.

  8              JUDGE BLACK:     Very well.

  9   Q.   What do you mean by "packed or cracked districts"?

 10   A.   Right.    So packed and cracked.      So packed means putting as

 11   many of the minority voters into one district so that it

 12   overwhelmingly goes Democratic, and then, of course, cracked

 13   means taking some Democratic voters and putting them into a

 14   significantly majority party district so that their votes

 15   really -- it doesn't matter how many of those Democrats would

 16   show up, it's not going to really swing the election.

 17              MR. VOIGT:     The same objection.

 18              JUDGE BLACK:     Very well.

 19   Q.   Can you name any members, in particular, who have been

 20   harmed in this way?

 21   A.   Yeah.    I -- yeah, absolutely.      In fact, we have five of our

 22   members here today -- well, five members participating in this

 23   lawsuit either testifying or as plaintiffs, individual

 24   plaintiffs.

 25   Q.   Can you name them?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 160 of 259 PAGEID
                                                                            1 - 160
                                                                                  #:
                                     20097


  1   A.   I might -- I bet you I'll remember many of them.            So, of

  2   course, we Chitra; we have John, who I had lunch with; Connie.

  3   Let me see, there's a few more.         I'm just not remembering them

  4   all right now.

  5   Q.   Okay.    It would be helpful --

  6              JUDGE BLACK:      Excuse me.   Yes, sir.

  7              MR. VOIGT:      Yeah, Your Honor.     Lack of personal

  8   knowledge.     If the other witnesses could speak to their own

  9   personal experiences.

 10              JUDGE BLACK:      Objection's noted.     Executive director

 11   is doing fine.

 12        Please proceed.

 13              MS. LEVENSON:     Okay.    The executive director is going

 14   to establish foundation for her knowledge of who her members

 15   who are bringing this lawsuit.

 16   Q.   I believe you testified that you can't quite remember and

 17   also we can use some last names.          Would it refresh your memory

 18   of all the first and last names if I were to hand you the

 19   caption from this lawsuit?

 20   A.   Great.    Thanks.     Yes.

 21              MS. LEVENSON:     Again, permission to approach.

 22              JUDGE BLACK:      Yes.   Thank you.

 23   A.   Oh, I think I remember.        Beth Hutton and Griffiths, yeah.

 24   Q.   Okay.    We need the last names too.

 25   A.   Okay.    All right.     Do the whole thing.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW        MILLER
                                Doc #: 239 Filed:-03/04/19
                                                    DIRECTPage: 161 of 259 PAGEID
                                                                            1 - 161
                                                                                  #:
                                     20098


  1   Q.   Please take a look.

  2   A.   All right.    And we also have a lot of member-- I just will

  3   say we have a lot of members here in this courtroom as well.

  4        So John Griffiths --

  5   Q.   I'm afraid I'm going to have to ask you to testify from

  6   your own knowledge.       So after you've refreshed your memory, if

  7   you could just lie it down, and if that isn't good enough, then

  8   you can pick it up and we can do it again.

  9   A.   Okay.

 10   Q.   Okay.   What are the names of the members who are plaintiffs

 11   or witnesses in this lawsuit?

 12   A.   So Mark John Griffiths, John Fitzpatrick, Connie Rubin,

 13   Beth Hutton and Chitra Walker.

 14   Q.   A+.

 15   A.   Thank you.

 16              MS. LEVENSON:     Would you like to see the document I

 17   used to refresh her memory?

 18              MR. VOIGT:     No, that's fine.

 19              MS. LEVENSON:     Thank you.

 20   Q.   Ms. Miller, what relief is the League requesting from the

 21   Court?

 22   A.   A fair map by 2020.

 23              MS. LEVENSON:     Thank you.

 24        No further questions.       Stay there.

 25              THE WITNESS:     Yep, I'm staying.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 162 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 162
                                                                                 #:
                                     20099


  1              JUDGE BLACK:     The counsel for the defendants has an

  2   opportunity to ask questions.        It's called cross-examination.

  3              THE WITNESS:     Thank you.

  4              MR. VOIGT:     May it please the Court, Steven Voigt on

  5   behalf of the defendants.

  6                               CROSS-EXAMINATION

  7   BY MR. VOIGT:

  8   Q.   Good morning, Ms. Miller.

  9   A.   Hi.   I think it's afternoon, Mr. Voigt.

 10   Q.   You're correct.      Time flies.

 11   A.   It does.

 12   Q.   Prior to suing in this litigation, the Ohio league -- I

 13   guess I'll just use the same terminology that Ms. Levenson

 14   used, the League.      Prior to suing, the League did not notify

 15   its members that it would sue; is that correct?

 16   A.   We did not notify members that we would sue, that's

 17   correct.    We did -- we have been in regular communication with

 18   our members since, and they are thrilled.          I hear nothing but

 19   positive response from our members.

 20   Q.   Have you spoken with each and every member of the league to

 21   ask their personal opinion of this lawsuit?

 22   A.   I have not spoken to every single member of our 2800

 23   members, but, again, I've done an extensive listening tour.

 24   I've been all over the state.        Most of those visits, if not

 25   all, I think even all of those visits were after we filed the
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 163 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 163
                                                                                 #:
                                     20100


  1   lawsuit, and so it's been a topic of that discussion.            We also

  2   have all-member calls where we've discussed the lawsuit in

  3   great detail, including having Ms. Levenson join.

  4   Q.   During your direct you mentioned a concern that Congressman

  5   Stivers and Congressman Jordan did not appear for a particular

  6   candidate forum.     Do you recall?

  7   A.   Oh, yes.    It's very common and it's not just those two and

  8   it's not just one time.

  9   Q.   Okay.   Let's start with Congressman Stivers.         So did the

 10   League specifically invite Congressman Stivers to appear?

 11   A.   Oh, yes, including offering multiple dates and starting

 12   very far in advance, and the Congressman didn't even return

 13   those phone calls or e-mails.

 14   Q.   Did you ask the Congressman whether he had a conflict?

 15   A.   So, again, that's why you started really far out and you

 16   offer multiple dates, so that if there is a conflict, that the

 17   League would do anything it could to work around that conflict.

 18   But you can't ask if the individual doesn't even feel as though

 19   they need to return the phone call.

 20   Q.   Well, you don't know -- I mean, you never --

 21   A.   The individual did not return the phone call.           So I

 22   can't -- we cannot ask a question if they're not -- if they

 23   don't even feel as though they need to respond.

 24   Q.   Well, did you ever ask Representative Stivers why he did

 25   not attend the forum?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 164 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 164
                                                                                 #:
                                     20101


  1   A.   So, again, it's not one forum, it's been multiple forums,

  2   and multiple dates provided for each of those forums, and he

  3   has not responded or attended.

  4   Q.   Okay.    And so the answer -- again, the question is did you

  5   ever ask Representative Stivers why he did not attend the

  6   particular fora, I guess, that the League handled -- that the

  7   League put together?

  8   A.   First, I want you to compliment you on fora.          I didn't know

  9   that that was a plural of forum.        I would say we have not been

 10   able to ask that question, but if someone is worried about

 11   winning their election, they're going to take the opportunity

 12   to present their side to constituents.

 13   Q.   Okay.    And, that's speculation on your part.        But you did

 14   not -- really all I'm asking you is, did you ask Representative

 15   Stivers why he did not attend the fora?

 16   A.   Right.   And I'm saying he did not return our phone calls,

 17   so we have to speculate.       But it makes common sense that if you

 18   know that the districts are going to go your way, that you

 19   don't need to show in front of the public.

 20   Q.   Okay.    And so the answer is no, you did not ask?

 21   A.   I guess that's what my answer is.

 22   Q.   Okay.    And so Representative Jordan, did you ask

 23   Representative Jordan why he did not attend the fora?

 24   A.   The same -- the same scenario.        Multiple times, multiple

 25   elections, forward -- you know, working far out to try to deal
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 165 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 165
                                                                                 #:
                                     20102


  1   with scheduling.      The same challenge and almost identical and

  2   also -- and many other congressional districts too.

  3   Q.   And you know that congressmen and women are very busy.            In

  4   fact, we had a congresswoman testify --

  5              JUDGE BLACK:     Questions for the witness.       Questions

  6   for the witness.

  7              MR. VOIGT:     Yes, Your Honor.

  8   Q.   So you do not know whether Congressman Jordan had a

  9   conflict?

 10   A.   Again, when we offer multiple dates, that's to do

 11   everything we can to avoid the conflict.          And we start in

 12   advance, and we say -- we even, in these messages and these

 13   e-mails, we ask for time frames that might work better, and

 14   with absolutely no cooperative response on the other side.

 15   Q.   Okay.   Is attending a town hall the only way a

 16   congressperson can be responsive to their constituents?

 17   A.   Of course not.     But what we're saying is, one of the things

 18   the League wants to do is allow voters to hear from the

 19   candidates directly.      So, for example, our Vote411.org, which

 20   is our non-partisan voter guide, we don't edit those responses

 21   at all, because it's our job to make that possible that

 22   constituents can hear directly from candidates or voters can

 23   hear directly from candidates.        It is really important that

 24   voters hear from congressional candidates, not in the moments

 25   of their comfort, which is a rally or a forum that they've
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 166 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 166
                                                                                 #:
                                     20103


  1   planned, but actually an equal playing field with the

  2   individual -- you know, with the individual or individuals

  3   they're running against also there.

  4   Q.   Does the League publish a voter guide?

  5   A.   Yes.

  6   Q.   Is it true that the League's voter guide is an effective

  7   tool for voter education?

  8   A.   We absolutely hope so.      We have been running this voter

  9   guide -- actually, I think it started in 1920, but it was in

 10   the 1920s in Ohio.      It's now a celebrated part of every

 11   league's efforts across the country, and we really pride

 12   ourselves in making that voter guide accessible and fair.

 13   Q.   And you talked a little bit earlier about your volunteers.

 14   Is it true that the League, compared with other organizations

 15   in Ohio, has a lot of volunteers who participate in the

 16   election process?

 17   A.   Yeah.   I mean, the League has always had volunteers.           They

 18   are our lifeblood.

 19   Q.   And is it your opinion that the League is one of the most

 20   effective non-partisan organizations in Ohio in encouraging

 21   participation in the political process?

 22   A.   Absolutely.    I would caveat, though, that efforts at

 23   dealing with confusing and unfair maps makes it hard to do that

 24   work as well as we could.

 25   Q.   Is the League's membership roll higher today than it was
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 167 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 167
                                                                                 #:
                                     20104


  1   ten years ago?

  2   A.   You know, you asked me this in the deposition.           I don't

  3   have our membership numbers in front of us.          We've had a recent

  4   little bump, but we are not at the height of our membership.

  5              MR. VOIGT:      Could we pull up D49, please.

  6   Q.   And I'm just showing this just to you, Ms. Miller, just to

  7   perhaps refresh your recollection.         And if you could just read

  8   just the first sentence, that's really all -- or the first

  9   couple of sentences, that's all I need.

 10   A.   "In recent months, interest in joining" --

 11   Q.   Oh --

 12   A.   Is that what you mean?

 13   Q.   You didn't actually need to read it out loud.           You just

 14   have to read it.

 15   A.   Oh, yeah, because everyone can see it.         I forgot.    I

 16   thought I was in the class.       Yes, Teacher Voigt.

 17        Yeah.    Of course.

 18   Q.   Okay.    So would that refresh your recollection that the

 19   League's membership has increased in recent years?

 20   A.   Your question was about ten years ago, and I am not sure

 21   about that, because our highest membership, I think, was

 22   probably in the '90s.        We are not at the highest membership

 23   we've ever been.      We have had a recent bump, an increase in

 24   membership.

 25   Q.   I see.   Okay.    So it's fair to say that in the last couple
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 168 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 168
                                                                                 #:
                                     20105


  1   of years that the League's membership has been increasing?

  2   A.   Yes.

  3   Q.   Okay.   Is it true that the members of the League are not

  4   required to agree with the League's position on all public

  5   policy issues?

  6   A.   Of course it is.     Again, though, everything about the

  7   League is debate and dialogue, and so it's very clear where our

  8   members stand on things.

  9   Q.   Is it true that the members of the League do not need to

 10   agree with the League's position with respect to congressional

 11   district lines?

 12   A.   That's true.    However, our members overwhelmingly support

 13   our gerrymandering work, our antigerrymanderring work as

 14   evidenced in the votes that have come from the floor at our

 15   biennial convention, at evidenced in all the work that we did

 16   in Issue 1, and as evidenced in the participation that we're

 17   seeing here in the courtroom from our members.           Our members

 18   support this work.

 19   Q.   And the League supported Issue 1; is that correct?

 20   A.   Yes.

 21   Q.   Do you agree that the League's members by and large are

 22   politically enthusiastic?

 23   A.   Well, we are the League of Women Voters of Ohio, so I would

 24   say, yes, enthusiastic about democracy.

 25   Q.   Has the League ever surveyed its members to ascertain
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 169 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 169
                                                                                 #:
                                     20106


  1   whether they agree with the League's position with respect to

  2   Ohio's congressional district lines?

  3   A.   So I think the question survey is an interesting question,

  4   because I think you're meaning did we send out a form, yes, no,

  5   that kind of thing.

  6   Q.   Yes, ma'am.

  7   A.   So we do send out questionnaires to local leagues when

  8   we're doing our strategic planning and to our members when we

  9   do strategic planning in that in recent years they've said that

 10   our redistricting work, overwhelmingly, number one answer has

 11   said that our redistricting work is most important.            And then,

 12   in addition, our organization is set up for continual feedback

 13   from our members and continual direction by our members as

 14   evidenced in how, for example, our biennial conventions run,

 15   which is -- there's entire plenary sessions that are designed

 16   to bring issues to the floor and the members to vote on them.

 17   In fact, in 2017, ending congressional gerrymandering was the

 18   number one issue that arose from that.

 19   Q.   Okay.   And so what you're saying is something was sent out

 20   to the members and they returned it?

 21   A.   I'm saying multi -- actually, I'm sorry.          I'm saying we do

 22   so many different things that it -- you couldn't just call it

 23   one thing.    So one piece, during strategic plans, we sent out

 24   to all of our members and to our local leagues:           Hey, how are

 25   we doing?    What should the League do?       What are you most proud
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 170 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 170
                                                                                 #:
                                     20107


  1   of?    Those questions -- and I actually did that survey myself.

  2   Q.    Yeah.

  3   A.    Those questions, the number one answer in that

  4   questionnaire, before our most strategic -- our most recent

  5   strategic planning session was gerrymandering.           We're so proud

  6   of it; we think it's important.        So that's one piece.

  7         Other pieces, before each convention there is a very

  8   intensive process called program planning where we get input

  9   from local leagues on the issues and priorities that we need,

 10   and those -- for example, for this convention -- were just due.

 11   And the board reviews all of those and that's how we help

 12   structure our convention.

 13         And then, third, at the convention itself, these priorities

 14   come to the floor.      So in 2017, during program planning, which

 15   is preconvention, and the 2017 convention, fighting against

 16   congressional gerrymandering was the top priority for our

 17   members.

 18   Q.    And the paper that you mentioned that you sent out to

 19   members and you said that the -- I think, and I may be

 20   mischaracterizing what you said, but you said the number one

 21   response was gerrymandering?

 22   A.    Yeah.    So the question -- so it was a survey.

 23   Q.    Right.

 24   A.    So that was the first thing we talked about and it was

 25   before the strategic plan.       It was like a Survey Monkey.        It
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 171 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 171
                                                                                 #:
                                     20108


  1   was an online survey.

  2   Q.   Right.

  3   A.   And one of the questions was what do you think is our most

  4   important work and what are you most proud of.           For both of

  5   those questions we had strong response -- they were open-ended

  6   and we had strong, strong responses about our redistricting

  7   work.

  8   Q.   Okay.    Did all of the members respond?

  9   A.   No.

 10   Q.   Okay.    What percentage of the members responded?

 11   A.   I don't have that on top of me.

 12   Q.   And what percentage of the members had a different

 13   priority, other than what you've described as gerrymandering?

 14   A.   I don't have that in front of me, but I will, again, just

 15   say it was the number one answer.         And that's not the end of

 16   the conversation.      We have all of these ways that we get

 17   feedback and then engage with our members.

 18   Q.   Are you aware of any document that you produced in this

 19   litigation describing that?

 20   A.   Nope, I don't -- I don't know.        I mean, we have a couple

 21   binders, I think, so I don't know.

 22   Q.   Are the League's concerns with Ohio's congressional maps

 23   today the same as the concerns that it had in 2011?

 24   A.   Far more -- we are far more concerned.         So in 2011 we were

 25   concerned that it would cement in this partisan advantage of
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 172 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 172
                                                                                 #:
                                     20109


  1   12-4, and what we have seen is that those results have been

  2   durable across the election cycles.

  3   Q.   You talked a little bit about how you view elections as --

  4   congressional elections as preordained or predetermined.             Do

  5   you recall?

  6   A.   Yes, sir.

  7   Q.   And so it's -- it's your view that elections in Ohio are --

  8   congressional district elections in Ohio are preordained?

  9   A.   Yes, sir.

 10   Q.   Okay.   You would also agree, however, that Get Out the Vote

 11   is important to winning elections; is that correct?

 12   A.   Sure.

 13   Q.   Is it true that the positions of the candidate are also

 14   important when it comes to winning elections?

 15   A.   When it comes to congressional districts in Ohio, the

 16   positions of the candidate and the Get Out the Vote" campaigns

 17   really don't matter because of the way the map is drawn.

 18   Q.   Okay.   So it's your opinion that the position of a

 19   candidate in a congressional election does not matter?

 20   A.   What we have seen is that these results are durable

 21   regardless of how much turnout there is or what the candidate

 22   says or does.

 23   Q.   Okay.   With all due respect, I'm just -- I'm trying to get

 24   an answer to this question.

 25        So is it your position that a -- the positions of the
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 173 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 173
                                                                                 #:
                                     20110


  1   candidates who are running in congressional elections are not

  2   important when it comes to the outcome of the election?

  3   A.   In terms of the congressional district map, the -- and this

  4   transparency report has a lot of that in there as well.             There

  5   was an intention to create a 12-4 map, and that has been

  6   secure, and that's why we're here, because democracy means that

  7   there -- that districts should be responsive to voters'

  8   concerns, that districts should be responsive to voter turnout,

  9   that candidates should have to really work on their messaging

 10   to ensure that it's reaching the constituents.           But what is

 11   happening here is there is a map that has guaranteed this

 12   partisan advantage, that continues to guarantee that partisan

 13   advantage, and until we get a different map, these other issues

 14   don't -- aren't going to be more than a blip on the radar

 15   screen.

 16   Q.   Okay.   And when you talk about intent, the intent of the

 17   map, that's just your personal opinion?

 18   A.   No.   We had -- we did a whole bunch of documents requests

 19   and those documents requests showed the intent.

 20              MR. VOIGT:     Okay.   And I move to strike that, those

 21   answers, because it's lack of personal knowledge.

 22              JUDGE BLACK:     Objection is noted.

 23   Q.   Ms. Miller, I'll just ask it one more time and then I'll

 24   move on, but I would just like to know if your particular

 25   viewpoint is that the positions of congressional district
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 174 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 174
                                                                                 #:
                                     20111


  1   candidates matter in winning elections.

  2   A.   I think that they absolutely matter in winning elections,

  3   but in Ohio the map matters more.

  4   Q.   Is it true that a candidate's personal history can also

  5   affect whether people vote for him or her?

  6   A.   Absolutely, and the map matters more.

  7   Q.   Is it true that fundraising is also an important part of an

  8   effective campaign for office?

  9   A.   Yes, and a gerrymandered map matters more.

 10   Q.   Is it true from your experience that incumbents sometimes

 11   have an advantage over challengers?

 12   A.   Yes, sometimes that is true.

 13   Q.   Is it fair to say that sometimes individuals may vote for

 14   Republicans, but also vote for Democrats on the same ballot?

 15   A.   Sure.

 16   Q.   And is it true that a person's political opinions are not

 17   necessarily defined by simply looking at his or her party

 18   affiliation?

 19   A.   Sure.

 20   Q.   When Ms. Levenson asked you some questions about your

 21   viewpoint related to the fairness of the maps and you provided

 22   some answers about why you believe the maps are unfair, when

 23   considering how the League hopes to have districts in the

 24   future, assuming you would win this lawsuit, does the League

 25   want congressional districts that are evenly split 50 percent
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 175 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 175
                                                                                 #:
                                     20112


  1   of the voters being Republican and 50 percent of the voters

  2   being Democrat?

  3   A.   No.

  4   Q.   Is that what you mean by fairness?

  5   A.   No.   There's many characteristics of fairness.          Of course,

  6   first and foremost, let's keep communities, counties as whole

  7   as possible.     Of course, let's make them more responsive, as we

  8   just went through that litany of questions.

  9        This map is not responsive to those other areas like

 10   fundraising and the candidate's history.          So we want to see

 11   them be more responsive, more competitive.          There's a number of

 12   measures.    But what's most important is we want a map that is

 13   drawn on neutral criteria, not by design to guarantee a

 14   partisan advantage.

 15   Q.   Okay.   Well, is the percentage of Republican voter -- is

 16   the percentage of individuals who identify themselves as

 17   Republicans and the percentage of individuals who identify

 18   themselves as Democrats relevant to your consideration of what

 19   is a fair district?

 20   A.   I think it's relevant, but there is many measures that need

 21   to be balanced together.

 22   Q.   Okay.   So because you feel it's relevant, would a five

 23   percent difference between Republicans and Democrats in any

 24   district be too high, in your opinion?

 25              MS. LEVENSON:     Objection to relevance.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 176 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 176
                                                                                 #:
                                     20113


  1              JUDGE BLACK:     Objection's noted.     Please answer the

  2   question.

  3              THE WITNESS:     Please answer the question?       Okay.

  4   A.   I would say that's a, really, hypothetical.          You know as

  5   well as I do that we would need to look at the maps and at the

  6   data to decide if that makes sense or not.          I'm not going to

  7   sit here and answer hypothetical questions.

  8   Q.   Okay.   Well, is a ten percent difference between

  9   Republicans and Democrats too high?

 10   A.   I need more data than that.

 11   Q.   Okay.   So is it true that the League has not identified any

 12   specific percentage difference between Republicans and

 13   Democrats in congressional districts that it views as too high?

 14   A.   What's true is that we see multiple priorities need to be

 15   balanced together, and what is also true is we are very

 16   supportive of the remedial map.

 17   Q.   So you can't identify the League -- sitting here as the

 18   representative for the League, you're not able to identify the

 19   percentage difference between Republicans and Democrats in a

 20   district that the League views as unacceptable?

 21              MS. LEVENSON:     Continuing objection to the line of

 22   questions as to what the League's view is as to what is

 23   acceptable.

 24              JUDGE BLACK:     Very well.

 25              MR. VOIGT:     I will note, Your Honor, she testified as
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 177 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 177
                                                                                 #:
                                     20114


  1   the 30(b)(6) representative.

  2              JUDGE BLACK:     Very well.    She can answer the question.

  3              THE WITNESS:     Okay.   Thank you.

  4              JUDGE BLACK:     We're going to deal with the objections.

  5   Don't you worry.

  6              THE WITNESS:     Thank you, Your Honor.

  7   A.   I want to say that there is not one measure in a vacuum

  8   that we will stand up and hold like that.          So we don't have any

  9   data.   I don't have any -- I have nothing in front of me.

 10   You're just picking something out of thin air, and we do not

 11   have arbitrary numbers behind what we stand on.           We look at all

 12   of the data together.       And, actually, the OCAR competition

 13   should be something that, I think, helps explain that where we

 14   were looking at several different neutral measures and then

 15   seeing how these maps performed.         And so it took a lot of data

 16   and a lot of analysis to look at fairness.

 17        I'm not going to give you an easy answer here, because it's

 18   not an easy answer.       In a vacuum, I can't answer that question.

 19   Q.   Okay.   So you can't give me a percentage?

 20   A.   No, sir.

 21   Q.   Is it true that the League has never quantified the extra

 22   time that is purportedly required to encourage voting based on

 23   what you've described as voter apathy related to the

 24   congressional district lines?

 25   A.   I think it's fair.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 178 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 178
                                                                                 #:
                                     20115


  1   Q.   Aside from the OCAR competition that you referred to, has

  2   the League ever quantified any costs associated with

  3   encouraging voting based on what you've described as voting

  4   apathy based on the congressional district lines?

  5   A.   We spend a lot of our Joyce grant working on

  6   gerrymandering, but, no, not specifically that voter apathy

  7   piece, no.

  8   Q.   Do you agree that voter apathy can exist for many reasons?

  9   A.   Absolutely.    But what matters here is that some reasons for

 10   voter apathy should be completely avoided.          And a map that is

 11   designed to guarantee a 12-4 outcome is not a justifiable

 12   reason for voter apathy, and it's not an appropriate way that

 13   the government should run.

 14              MR. VOIGT:     Your Honor, if I could just put a

 15   continuing objection on to the intent of the drawers.

 16              JUDGE BLACK:     Very well.

 17              MR. VOIGT:     Thank you.

 18              JUDGE BLACK:     Keep asking the questions.

 19              MR. VOIGT:     Thank you.

 20   Q.   Has the League in any way quantified that voter apathy

 21   exists in Ohio based on the congressional lines as opposed to

 22   some other reason?

 23   A.   Voters are so frustrated about the congressional lines.            I

 24   don't know what you mean by "quantified."

 25   Q.   Have you ever -- quantified.        Have you ever run the
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 179 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 179
                                                                                 #:
                                     20116


  1   numbers, done a study?

  2   A.   So my job is actually to review studies, so Pew Research or

  3   Akron Bliss Center or Brennan Center, all those.           But my job

  4   is -- the League does not typically run those kinds of studies

  5   ourselves.

  6   Q.   And so the League has not?

  7   A.   No, sir.

  8   Q.   Thank you.    In last fall's election, did Republicans win

  9   the majority of statewide offices?

 10   A.   Yes.

 11   Q.   And also in last fall's election, Sherrod Brown, who is a

 12   Democrat, also won; is that right?

 13   A.   Yes.

 14   Q.   So is it fair to say that some individuals may vote for

 15   Republicans on the same ballot as they vote for a Democrat?

 16   A.   Yes.

 17   Q.   Because Senator Brown won in an election when so many

 18   Republicans won, isn't it true that winning elections involves

 19   a lot more than just looking at a candidate's party

 20   affiliation?

 21   A.   That is true, but with this congressional map, the party

 22   affiliation is shown to be durable.         Those outcomes are shown

 23   to be durable.     We have a 12-4 map that continues to be that,

 24   regardless as to what happens with voter turnout.

 25   Q.   Is it true that the League has not polled its members about
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 180 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 180
                                                                                 #:
                                     20117


  1   how they have voted in congressional elections?

  2   A.   That's true.

  3   Q.   Has the League polled its members to determine whether they

  4   have voted in congressional elections?

  5   A.   Our members vote in congressional elections.          This is what

  6   we do.     We're elections people.     We're voting evangelists.

  7   This is what we do.

  8   Q.   Okay.

  9   A.   A poll would be unnecessary.

 10   Q.   So despite the lines as they exist, your members continue

 11   to vote?

 12   A.   Oh, yes.

 13   Q.   And I objected to something earlier, but earlier you

 14   mentioned vote dilution.       You weren't saying that a vote is not

 15   physically tabulated when you referred to that; right?

 16   A.   Correct.

 17   Q.   Okay.

 18   A.   What I'm saying is that it doesn't have this -- votes do

 19   not have the same weight in an egregiously partisan

 20   gerrymandered map.

 21   Q.   Okay.   I have my continuing objection to that.

 22        I just wanted to clarify that you weren't saying that votes

 23   aren't count -- that someone is not actually taking a vote and

 24   not recording it.

 25        Was voter education a key part of the League's mission
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 181 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 181
                                                                                 #:
                                     20118


  1   prior to 2011?

  2   A.   Voter education was our mission in May 1920.

  3   Q.   Has voter education about a voter's residential district

  4   been a key part of the League's mission since before 2011?

  5   A.   Absolutely.

  6   Q.   And so fair to say that individuals have probably been

  7   calling the League and asking about where they -- in which

  8   district they reside since before 2011?

  9   A.   Yes, but it is far more complicated than it needs to be

 10   because of how these confusing lines are drawn.           And so it does

 11   take a lot more time and it does create a lot more confusion

 12   than is necessary if we were keeping counties and communities

 13   as whole as possible.

 14   Q.   Did the League make a public records request in 2011

 15   related to redistricting?

 16   A.   Yes.   It's for the Elephant in the Room report.          We made

 17   several.

 18   Q.   And is the League relying on documents from those public

 19   records requests to support its claims?

 20   A.   Yes.

 21   Q.   Are you familiar with an individual named Ms. Ann Henkener?

 22   A.   Yes.

 23   Q.   Is she a longstanding volunteer with the League?

 24   A.   Yes.

 25   Q.   Are you aware that Ms. Henkener testified that ten to 15
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 182 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 182
                                                                                 #:
                                     20119


  1   boxes of documents were produced in response to the public

  2   records requests?

  3   A.   I was not.

  4              MR. VOIGT:    Can we put Henkener 22 up on the screen,

  5   please.

  6   Q.   I'll represent to you that this is a page from Ms.

  7   Henkener's deposition.       And --

  8              MR. VOIGT:    Well, actually, can you put up the prior

  9   page and then this page, because it spills over from the --

 10   yeah.

 11   Q.   Okay.   So at the very bottom she's saying, "Jim would know

 12   much better than I know how many boxes there were.            There were,

 13   I don't know, ten, 15."

 14              MR. VOIGT:    And then can you move it up a little bit.

 15   Q.   "That's absolutely a guess."

 16        Do you have any reason to disagree with what Ms. Henkener

 17   testified to?

 18   A.   No.   She's saying it's a guess, and I trust that she's

 19   doing her best to guess correctly.

 20   Q.   Do you personally know how many boxes were produced in

 21   response to the public records request?

 22   A.   No, sir.

 23   Q.   Do you have any guess as to the number?

 24   A.   No.   I see that we have a guess of ten to 15.

 25   Q.   Okay.   The League didn't produce all ten to 15 boxes of
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 183 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 183
                                                                                 #:
                                     20120


  1   documents in this litigation; is that correct?

  2   A.    I don't know.

  3   Q.    Why don't you know?

  4   A.    I am going to be honest with you that I don't know

  5   everything that you have and where all that came from.            When

  6   the discovery -- let me just explain how the discovery process

  7   worked in terms of the documents.

  8         Our lawyers gave a list of key terms to our staff.          When

  9   this was happening, these documents requests were being

 10   fulfilled, I was actually traveling on my listening tour and

 11   talking to our members across the state.          And so I was not in

 12   the office, but I know that we did our due diligence to comply

 13   with those search terms.       The lawyers from the ACLU spent a lot

 14   of time in our office, Ann Henkener was there, and so we

 15   produced what we were told to produce.          Some of those boxes we

 16   just may not have them anymore.        We did just move in December.

 17   Q.    Where would the documents be if you don't have them?

 18   A.    We might have -- probably shredded them.

 19   Q.    Could they be at an entity called the Ohio Citizen Action

 20   offices?

 21   A.    They were our partner in this research.        Yes, they could

 22   be.

 23              MR. VOIGT:    Could we put up Slagle 28, please.

 24   Q.    This is a -- this is a page from Mr. Slagle's deposition,

 25   and he was talking about the documents that were received
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 184 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 184
                                                                                 #:
                                     20121


  1   through the public records request.         And toward the bottom of

  2   the page there's a question:

  3        "After the Ohio Redistricting Transparency Report was

  4   finished, what happened to the documents?"

  5        And then he answered, "The documents remained at Ohio

  6   Citizen Action."

  7        Do you see that?

  8   A.   Yeah.

  9        And to clarify as to why that would be is because, even

 10   though we hired Jim and he reported to Ann, he -- we didn't

 11   have room in our office, so he worked out of the Ohio Citizen

 12   Action office.     And they have been -- Catherine Turcer,

 13   T-u-r-c-e-r, has been our long-term partner.           So it doesn't

 14   surprise me that those documents could be at Ohio Citizen

 15   Action.

 16   Q.   Are you aware that Ms. Henkener testified that she brought

 17   a couple of boxes from Ohio Citizen Action from those -- from

 18   that office over to the League's office?

 19   A.   I was not aware that she testified to that.

 20   Q.   What efforts did you undertake to look for all of the

 21   documents -- all of the boxes, the ten to 15 boxes of documents

 22   that you received from public records requests in 2011?

 23   A.   So first off, I think we should mention that I don't know

 24   what size boxes these are.       Right?    Are they banana boxes?      Are

 25   they the little boxes you get at Kinko's?          You know, what are
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 185 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 185
                                                                                 #:
                                     20122


  1   they?

  2        But I will say a couple of things.         First, we had our

  3   lawyers in our space.      They went through all of our physical

  4   files, they went through all of our computer files, and we did

  5   our due diligence to deliver to you what we had that had to do

  6   with redistricting.

  7   Q.   Okay.   And for the boxes that you did not produce, that you

  8   obtained in 2011, can you tell the Court whether those boxes of

  9   public record documents support or hurt your case?

 10   A.   I can't -- well, again, I haven't seen these boxes.            I

 11   don't know -- obviously, they wouldn't have just continued to

 12   be individual boxes.      They would have -- a lot of this would

 13   have gone into our files, so I don't -- I don't have any way of

 14   responding to that question.

 15   Q.   Do you know why Ms. Henkener only chose two boxes to take

 16   to the League's offices?

 17   A.   Probably were the most helpful ones.         We have a -- we have

 18   a -- I don't know.

 19   Q.   And so it's possible the other boxes may not have been

 20   helpful to your case?

 21   A.   You know, when you do these records requests, a lot of

 22   times there's a lot of innocuous -- nothing really in there.

 23   It's a lot of -- you know, you're looking for things.            And a

 24   lot of e-mails, you know, are -- you know, especially like all

 25   the forms.    So then you have -- it turns into a very long
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 186 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 186
                                                                                 #:
                                     20123


  1   e-mail list or things like that, but it doesn't have any

  2   substance.    My assumption would be that these items didn't have

  3   much substance, that she took the pieces of substance.

  4        (Defendant's counsel confer privately.)

  5   Q.   But in responding to --

  6              JUDGE BLACK:     Is this a discovery dispute?

  7              MR. VOIGT:     Your Honor, it relates to our -- the

  8   significant issue in this case, which is the fact that the

  9   documents, many of the documents at issue and the witnesses and

 10   the relevant events that transpired occurred in 2011.            Many of

 11   those documents are now gone and, in fact, now we have learned

 12   that numerous boxes that once existed --

 13              JUDGE BLACK:     Is this a discovery dispute?

 14              MR. VOIGT:     No, Your Honor.    It goes to the substance

 15   of the case.

 16              JUDGE BLACK:     I'm sure you'll get to it.       You may

 17   proceed.

 18   BY MR. VOIGT:

 19   Q.   In responding to a -- in responding to a litigation request

 20   to produce documents that are responsive to what the defendants

 21   have asked the plaintiffs to produce, do you believe that it's

 22   your authority to decide what is substantive or appropriate to

 23   produce?

 24   A.   No.   We gave full access to the lawyers to do the search,

 25   and they took everything of substance or everything within
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 187 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 187
                                                                                 #:
                                     20124


  1   that -- that -- those search terms.

  2               MR. STRACH:    Your Honor, if I may, it goes to our

  3   laches defense, so that's part of the case.

  4               MR. VOIGT:     I was -- I said that in different words.

  5               JUDGE BLACK:     Good thing he's here, huh?

  6        (Laughter.)

  7               JUDGE BLACK:     Are you done?

  8               MR. VOIGT:     Yes, Your Honor.

  9               JUDGE BLACK:     Questions from the intervenors --

 10               MR. TUCKER:    Yes, Your Honor.

 11               JUDGE BLACK:     -- that are not duplicative?

 12               MR. TUCKER:    They will not be, Your Honor.

 13               JUDGE BLACK:     Very well.

 14                                CROSS-EXAMINATION

 15   BY MR. TUCKER:

 16   Q.   Good afternoon, Ms. Miller.          I'm Rob Tucker.   We met at

 17   your deposition.     I represent the intervenors --

 18               JUDGE BLACK:     You're going to need to keep your voice

 19   up and slow down.

 20   Q.   I represent the intervenors in this case.          You testified

 21   earlier that the map drawing process lacked transparency.               Do

 22   you recall that?

 23   A.   Yes.

 24   Q.   And you further testified that part of that lack of

 25   transparency is that the League didn't have access to the data
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 188 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 188
                                                                                 #:
                                     20125


  1   that the Ohio legislature was considering when drawing the map.

  2   Do you recall that?

  3   A.   Right.

  4   Q.   When you were referring to the Ohio legislature not having

  5   the -- or the League not having access to the data that the

  6   Ohio legislature was considering, were you referring to the

  7   Republicans or the Democrats or both?

  8   A.   Well, when I said the Ohio legislature, I met the

  9   Republicans, because they were the ones running the show.             They

 10   are in power.

 11   Q.   Well, are you aware that the Democrats in the Ohio

 12   legislature had political data that they were using during the

 13   redistricting process?

 14   A.   So the point is we should have a conversation about what

 15   political data is used, and then when maps are released, we

 16   should know what political data they're based on, and neither

 17   of those were the case, and so -- in the 2011 process.

 18   Q.   But were you aware that the Democrats in the Ohio

 19   legislature likewise had political data that they were using

 20   and considering during the redistricting process?

 21   A.   I'm not sure it matters.       What matters is that the folks

 22   who were in power, and we need to know what assumptions they're

 23   using, what data they're using, why they're using that data.

 24   This is the kind of transparency and good governance that

 25   should go along with any decision, especially one as important
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 189 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 189
                                                                                 #:
                                     20126


  1   as drawing a congressional map.

  2               JUDGE WATSON:    It seems to me that these questions

  3   should elicit a yes or a no response.

  4               MR. TUCKER:   Thank you, Your Honor.

  5   Q.   It's a simple question.      Were you aware or was the League

  6   aware that the Democrats in the Ohio legislature also had

  7   political data that they were using during the political

  8   process?

  9   A.   Yes, but that wasn't my complaint.

 10   Q.   And are you aware that the Democrats had a political index

 11   specifically called the LWV Partisan Index?

 12   A.   No.    But, again, that's not my complaint.

 13   Q.   But you were not aware of that?

 14   A.   I don't think so, no.

 15   Q.   And it's common that the League is sometimes also referred

 16   to by the letters LWV; is that correct?

 17   A.   Correct.

 18   Q.   And you're aware whether the Democrats in the Ohio

 19   legislature were relying upon this LWV Partisan Index in

 20   evaluating maps during the 2011 redistricting process?

 21   A.   Not that I know of.

 22   Q.   You talked a little bit earlier about certain members of

 23   Congress not participating in candidate forums.           Do you recall

 24   that?

 25   A.   Yes.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 190 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 190
                                                                                 #:
                                     20127


  1   Q.   Now, your organization is not the only organization that

  2   puts on candidate forums; correct?

  3   A.   We're one of the foremost.       We do more than -- than most.

  4   We're probably one of the only organizations that does them in

  5   all 16 congressional districts.

  6   Q.   But you're not the only organization in the state that puts

  7   on bipartisan or non-partisan candidate forums, are you?

  8   A.   Correct, but there are many communities where if the League

  9   doesn't do it, it doesn't happen.

 10   Q.   All right.    So some of these Republican members that you

 11   suggested didn't attend or haven't attended your forums, they

 12   could have attended forums put on by other organizations;

 13   correct?

 14   A.   In many of those instances those communities never heard

 15   from those candidates except for in their predetermined -- you

 16   know, like the -- on their turf, you know, so their Republican

 17   campaign events.

 18   Q.   Well, are you aware of whether Representative Stivers

 19   participated in any bipartisan forums in the 2018 election?

 20   A.   He may have, but there are communities that I know he

 21   didn't hit because he didn't do the League's.

 22   Q.   Which communities do you believe he did not hit?

 23   A.   One, for example, would be Athens.

 24   Q.   You're saying he didn't hit Athens.

 25   A.   What's that?
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 191 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 191
                                                                                 #:
                                     20128


  1   Q.   Your testimony is that he did not hit Athens?

  2   A.   I do not believe he did Athens.

  3   Q.   Are you aware that Representative Stivers testified in this

  4   case that he participated in a bipartisan forum at Ohio

  5   University?

  6   A.   Oh, I do remember this now.       Thank you for correcting my

  7   memory.    Actually, that was after he was getting flak for not

  8   attending the League forum, I'm pretty sure.

  9   Q.   Are you aware of any other bipartisan or non-partisan

 10   forums that Representative Stivers participated in in the 2018

 11   election?

 12   A.   Not off the top of my head.

 13   Q.   Are you aware of whether he participated in one in

 14   Columbus?

 15   A.   Not off the top of my head.

 16   Q.   You're not aware that he participated in one at the city

 17   Metropolitan Club in Columbus then?

 18   A.   Again, not off the top of my head.

 19   Q.   Now, you also testified about the public's lack of

 20   involvement in the map-drawing process in 2011.           Do you recall

 21   that?

 22   A.   Yes, sir.

 23   Q.   And you mentioned about the OCAR map-drawing competition

 24   that your organization helped sponsor; correct?

 25   A.   Yes, sir.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 192 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 192
                                                                                 #:
                                     20129


  1   Q.   And that was a way for the public to participate in the

  2   process; wasn't it?

  3   A.   Well, not necessarily.      It was a way of participating in a

  4   mapmaking process.      It was not a way of participating in the

  5   mapmaking process by the folks in power who were ultimately

  6   going to adopt the map.

  7   Q.   That competition was headed up by Mr. Jim Slagle; correct?

  8   A.   It was actually -- it's to -- the League of Women Voters

  9   hired Jim Slagle.      Ann Henkener oversaw Jim Slagle.

 10   Q.   Are you aware that Mr. Slagle was communicating with

 11   Democrats in the Ohio legislature about using one or more of

 12   the OCAR competition maps to submit as a potential map in the

 13   General Assembly?

 14   A.   We did -- we were hoping that we could use -- we would find

 15   some good maps based on neutral criteria that would be adopted

 16   by the legislature.      And so it does not -- it is not surprising

 17   to me that we were lobbying legislators to try to get them to

 18   take some of our OCAR maps.       But that's different than the

 19   legislature saying, Yes, we want to consider OCAR maps.             That

 20   didn't occur.     But we did work with individual legislators to

 21   bring forth possible maps.

 22   Q.   And there were certain OCAR competition maps that were also

 23   submitted to Republicans in the legislature; weren't there?

 24   A.   Right.   So, again, that would have worked by just Lobbying

 25   101; right?     So we would have taken our maps to different
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 193 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 193
                                                                                 #:
                                     20130


  1   legislators, and if they were interested in introducing one, we

  2   would have asked them to do that.         But I don't know the

  3   specifics in terms of which Republicans or which Democrats or

  4   any of those issues.

  5   Q.   Now, you testified earlier that many of your members' votes

  6   in the 2018 election were wasted.         Do you recall that?

  7   A.   Uh-huh.

  8   Q.   And I'm assuming these votes that you're referring to were

  9   votes for Democratic candidates when that Democratic candidate

 10   did not win?

 11   A.   Right.    Well, not just not win, but what I -- we were

 12   talking about how we have really two pieces of standing, and

 13   one is on behalf of our Democratic members and how this map

 14   really does unfairly weaken the weight associated with Democrat

 15   votes.

 16   Q.   Is it likely that some of these same Democratic members

 17   also voted for the Democratic candidate for the statewide

 18   offices in 2018?

 19   A.   I would think so.

 20   Q.   So if that particular member also voted for the Democratic

 21   candidate for governor, for example, would that vote have been

 22   wasted?

 23   A.   Well, that's a situation where every vote has equal weight.

 24   In this map, what we see is not every vote has equal weight,

 25   and so that's an apple and an orange.
                             JENNIFER
Case: 1:18-cv-00357-TSB-KNM-MHW         MILLER
                                Doc #: 239        - CROSSPage: 194 of 259 PAGEID
                                           Filed: 03/04/19                 1 - 194
                                                                                 #:
                                     20131


  1   Q.   The same would be true if somebody voted for the Democratic

  2   candidate for attorney general, would their vote be wasted?

  3   A.   Apple and orange.     We're comparing two different systems

  4   here?

  5   Q.   So you don't consider those votes wasted.

  6   A.   Correct.

  7   Q.   Only the votes for the losing congressional candidates are

  8   wasted?

  9   A.   No.   I'm saying Democrats who vote in congressional races,

 10   their votes are wasted either way.         They're either wasted

 11   because they're in a packed district or they're wasted because

 12   they're in a cracked district.

 13   Q.   So according to you, all Democratic votes in the state of

 14   Ohio are wasted, because they're either in a packed or cracked

 15   district; correct?

 16   A.   For congressional districts we see that this map unfairly

 17   weights Republican votes more than Democrat votes.            We see it

 18   in the results.     It's not my claim.

 19              MR. TUCKER:    Thank you.    No further questions.

 20              JUDGE BLACK:    Very well.

 21        Redirect, if any.

 22              MS. LEVENSON:     No.   Thank you, Judge.

 23              JUDGE BLACK:    Ms. Miller, you may step down.        Thank

 24   you.

 25              THE WITNESS:    Thank you.
                                                                             1 - 195
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 195 of 259 PAGEID #:
                                     20132


  1        (Witness excused.)

  2              JUDGE BLACK:     Ladies and gentlemen, we're going to

  3   take a midafternoon break.          3:05.   We'll be back in session at

  4   3:20.

  5        The Court prepares to recess.

  6              COURTROOM DEPUTY:        All rise.    This court is in recess

  7   until 3:20.

  8        (Recess taken:      3:06 PM -    3:21 PM.)

  9              JUDGE BLACK:     Please be seated.      We're back on the

 10   record.    We've had our midafternoon break.          We hope to break at

 11   5:00.

 12        Does the plaintiff have another witness to call at this

 13   time?

 14              MS. BONHAM:     Yes, Your Honor.      We'll call -- I'm

 15   sorry.    Is it on?

 16              JUDGE BLACK:     If the witness would be willing to

 17   approach.     Go ahead.

 18              MS. BONHAM:     Okay.    We'll call John Fitzpatrick.

 19              JUDGE BLACK:     Turn that one on, too, while you're

 20   there.    If you'd pause and raise your right hand for the oath.

 21   Do you solemnly swear or affirm that your testimony today will

 22   be the truth, subject to penalty of perjury?

 23              THE WITNESS:     I do.

 24              JUDGE BLACK:     Thank you.      You know the seat tips back.

 25              THE WITNESS:     Yes.    Thank you.
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 196
                                                           Page: 196 of 259 PAGEID #:
                                     20133


  1                                JOHN FITZPATRICK

  2   a witness herein, having been first sworn, testified as follows:

  3                               DIRECT EXAMINATION

  4   BY MS. BONHAM:

  5   Q.   Is this mike on?      Yeah.

  6        Can you please state and spell your name for the record?

  7   A.   My name is John Fitzpatrick.         J-o-h-n

  8   F-i-t-z-p-a-t-r-i-c-k.

  9   Q.   What do you do for a living, Mr. Fitzpatrick?

 10   A.   I'm an IT manager at the Sherwin-Williams Company.

 11   Q.   And how long have you had that job?

 12   A.   I am in my fourth week.

 13   Q.   Okay.    So what did you do before that?

 14   A.   I was an IT manager at the Goodyear Tire and Rubber Company

 15   previous eight years.

 16   Q.   Okay.    And where do you work?       Where is the

 17   Sherwin-Williams location?

 18   A.   It is in downtown Cleveland.

 19   Q.   What about the Goodyear tire location from your past job?

 20   A.   They are located in east Akron.

 21   Q.   Okay.    What's your educational background?

 22   A.   I have an MBA from Kent State University, I got my

 23   undergraduate degree in advertising from there as well, and I

 24   have a master's from Eastern Michigan.

 25   Q.   So do you practice in those fields now?
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 197
                                                           Page: 197 of 259 PAGEID #:
                                     20134


  1   A.   I'm a manager, so I guess I use the MBA.

  2   Q.   Okay.    What's your main field that you practice?

  3   A.   I work in information technology.

  4   Q.   Okay.    Where did you grow up, Mr. Fitzpatrick?

  5   A.   I grew up in Elyria, Ohio.

  6   Q.   And where do you live now?

  7   A.   I currently reside in Stow, Ohio.

  8   Q.   Where about is Stow?

  9   A.   It is just north of Akron, maybe ten minutes from downtown

 10   Akron.

 11   Q.   Can you give me your street address there?

 12   A.   Yes.    It's 3536 Homewood, which is all one word, Avenue.

 13   Q.   Okay.    And what county is that in?

 14   A.   That is in the county of Summit.

 15   Q.   Do you know what U.S. congressional district the Homewood

 16   Avenue address is in?

 17   A.   I am in the Ohio 14th.

 18   Q.   And who is your U.S. congressional representative there?

 19   A.   David Joyce.

 20   Q.   What party is David Joyce?

 21   A.   David Joyce is a Republican.

 22   Q.   Are you registered with a political party?

 23   A.   I am.    I am a registered Democrat.

 24   Q.   Okay.    And why are you here today?

 25   A.   I am here, first, as a concerned citizen and active member
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 198
                                                           Page: 198 of 259 PAGEID #:
                                     20135


  1   of the League of Women Voters and someone who lives in a

  2   neighborhood that's been cleaved off to another district that

  3   is predominantly Republican.

  4   Q.   And in what capacity are you testifying?

  5   A.   Mostly as a concerned citizen and a member of the League of

  6   Women Voters, and someone who, you know, spends a lot of effort

  7   on getting people out to vote, educating them about voting.

  8   Q.   So when you say "the League of Women Voters," is that the

  9   League of Women Voters of Ohio?

 10   A.   I'm a member of the local League of Women Voters of the

 11   Akron area.     There are a couple league clubs in Summit County.

 12   The Akron club is the one that's closest to where I reside, and

 13   since I spend most of my time in Akron, it's the most logical

 14   club for me to participate in.

 15   Q.   Okay.    And so just to be clear, if you are a League of

 16   Women Voters of the Akron area, are you also a member, then, of

 17   the state chapter, or how does that work?

 18   A.   Yes.    Since I'm a dues-paying member of the local club, a

 19   portion of my dues goes towards the state and national

 20   organizations as well.

 21   Q.   Okay.    And you said that you identify with the Akron area.

 22   Why is that?

 23   A.   It's where my wife and I spend most of our time.             It's

 24   where we recreate.       It's where I'm involved in the community.

 25   I'm on a non-profit arts board that's based in Akron.              It's
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 199
                                                           Page: 199 of 259 PAGEID #:
                                     20136


  1   just -- it's where we live.

  2   Q.   When did you get involved with the League?

  3   A.   I have been involved with the local chapter for three

  4   years.

  5   Q.   Okay.    And what's your role with the League?

  6   A.   I am the club treasurer.

  7   Q.   Okay.    What do you do as the club treasurer?

  8   A.   In addition to general board responsibilities, I maintain

  9   the books.     I pay all the bills, I keep track of memberships as

 10   they renew, I submit our dues to the state and national

 11   organizations, and I participate in programs as a board member

 12   as they come up.

 13   Q.   Why did you get involved with the League in the first

 14   place?

 15   A.   My wife was involved, and she thought it would be a good

 16   idea for us to do this together.          And I was also looking to get

 17   more involved in my community and make a difference in -- in

 18   how we all live in Akron and Summit County.

 19   Q.   And what does the League do that you care about?

 20   A.   Well, as it's been stated, they're a non-partisan

 21   organization committed to -- so the League is a non-partisan

 22   organization that is dedicated towards voter rights and voter

 23   education.

 24   Q.   And these are things that you identify with, is your

 25   testimony?
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 200
                                                           Page: 200 of 259 PAGEID #:
                                     20137


  1   A.   These are things that are important to me, yes.

  2   Q.   So what do you do outside of your duties as treasurer, if

  3   anything, with the League, in general?

  4   A.   Sure.    I help support the programs that they do, whether it

  5   be candidate nights or putting out the voter guide or putting

  6   on programs about issues and candidates, and like we did a

  7   really informative program a couple of months ago about what we

  8   learned from the last election.         We've done things on local

  9   issues relating to the Cuyahoga River, for example, that would

 10   help facilitate.      I also, as we went through the process for

 11   gathering signatures, participated in several educational

 12   sessions about the issue of gerrymandering and how to gather

 13   valid petitions.

 14   Q.   When you talk about gathering petitions with the League,

 15   can you tell us specifically what was that a part of?

 16   A.   Sure.    That was part of -- ultimately became the effort of

 17   Issue 1, and, you know, we spent the better part of the last

 18   couple of years going about and educating people about

 19   gerrymandering and how to gather effective signatures to get it

 20   on the ballot.

 21   Q.   Where did you do most of that work?

 22   A.   I did most of it in the Akron area.          You know, we get

 23   everything from churches, where we held our monthly meetings at

 24   the behest of the church, to people's living rooms, just a

 25   little bit north of Akron to, you know, other non-profit
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 201
                                                           Page: 201 of 259 PAGEID #:
                                     20138


  1   organizations who wanted to educate their members about the

  2   issue.

  3   Q.   I'd like to ask you, personally, are you registered to vote

  4   if Ohio?

  5   A.   I am.

  6   Q.   When did you first register here?

  7   A.   I registered as soon as I was able to, I believe, in 1987.

  8   Q.   How often do you vote?

  9   A.   I vote, with a possible few exceptions, every chance I get.

 10   Q.   You do?    Why do you vote so often?

 11   A.   It's important to participate in our democracy.             I think we

 12   get what we earn in terms of our elected representatives, and

 13   if we're not willing to put ourselves out there and vote and

 14   support ideas we believe in, we don't get the democracy that we

 15   deserve.

 16   Q.   So earlier you testified that although the League is a

 17   non-partisan organization, you personally identify as a

 18   Democrat; is that right?

 19   A.   That is correct.

 20   Q.   How long have you been a Democrat?

 21   A.   Pretty much since high school.

 22   Q.   And what does that mean to you to be a Democrat?

 23   A.   They are the party most closely allied with my values of

 24   social justice, fair taxes, affordable healthcare and some

 25   other issues.
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 202
                                                           Page: 202 of 259 PAGEID #:
                                     20139


  1   Q.   Did that mean that you always vote Democrat in every

  2   election?

  3   A.   No.    I have voted for Republicans in the past.          Most

  4   recently, you attend some of the Meet the Candidates nights,

  5   and there are local judgeships and other local offices where I

  6   think the Republican does do a better job, so I voted for those

  7   folks.

  8   Q.   So for local office.       What about for federal office, do you

  9   always vote Democrat?

 10   A.   I pretty consistently vote Democratic on the federal level.

 11   Q.   And what about for United States Congress:            Have you ever

 12   voted non-Democrat for United States Congress?

 13   A.   Not that I can recall.

 14   Q.   I'd like to ask my colleague to put up what's been labeled

 15   Plaintiffs' Demonstrative 12.         Do you recognize this?

 16   A.   I do.

 17   Q.   What is it?

 18   A.   It is a map of northeast Ohio with my residence underneath

 19   the blue pin.

 20   Q.   Okay.    That blue thumbtack --

 21               MS. BONHAM:    Stephen, can we zoom in on it?

 22   Q.   Okay.    So that blue thumbtack represents your home?

 23   A.   Yes.

 24   Q.   So you testified that your current representative is David

 25   Joyce, a Republican.       In the most recent congressional
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 203
                                                           Page: 203 of 259 PAGEID #:
                                     20140


  1   election, 2018, did you vote for Mr. Joyce?

  2   A.    I did not.    I voted for Betty Rader -- Betsy Rader.

  3   Q.    Okay.   And what party is Betsy Rader?

  4   A.    She is a Democrat.

  5   Q.    What about in 2016:      Do you remember who you voted for?

  6   A.    I also voted for the Democrat.

  7   Q.    And what about 2014?

  8   A.    Also for the Democrat.

  9   Q.    And in 2012?

 10   A.    Pretty sure I voted for the Democrat.

 11   Q.    Did you do anything else besides voting to support these

 12   particular candidates in any of these elections?

 13   A.    I contributed to Ms. Rader's campaign.

 14   Q.    Okay.   Anything else?

 15   A.    In those elections for the congressional district, no.             I

 16   certainly, you know, am always talking to my friends and

 17   colleagues about politics and the like, so there's a lot of

 18   informal conversations that go on in order to encourage people

 19   to get out and vote and sometimes vote in the way I want them

 20   to.    But in those elections it was mostly financial.            I have

 21   participated in other presidential elections where I've

 22   canvassed and done some phone banking.

 23   Q.    So you said you contributed to the Rader campaign.            What

 24   about Betsy Rader made you want to elect her over David Joyce?

 25   A.    A couple things.     I had the good fortune of meeting her for
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 204
                                                           Page: 204 of 259 PAGEID #:
                                     20141


  1   probably a year before the election.          I had a very nice

  2   conversation.      I think our -- what was important to her in

  3   terms, again, you know, protecting healthcare, having a fair

  4   tax rate, and some of those things, we were in alignment on.

  5   And just as the campaign went on, I think I -- she more closely

  6   reflected my values.

  7   Q.   And are there issues that Congressman Joyce does not

  8   represent you on?

  9   A.   There are many.

 10   Q.   Can you give me an example?

 11   A.   Sure.    I wasn't particularly fond of the stance he took

 12   during the recent shutdown.        I'm not a big fan of some of his

 13   trade policies nor his stance on immigration.            Nor on

 14   healthcare.

 15   Q.   And these are issues that are important to you?

 16   A.   Yes.

 17   Q.   Do you claim that you're entitled to a candidate who does

 18   represent you on these issues?

 19   A.   Certainly not.      I would -- I'm not entitled to a candidate

 20   that necessarily agrees with me on all of the issues or even

 21   any of the issues, but nor do I think that I should be -- live

 22   in a district where the candidate's almost guaranteed not to

 23   share some of the views of the issues that are important to me.

 24   Q.   So earlier you said that you identify with the community in

 25   Akron.      Does Congressman Joyce represent that community?
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 205
                                                           Page: 205 of 259 PAGEID #:
                                     20142


  1   A.   As you can kind of see on the map, there's a little sliver

  2   of northern Summit County that is part of his district.              It's

  3   not my opinion that he necessarily represents the view of

  4   Summit County or certainly not Akron.           A lot of his policies I

  5   think are probably detrimental to our area.            And I think he's

  6   much more focused on the rest of his district where a many

  7   number of his voters reside.

  8   Q.   So what does your congressperson do or not do to indicate

  9   that to you?

 10   A.   It's in -- it's reflected in the statements that he makes

 11   and the votes that he takes.         He just reflects the conservative

 12   nature of the rest of the district outside of Summit County

 13   anyways.

 14   Q.   Does your congressman -- do you interact with him?

 15   A.   I've never personally interacted with him.            I have called

 16   his office on more than a few occasions to express an opinion

 17   and there have been a couple of times where I have gotten a

 18   call from his office back.

 19   Q.   Do you see your congressman in your area?

 20   A.   I do not.

 21   Q.   Ever?

 22   A.   Not that I recall, no.

 23   Q.   And why do you think that is?

 24   A.   I honestly don't think it's in his interest to do so.              We

 25   are obviously at the edge of the district.            Again, the -- my
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 206
                                                           Page: 206 of 259 PAGEID #:
                                     20143


  1   community does not necessarily have the same issues and value

  2   the same things as the rest of the district does.             So it's

  3   really not in his self-interest to come and appear in my

  4   community.

  5   Q.   So you testified a few minutes ago that you have, beyond

  6   voting, done some other work to support Democratic candidates.

  7   Can you be specific about what that's been?

  8   A.   Sure.    I've, like I said, done quite a few things with the

  9   League in terms of supporting their programs, a lot of work

 10   around speaking to groups about Issue 1.           I spent a good amount

 11   of time at that.      Working to educate voters.        Like I said, in

 12   some -- in addition to financial contributions to the

 13   candidates I support, I've also gone out and canvassed and

 14   encouraged others to do so, and vote.

 15        And I tried to be an active participant in our democracy.

 16   Like I said, I've called David Joyce, I've called other folks

 17   that are elected representatives in order to make my voice

 18   heard.

 19   Q.   So can you describe in detail -- one of the things you've

 20   stated you've done is some work around the petitions for the

 21   League's fair elections campaign.          Can you describe in detail

 22   what you've done there?

 23   A.   I certainly can.      I think I did at least about a half dozen

 24   events where we went out and spoke and went in great detail

 25   about the history of gerrymandering, how the issue presents
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 207
                                                           Page: 207 of 259 PAGEID #:
                                     20144


  1   itself in Ohio, some of the concerns about it.             We talked about

  2   packing, we talked about cracking, we talked about, you know,

  3   wasted votes, which is essentially anything that is more than

  4   the margin that you require to win.          So there are certainly

  5   wasted votes in heavily Democratic areas, too.             Right?   If

  6   you're getting an 80 percent margin of victory, 30 percent of

  7   that is a wasted vote.

  8        So we really talked about a lot about the issue as well as

  9   how to go out and gather valid petitions in order to get it on

 10   the ballot most recently.        And again, all of these efforts kind

 11   of rolled into Issue 1.

 12        Like I stated earlier, we did these in people's living

 13   rooms, in churches.       We did something with Restore, which is

 14   just south of Akron, which is affiliated with Habitat for

 15   Humanity and kind of was part of their educational services for

 16   the constituencies they service.

 17   Q.   How much of your time as a League member would you estimate

 18   you spent on this kind of activity?

 19   A.   I would say, you know, right up until the runup probably at

 20   a year and a half previous to Issue 1 passing it was the

 21   primary activity of our League.         We certainly, you know, did

 22   other things as well.       But we spent, gosh, 80 percent of our

 23   time doing that, just off the top of my head, really focusing

 24   on that.

 25   Q.   And why were you in the League doing this work around the
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 208
                                                           Page: 208 of 259 PAGEID #:
                                     20145


  1   fair maps issue?

  2   A.   I think it's important.       I know in conversations that I've

  3   had not only in registering voters but with just League board

  4   members -- I was in a meeting this weekend where there were

  5   four of us who met at a library, none of us traveled more than

  6   ten minutes, and we had three different congresspeople

  7   represent us in Congress.        I passed through three congressional

  8   districts on my way in to work every day both when I worked at

  9   Akron and now into Cleveland.         And in talking, again, not only

 10   to people who are registering to voting but just talking to my

 11   friends and neighbors, there's a lots of confusion as to,

 12   number one, who represents them, and frustration with why

 13   should I really get out and work to support a candidate that

 14   really doesn't have much of a chance to win.

 15        Another little anecdote here.         I was kind of refreshing

 16   myself on what this map looked like this weekend, and I was

 17   trying to look at different maps, and this map is really hard

 18   to look at and make sense of when you get down to the granular

 19   level.    I certainly know if I walk across the street from my

 20   house I'm in a different congressional district, but it's a

 21   little hard to tell how many I crossed when I was either

 22   driving to Goodyear or to Sherwin.          So I used the congressional

 23   house finder on the House of Representatives and I typed in my

 24   zip code, and even there I got two choices.            So it's not even

 25   sure which district I live in.
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 209
                                                           Page: 209 of 259 PAGEID #:
                                     20146


  1   Q.    Has this confusion that you're discussing had an impact on

  2   your work with the League or your work with Democratic

  3   campaigns?

  4   A.    Certainly.    It makes everything just that much harder.

  5   People generally -- especially in Akron.           I mean, I know Summit

  6   County is the best county in Ohio, but the fact that there's

  7   four congressional districts in it I think gives it a little

  8   bit of undue weight, and it's really confusing in Summit County

  9   on who represents you.

 10         I know before I got super-involved in my district, there

 11   was more than a few times when I had to look it up because I

 12   had a hard time just remembering exactly which district I was

 13   in.

 14   Q.    And the apathy that you discussed, too, this feeling that

 15   people don't care, do you feel that that has an impact on the

 16   work that you do with the League or with Democratic campaigns?

 17   A.    Yeah.   I wouldn't necessarily call it apathy.          And, again,

 18   these are my conversations with people as I get out in the

 19   community and talk about these issues.           It's more frustration

 20   with, Hey, we can get out and we can rally for Rader, but the

 21   numbers and the way the district is drawn is so far weighted

 22   the other way that our get out the votes efforts really don't

 23   matter, and whatever her message is really kind of gets lost in

 24   the fact of the sheer numbers and the demographics of the

 25   district.
                            JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW  FITZPATRICK      - DIRECT
                                    #: 239 Filed: 03/04/19                   1 - 210
                                                           Page: 210 of 259 PAGEID #:
                                     20147


  1        So it really leads to people, I think, not participating as

  2   much in the system as they would otherwise.            They still

  3   oftentimes come out and vote, but I don't know that they're

  4   necessarily as passionate and encouraging others to vote.

  5   Q.   And this idea that you've testified to that you live on the

  6   edge of this district, that you're cracked in this district,

  7   how has that impacted you as a voter?

  8   A.   Personally it's frustrating, because really I -- and I'm

  9   going to always continue to vote in these elections, and I'm

 10   always going to encourage everyone I know to vote as well.               But

 11   I know that by doing that I'm not going to influence my local

 12   House seat, that just all our efforts are generally for naught,

 13   and that has an influence.

 14        I also think it has the effect of -- I mean, David Joyce is

 15   a smart man.     He knows this.      There's no reason for him to

 16   moderate hisself in order to even begin to appeal to my vote,

 17   because, honestly, if there was a Republican in the House that

 18   I thought would do a better job than the Democrat, I'd vote for

 19   that person in a heartbeat.        But there's no reason in these

 20   heavily gerrymandered districts for people to moderate at all,

 21   to move towards the center, to try to reach out to the other

 22   side, because the numbers don't make sense for that to have

 23   happened.

 24              MS. BONHAM:     I'm going to ask my colleague to put up a

 25   second exhibit now, Plaintiffs' Demonstrative 13.
                          JOHN FITZPATRICK
Case: 1:18-cv-00357-TSB-KNM-MHW                - DIRECT/CROSS
                                 Doc #: 239 Filed:                            1 - 211
                                                   03/04/19 Page: 211 of 259 PAGEID #:
                                      20148


  1   Q.   Have you seen this before?

  2   A.   I have.

  3   Q.   And what is it?

  4   A.   It's an alternative proposed map for the reapportionment in

  5   congressional districts in Ohio.

  6   Q.   And where did you see it before?

  7   A.   You showed it to me.

  8   Q.   So this is a plaintiffs' proposed remedial map.             And can

  9   you tell where your address is on this map?

 10   A.   I certainly can.      Once again, I'm underneath the blue push

 11   pin.    And even without the blue push pin, I can spot it easily

 12   enough on the map.

 13               MS. BONHAM:    Thanks, Mr. Fitzpatrick.        I have no

 14   further questions.

 15               THE WITNESS:     Thank you.

 16                                CROSS-EXAMINATION

 17   BY MS. McKNIGHT:

 18   Q.   Good afternoon, Mr. Fitzpatrick.

 19   A.   Good afternoon.

 20   Q.   Can I start by asking you if you were active in

 21   congressional campaigns in Ohio prior to 2011?

 22   A.   No, I was not, because I lived in Michigan.

 23   Q.   Now, I heard plaintiffs' counsel ask you a few questions

 24   about voter apathy.

 25   A.   Yes.
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 212 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 212
                                                                                   #:
                                      20149


  1   Q.   I'd like to ask you if it's your opinion that voters in

  2   your area are apathetic about local elections.

  3   A.   It's my opinion, in having conversations, they're actually

  4   less apathetic about local elections.

  5   Q.   How so?

  6   A.   Well, it's not a big community, so oftentimes we know the

  7   local folks.     Right?    I know many of the people who serve in

  8   Summit County elections as well as serve in Stow.             So we see

  9   those folks, and I think there's greater connections to some of

 10   those people.

 11   Q.   So how do you measure apathy?

 12   A.   I don't attempt to measure apathy.          In my humble opinion,

 13   it's less about apathy and more about voter engagement.              Even

 14   folks who are apathetic sometimes vote and engaged voters

 15   sometimes do not.      So it's really about going out there and

 16   feeling like you have a voice in democracy and that your

 17   representative is encouraged and systematically encouraged to

 18   engage with you and respond to their voting public.

 19   Q.   And would you agree that there are different causes for

 20   voter apathy?

 21   A.   There certainly are, yes.

 22   Q.   And sitting here today, you don't have a sense of how much

 23   voter apathy in your district is due to redistricting and how

 24   much is due to something else; right?

 25   A.   It is certainly not something I can quantify.
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 213 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 213
                                                                                   #:
                                      20150


  1   Q.   And in this case do you remember attaching or completing a

  2   declaration for your lawyers to support a brief in this case?

  3   A.   Yes.

  4   Q.   I'm going to have some questions for you about the content

  5   of that declaration.       If at any time you need to look at it to

  6   refresh your recollection, please let me know.

  7   A.   Thank you.

  8   Q.   I understood from that declaration that you believe that

  9   the 2012 map burdens the League's mission by forcing it to

 10   divert more resources than it otherwise would to support voter

 11   engagement in fair elections; is that right?

 12   A.   That is correct.

 13   Q.   Okay.    And my question is, how much is diverted?

 14   A.   Again, it's hard for me to quantify because I haven't done

 15   a time study on how the League spends its activities, but I can

 16   tell you anecdotally for a good 18 months it was our number one

 17   priority, and it was the main focus of just about everything we

 18   did at the local League level.

 19        In addition to that, it makes your everyday activity --

 20   again, registering voters is really complicated, compounded by

 21   the fact that now Ohio is, you know, dropping people off the

 22   voter rolls and that stuff.        So it's becoming increasingly more

 23   complicated to, number one, making sure that people are

 24   registered and then discovering and helping them find their way

 25   to which congressional area they're in.
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 214 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 214
                                                                                   #:
                                      20151


  1   Q.   And I'm so sorry.      I don't mean to interrupt you.

  2   A.   That's fine.

  3   Q.   We are on a timed trial, and we've already been admonished

  4   from the Court.      If your counsel would like to elicit any of

  5   this testimony during their time, they are welcome to.              So

  6   thank you for your answer.        I'm going to move on now.

  7   A.   Certainly.

  8   Q.   So to confirm, sitting here today you cannot quantify how

  9   much of the League's resources have been diverted due to the

 10   2012 map drawing; is that right?

 11   A.   I could certainly take a stab.         I know that we are probably

 12   spending 50 percent less time on it as a League than we were

 13   prior to the passing of Issue 1.

 14   Q.   Okay.    Let's get to Issue 1.       I had understood from your

 15   first answer to my question that you couldn't necessarily

 16   quantify it, but that you knew that you spent a lot of time on

 17   Issue 1.     Is that right?

 18   A.   Yes.

 19   Q.   Okay.    And so on Ballot Issue 1, I understood that that

 20   ballot issue was addressed at changing the process by which

 21   maps were drawn in Ohio; is that right?

 22   A.   That is correct.

 23   Q.   In other words, the efforts in Ballot Issue 1 were not

 24   directed at changing the 2011 map; is that right?

 25   A.   That is correct.      It was to change the process going
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 215 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 215
                                                                                   #:
                                      20152


  1   forward.

  2   Q.   So presumably, and correct me if I'm wrong, presumably even

  3   if the League liked the resulting map in 2011, if it still

  4   believed the process was flawed in the same way it believes

  5   Ohio's process was flawed in 2011, it would have spent the same

  6   amount of resources to change that process.            Isn't that right?

  7   A.   I believe that to be the case.

  8   Q.   Thank you.     Speaking of fund-raising, do I understand

  9   correctly that it is your position that the way congressional

 10   lines were drawn in 2011 makes it more difficult for the League

 11   to fund-raise?

 12   A.   I don't believe I've stated that.

 13   Q.   Do you believe that the League's ability to fund-raise has

 14   been harmed by the way the map was drawn in 2011?

 15   A.   I would have no knowledge of that.

 16   Q.   Do you know how much the League of Women Voters raised in

 17   funds in 2018 in Ohio?

 18   A.   I have no insight into that.

 19   Q.   On another topic, responsiveness, I understand it is your

 20   position that Representative Joyce is not responsive to you

 21   because, in part, you have never seen him at a public forum

 22   near you.     Is that right?

 23   A.   To clarify -- and thank you for giving me the opportunity

 24   to clarify this -- it's my position that he is not responsive

 25   to my particular concerns and that of the people who are of
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 216 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 216
                                                                                   #:
                                      20153


  1   similar mindset because it is not in his interest to be so.

  2   We, again, we are not his core constituency.            We are on the

  3   fringe of his district.        The things that I think my community

  4   cares about don't necessarily reflect it in the rest of the

  5   district, so it's really not in his -- it's really not in his

  6   interest to be responsive.        Not so much because he's not

  7   necessarily present, though he's not, but more so because it's

  8   just structurally designed for him not to have an interest.

  9   Q.   So have you ever had a discussion with Representative Joyce

 10   about what is in his interest?

 11   A.   I have not.

 12   Q.   Okay.

 13   A.   But I would love to, given the opportunity.

 14   Q.   Let's get to that.      We have sworn testimony in the record

 15   from plaintiff Beth Hutton that Representative Joyce attended a

 16   League forum last year and spoke and answered questions.               Were

 17   you aware of that?

 18   A.   Now, which League forum was this?

 19   Q.   Well, we can pull up the deposition testimony.            It's from

 20   your fellow plaintiff, representative Beth -- I mean, pardon

 21   me, Beth Hutton.      She testified that he attended a League forum

 22   last year and spoke and answered question.

 23        I believe your answer is you were not aware of that; is

 24   that right?

 25   A.   I was not aware of that.        And which League, local League
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 217 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 217
                                                                                   #:
                                      20154


  1   was this?     There are several in Summit County.

  2              JUDGE BLACK:     Actually, she gets to ask the questions.

  3              THE WITNESS:     Okay.    Sorry.

  4   Q.   So understanding that, you did not know that that forum was

  5   going on --

  6   A.   Uh-huh.

  7   Q.   -- do I understand correctly you did not attend that forum

  8   with Representative Joyce hosted by the League of Women Voters

  9   last year?

 10   A.   That would be correct.

 11   Q.   Okay.    And have you ever invited Representative Joyce to a

 12   public forum?

 13   A.   I have personally not.         I know it is our standard practice

 14   among our local club to represent (verbatim) all the

 15   representatives that represent Summit County to our candidate

 16   forums.

 17   Q.   Well, going back to your declaration -- pardon me.             I see

 18   in your declaration that it's your position that there is

 19   nothing you can do to even move Representative Joyce's

 20   positions from the right toward the center because he does not

 21   feel any pressure from our voting base to keep his seat.               Does

 22   that sound right?

 23   A.   That sounds correct.

 24   Q.   Okay.    Have you sought to build coalitions with moderate

 25   Republicans and Democrats on issues of import you share?
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 218 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 218
                                                                                   #:
                                      20155


  1   A.   In my personal life, yes, I actually do.           I try to bring a

  2   level of civility to political discourse, and I am interested

  3   in what the other side has to offer and thinks about things.

  4   Q.   That's rare, and I'm grateful to hear it.           We should all

  5   work for that.

  6        Let me ask, in your role as a member of the League of Women

  7   Voters and as the treasurer in Akron, has the League in Akron

  8   sought to build coalitions with moderate Republicans and

  9   Democrats on issues of import you share?

 10   A.   I believe that's in the mission of what we do.            We have,

 11   you know, non-partisan candidate nights.           We have discussions

 12   in which we invite members from both parties.            And as was

 13   stated previous, if we don't get someone from both parties, we

 14   generally don't have those discussions.           So we really do

 15   encourage that type of discourse.

 16   Q.   And to put a finer point on it, I understand you've had

 17   conversations and dialogue.        Have you sought to build

 18   coalitions across the aisle in order to move positions of

 19   candidates in your district?

 20   A.   I have not.

 21   Q.   Do I understand correctly that you believe your vote is

 22   diluted?

 23   A.   Yes.

 24   Q.   What does that mean to you?

 25   A.   It means to me that the net impact of me voting in my House
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 219 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 219
                                                                                   #:
                                      20156


  1   congressional district is non-consequential.            So whether I vote

  2   in it and pretty much all the Democrats who normally vote in my

  3   House district -- I think we saw this most recently where we

  4   had a very energized, passionate Democratic turnout this last

  5   time around -- it's not going to overturn the way the district

  6   is drawn in favor of the Republicans in that district.

  7   Q.   And you're not saying that your vote isn't actually

  8   counted; right?

  9   A.   I am certainly not stating that.         In fact, I have validated

 10   that that indeed happened.

 11   Q.   Well, now, at what point would you believe that your vote

 12   was not diluted?

 13   A.   When there's competitive districts, when candidates -- and

 14   the districts are drawn to keep communities together and not

 15   drawn strictly to get one member of a party -- whether it be a

 16   Democrat or Republican -- elected from that district and

 17   there's a marketplace of ideas and the people running have to

 18   respond to their constituents' needs and opinions and thoughts

 19   do I believe that we will have a fair map and a fair district.

 20   Q.   So meaning could your chosen candidate always lose but your

 21   vote still not be diluted?

 22   A.   Certainly.     I think votes are diluted because of packing or

 23   cracking.     Right?   As I stated earlier, if I was in a district

 24   that was, you know, where my vote was packed instead of

 25   cracked, my vote would still be wasted.           It's less about the
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 220 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 220
                                                                                   #:
                                      20157


  1   outcome and more about voting efficiency, in my mind, that

  2   makes a fair map.

  3   Q.   And just so I understand your reference to wasted votes, is

  4   your vote always wasted if it's not the one that tips the

  5   ballot box?

  6   A.   No.

  7   Q.   Why not?

  8   A.   In my mind, the concept of wasted votes are a percentage.

  9   So in our state, you know, Sherrod Brown won by a good margin

 10   and the Democrats lost the statewide races.            My vote was not

 11   wasted in that case.       Right?    Because it wasn't designed in

 12   such a way to minimize the impact of my vote by the state.               I

 13   mean, we only have one state.         If you could make the case

 14   that -- maybe I'm getting off track here, but wasted votes are

 15   wasted votes because of the way the districts are drawn.

 16   Q.   So do I understand that your belief of what is wasted and

 17   not wasted is based on your understanding of the intent of the

 18   map drawers?

 19   A.   My concept of wasted votes has more to do with, number one,

 20   intent.    But also if you aggregate, I think, across several

 21   districts the -- how the representative balance is in

 22   proportion to the votes that are cast, I think is where you

 23   come with a large number of wasted votes.           Right?    Ohio is not

 24   a 25 percent Democratic voting state, but we are 25 percent

 25   representative by Democrat state.
                             JOHNDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   FITZPATRICK       - CROSSPage: 221 of 259 PAGEID
                                     #: 239 Filed: 03/04/19                  1 - 221
                                                                                   #:
                                      20158


  1   Q.   Now, you don't believe that you have a constitutional right

  2   to have a congressperson agree with you personally on every

  3   issue; right?

  4   A.   As stated before, I do not believe that to be the case.

  5   Q.   I heard you earlier say you don't always vote for

  6   Democratic candidates; right?

  7   A.   Correct.

  8   Q.   And you're not here to tell us today that someone who votes

  9   for a Democrat in one election necessarily also votes for a

 10   Democratic candidate in all elections; right?

 11   A.   That is not necessarily true, correct.

 12   Q.   So sometimes a Democratic voter could vote for a

 13   Republican; right?

 14   A.   Yes.

 15   Q.   And vice versa; right?

 16   A.   It's the exception, not the rule, but it can happen.

 17   Q.   Have you done studies on it being an exception?

 18   A.   I have not, but studies have been done.

 19               JUDGE BLACK:    Excuse me?

 20               MS. BONHAM:    Your Honor, I'd like to object to these

 21   questions to the extent they call for expert testimony.

 22               JUDGE BLACK:    Objection's noted.

 23   Q.   Now, would you also agree that sometimes a Republican can

 24   represent the interests of someone who voted for a Democrat?

 25   A.   Certainly.     For example, I agree with Representative
                         JOHN FITZPATRICK
Case: 1:18-cv-00357-TSB-KNM-MHW              - CROSS/REDIRECT
                                 Doc #: 239 Filed:                            1 - 222
                                                   03/04/19 Page: 222 of 259 PAGEID #:
                                      20159


  1   Joyce's stand on Great Lakes protections.            I think that's

  2   something everyone in this district shares.             So, yeah, the

  3   potential is certainly there.

  4              MS. McKNIGHT:      Thank you so much for your time today.

  5   I have no further questions.

  6              JUDGE BLACK:      Mr. Voigt?

  7              MR. VOIGT:     No questions from the defense, Your Honor.

  8              JUDGE BLACK:      Very well.

  9        Redirect?

 10              MS. BONHAM:     Briefly, Your Honor.

 11              JUDGE BLACK:      Umm-hmm.

 12                              REDIRECT EXAMINATION

 13   BY MS. BONHAM:

 14   Q.   Mr. Fitzpatrick, are you testifying as an expert in this

 15   case?

 16   A.   I am not.

 17              MS. BONHAM:     That's all, Your Honor.

 18              JUDGE BLACK:      Very well.

 19        Sir, you may step down.        Thank you.

 20              THE WITNESS:      Thank you.

 21        (Witness excused.)

 22              JUDGE WATSON:      May we have more redirect like that.

 23        (Laughter.)

 24              JUDGE BLACK:      If any.    Who does the plaintiff call at

 25   this time?
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 223
                                                            Page: 223 of 259 PAGEID #:
                                      20160


  1              MS. ZHANG:     Your Honors, this is Emily Zhang with the

  2   ACLU for the plaintiffs.        We'd like to call Dr. Douglas Burks.

  3              JUDGE BLACK:      If the Doctor would approach the stand.

  4        Would you raise your right hand for the oath.             Do you

  5   solemnly swear or affirm that your testimony will be the truth,

  6   subject to the penalty of perjury?

  7              THE WITNESS:      I affirm.

  8              JUDGE BLACK:      Very well.      You know about the chair;

  9   right?    It tips back.

 10              THE WITNESS:      Okay.   So be careful?

 11              JUDGE BLACK:      Exactly.     What kind of doctor are you?

 12        Get used to it so you feel it tip back.

 13              THE WITNESS:      Wow.    Okay.

 14              JUDGE BLACK:      Now if you'd get close to that fancy

 15   federal microphone.

 16        You may proceed, counsel.

 17              MS. ZHANG:     All right.

 18                                DOUGLAS J. BURKS

 19   a witness herein, having affirmed, testified as follows:

 20                               DIRECT EXAMINATION

 21   BY MS. ZHANG:

 22   Q.   Dr. Burks, can you please state your full name and spell it

 23   for the record.

 24   A.   Douglas John Burks, B-u-r-k-s.

 25   Q.   And how do you prefer to be addressed?
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 224
                                                            Page: 224 of 259 PAGEID #:
                                      20161


  1   A.   I prefer to be addressed as either Douglas or Doug.              I am a

  2   member of the Religious Society of Friends, and I do not prefer

  3   to use titles.

  4   Q.   What is your role in this lawsuit?

  5   A.   I am a plaintiff.

  6   Q.   And why are you bringing this lawsuit?

  7   A.   I am bringing this lawsuit for two reasons.             I feel that

  8   the district map in total for the state of Ohio is not a fair

  9   map and that my individual district map is not in that -- go

 10   ahead.

 11   Q.   And why do you believe that the map isn't fair?

 12   A.   I believe that it's not fair because it was drawn to

 13   apportion districts based upon population upon party, so that

 14   those who were drawing the map were drawing a map that would be

 15   favorable for one party and unfavorable for the other party --

 16   in this case, the Republicans making a map unfavorable for

 17   other parties -- that in doing that, that that would dilute the

 18   vote, making the vote of those in those other parties not as

 19   effective, not to carry the full weight of their vote.

 20   Q.   Let's take those in parts.         Let's start with your political

 21   affiliation.      What party do you identify with?

 22   A.   I identify with the Democratic party.

 23   Q.   And why is that?

 24   A.   The party's platform is more aligned with my view of role

 25   of government and what I believe a good nation does.               So things
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 225
                                                            Page: 225 of 259 PAGEID #:
                                      20162


  1   such as when we take a look at the nondiscretionary spending in

  2   our budget, Social Security, Medicare, Medicaid, taking care of

  3   individuals, when you take a look at medical care, providing

  4   medical care that cannot afford it through private means,

  5   private employment, that they have the basic medical care that

  6   all individuals should have, that is social justice issues.                It

  7   would include also government supplementing food, shelter for

  8   those who cannot afford it.         Also, I like that they share views

  9   towards the environment that I have.

 10   Q.   How long have you identified as a Democrat?

 11   A.   Since the election of Ronald Reagan.

 12   Q.   Now I'd like to ask you about your congressional district.

 13   What congressional district do you reside in?

 14   A.   I reside in District 2.

 15   Q.   And what's your address?

 16   A.   4770 Ashland Avenue, Norwood, Ohio.

 17   Q.   Have you voted in your district since the challenged map

 18   was passed?

 19   A.   Yes, each and every election.

 20   Q.   And what party did you vote for in the congressional

 21   elections?

 22   A.   The Democratic party.

 23   Q.   And which party's representatives won in those elections?

 24   A.   The Republican candidate:        Brad Wenstrup.

 25   Q.   Now I'd like to have you take a look at this demonstrative.
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 226
                                                            Page: 226 of 259 PAGEID #:
                                      20163


  1               MS. ZHANG:    Stephen, can you please pull up

  2   Plaintiffs' Demonstrative 001.

  3   Q.   Doug, can you start by describing the geographic area

  4   that's shown in this demonstrative.

  5   A.   Yes.    This is southwest Ohio where we are today.            It is

  6   predominantly looking at Hamilton County.

  7   Q.   And do you live in this geographic area?

  8   A.   Yes, I do.     You can see my residence in with the blue push

  9   pin.

 10   Q.   What does the area that's shown in this demonstrative mean

 11   to you?

 12   A.   This is my community.       I live in Norwood, Ohio.        Norwood is

 13   completely surrounded by the city of Cincinnati.              My community

 14   really is that urban Cincinnati area.           Much of what I do is

 15   within Cincinnati.       My Friends meeting is in Cincinnati.           The

 16   charitable work that I do with the homeless I do in downtown

 17   Cincinnati in Over-the-Rhine.         Where I go to get my cup of

 18   coffee in the morning is over the line in Cincinnati right by

 19   Xavier.     We participate fully in the entertainment, the arts,

 20   and so that is my community.

 21        The other thing is that that urban community shares

 22   infrastructure, and so that whole area is based in the same

 23   water and sewer district, and we share the same mass transit.

 24   Q.   What congressional district does Hamilton County belong to?

 25   A.   It belongs to two districts.         You can see, in the pink,
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 227
                                                            Page: 227 of 259 PAGEID #:
                                      20164


  1   District 1 and, in the green, District 2.

  2   Q.   And where do you live relative to the boundary between

  3   District 1 and District 2?

  4   A.   As you can see, I sit right on the boundary on the west

  5   side between District 1 and District 2.

  6   Q.   Now, how long have you lived at your current address?

  7   A.   I have lived at that address since 1979.

  8   Q.   And has your address always been in Congressional District

  9   2?

 10   A.   No.   My address has been both in District 1 and in District

 11   2 on some different occasions.

 12   Q.   How do you make sense of the boundary that you see between

 13   District 1 and District 2?

 14   A.   It's interesting when you take a look at it.             District 2

 15   starts in the north south corner, and as it goes into the

 16   county, it doesn't go straight up.           It goes northwest.      And as

 17   you get to that Norwood area, the line becomes very irregular.

 18   It almost looks like a third grader drew it.

 19   Q.   Now, based on your knowledge living in this area, what do

 20   you know about the parts of Hamilton County that are in

 21   District 2?

 22   A.   Those areas, most of it, is a very Democratic area.

 23   Q.   And what proportion of your district does this

 24   demonstrative show?

 25   A.   It shows a very small amount of my district.
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 228
                                                            Page: 228 of 259 PAGEID #:
                                      20165


  1              MS. ZHANG:     Let's take a look at another

  2   demonstrative.      Stephen, could we please pull up Plaintiffs'

  3   Demonstrative 002.

  4   Q.   Doug, can you tell the Court what this demonstrative shows?

  5   A.   This shows Hamilton County again in the upper left corner,

  6   and then as you go east, it shows the rest of District 2.                That

  7   encompasses several counties.

  8   Q.   Are there any differences between the part of District 2

  9   that's in Hamilton County and the parts of the district that

 10   are in the other counties?

 11   A.   As I have said, when you take a look at my residence,

 12   Norwood is completely surrounded by the city of Cincinnati.                As

 13   you're going into that northwest area, that area of the

 14   district is urban, and so much of District 2 is urban or near

 15   suburban.

 16        As you go east, you start to go into suburban, exburb areas

 17   and predominantly rural areas.

 18   Q.   And based --

 19   A.   Go ahead.

 20   Q.   And based on your knowledge in your district, is there any

 21   difference between the partisan makeup of your district that's

 22   in Hamilton County and the parts that are in the other

 23   counties?

 24   A.   The predominant part of District 2 in Hamilton County is

 25   Democratic.      As you go into the exburbs and into all of that
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 229
                                                            Page: 229 of 259 PAGEID #:
                                      20166


  1   rural area, it is heavily, heavily Republican.

  2   Q.   You testified earlier that you're claiming a vote dilution

  3   injury.     I'd like to ask you a little more about this.            Is the

  4   injury you're claiming connected with the way in which your

  5   district is drawn and depicted in this demonstrative?

  6   A.   Yes.    I believe that when you take a look at it and you

  7   take a look at population in the different areas, that the map

  8   clearly dilutes votes of individuals living in that Hamilton

  9   County area.

 10               MR. ERWIN:     Your Honor, I'm just going to object to

 11   that as impermissible lay testimony.

 12               JUDGE BLACK:     Noted.

 13   A.   So when you take a look at it, it dilutes Democratic votes

 14   in the very western part and that there is many more

 15   Republicans in the rest of that district so it leads to a

 16   dilution, and that that leads to a harm because votes of those

 17   Democrats are not as effective, they don't count as much, and

 18   it was determined by those who drew the map.             So I am being put

 19   at a disadvantage in my vote by those who drew the map,

 20   something that I think is unconstitutional.

 21   Q.   Well, now, in your experience living and voting in District

 22   2, what have you observed about the expectations of

 23   congressional elections in your district?

 24   A.   When you take a look at District 2 in the Hamilton County

 25   area, I think the expectation is that a Democrat or a member of
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 230
                                                            Page: 230 of 259 PAGEID #:
                                      20167


  1   another political party other than the Republican party has

  2   little chance to win, that that dilution is large enough that,

  3   by how numbers have been distributed mathematically, it is not

  4   very probable, very low odds.

  5        I might use an analogy that some people in this area would

  6   recognize.     It would be about the chance of the Little Sisters

  7   of the Poor beating Ohio State Buckeyes in football.               They are

  8   long odds.

  9               MR. ERWIN:     I'm going to renew the objection, Your

 10   Honor.      Thank you.

 11               THE WITNESS:     Okay.

 12               MS. ZHANG:     What was the basis of the objection?

 13               MR. ERWIN:     He's giving impermissible lay testimony

 14   and without you laying any foundation for what the numbers are

 15   in any of these areas that he's saying has diluted his vote.

 16               JUDGE BLACK:     You weren't objecting to the Little

 17   People of the Poor?

 18               MR. ERWIN:     I'm bowing down.

 19   Q.   Now, we've talked a little bit about your voting under the

 20   current map and I'd like to ask you about your political

 21   activities more generally under the challenged map.

 22   A.   Sure.

 23   Q.   Doug, have you volunteered in any of the congressional

 24   campaigns under the challenged map?

 25   A.   Yes.     This past year I retired, and so I had time.           I
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 231
                                                            Page: 231 of 259 PAGEID #:
                                      20168


  1   participated in Jill Schiller's campaign, and she was running

  2   as a Democrat for District 2.

  3   Q.   What did you do for Schiller's campaign?

  4   A.   I did canvassing.

  5   Q.   And what was --

  6   A.   If you look at the map, you'll see my blue push pin in

  7   Norwood.     And I canvassed in the area that is called Pleasant

  8   Ridge, which is just north and east of Norwood, kind of right

  9   in here.     Well, yeah, to the northeast there.          It's part of

 10   Cincinnati.

 11   Q.   And what was your experience canvassing for Schiller's

 12   campaign like?

 13   A.   It was frustrating.       When I talked to many people, you ask

 14   them about what their concerns are.           Then you talk about -- I

 15   talked about Jill and in what areas she supported their views.

 16   And then you ask, "Are they going to vote?" and a number of

 17   people said that they were not going to vote.

 18              MR. ERWIN:     Objection to hearsay, Your Honor.

 19              JUDGE BLACK:      Very well.

 20   A.   And even if I asked, "Well, you seem to support Jill.

 21   Would you put up a yard sign that we'll put up and we will

 22   remove?" they said no.

 23   Q.   Did you donate any money to Schiller's campaign?

 24   A.   Yes, I did.

 25   Q.   Was her campaign well funded?
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 232
                                                            Page: 232 of 259 PAGEID #:
                                      20169


  1   A.   No, it was not.

  2   Q.   Why?

  3   A.   Jill did not have strong support at either the national or

  4   state level.      The Democratic party put more money into other

  5   campaigns, both in Ohio and nationally for Congress, because

  6   they saw that as a no-win district.

  7   Q.   And how did the Schiller campaign fare?

  8   A.   They lost the election.

  9   Q.   What was your understanding of the strategy of the campaign

 10   in terms of getting out the vote?

 11   A.   The strategy was very simple.         With the dilution, it was

 12   going to be extremely difficult.          To win, the vote had to be

 13   strong in Hamilton County.         Almost every Democrat in Hamilton

 14   County would have to vote for Jill, and she would need more

 15   support in those other areas and get some votes there.               But

 16   that voter turnout was very important in Hamilton County for

 17   Jill to win.

 18   Q.   I would like to ask you about some other activities you may

 19   have taken.     Have you engaged in any lobbying since 2012?

 20   A.   Yes, I have.     I do lobby.

 21   Q.   And do you lobby individually or do you lobby as a part of

 22   a group?

 23   A.   I lobby as part of a group.         I lobby with Friends Committee

 24   on National Legislation, and most of the lobbying that I have

 25   done has been for their local advocacy group.             That's the
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 233
                                                            Page: 233 of 259 PAGEID #:
                                      20170


  1   Cincinnati/Northern Kentucky group.           About half of our group

  2   live in Cincinnati.       About half are in District 1, about half

  3   live in District 2.

  4   Q.   And who do you lobby?

  5   A.   We lobby -- I have lobbied with FCNL, Brigid Kelly, Steve

  6   Chabot, Brad Wenstrup, Sherrod Brown, Rob Portman.

  7   Q.   So I think I heard in that list the name Brad Wenstrup, the

  8   representative for your district, the one that you didn't vote

  9   for.    Can you tell us a bit about your evaluation of your

 10   likelihood of success on the occasions in which you lobbied

 11   him?

 12   A.   Yes.    First I want to point out that the Friends Committee

 13   on National Legislation is a non-partisan lobby group.

 14        I felt that in our lobbying Representative Wenstrup we

 15   always were enabled to do our petitioning.            We went in and we

 16   talked about many issues, we were listened to in a courteous,

 17   attentive way, but that it was made clear that what we were

 18   lobbying for was not going to be considered.

 19        I can give an example.        We had been lobbying for the repeal

 20   of the AUMF.      Part of that appeal has been how we spend our

 21   money, and the representative made it very clear that no matter

 22   what we said, that he was opposed to just the nondiscretionary

 23   spending and that we should not talk about cutting the military

 24   and things like that.

 25        On all of the resolutions that we have discussed, he has
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 234
                                                            Page: 234 of 259 PAGEID #:
                                      20171


  1   never co-sponsored or voted for any of the things that we have

  2   advocated for.

  3   Q.   Just to clarify for the record, what does AUMF stand for?

  4   A.   Authorization of Use of Military Force.

  5   Q.   Now, you also, I think, mentioned Sherrod Brown as one of

  6   the people you've lobbied.         Who is Sherrod Brown?

  7   A.   Sherrod Brown is a senator for the U.S., a Democratic

  8   senator.

  9   Q.   And how does your experience lobbying Sherrod Brown differ

 10   from your experience lobbying Representative Wenstrup?

 11   A.   I feel that our lobbying of Senator Brown has been more

 12   effective.     There have been several things that we had proposed

 13   that he support, and he has done that, both co-sponsoring and

 14   voting for some bills.

 15   Q.   Now I want to take all of your political activities as a

 16   whole.     And you've mentioned voting, you've mentioned

 17   canvassing, donating money to a political campaign, and also

 18   lobbying.     Is there anything about the way in which District 2

 19   is drawn that's prohibited you from engaging in any of these

 20   activities?

 21   A.   No.

 22   Q.   Well, then why are you challenging the map?

 23   A.   I'm challenging the map really for two reasons.             The one

 24   we've talked about, which is my vote is diluted.              It doesn't

 25   count as fully as other votes.
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 235
                                                            Page: 235 of 259 PAGEID #:
                                      20172


  1        The other is, is that in my work as a citizen to be engaged

  2   in making a better country, it has been more difficult in the

  3   particular area where I live.         And I am not an expert, but many

  4   of my friends, they ask me why I vote and why I work so hard on

  5   doing this.     And my answer has been I believe it's a duty of a

  6   citizen.     When I have looked at the Constitution and the Bill

  7   of Rights, I look at the First Amendment, it not only tells me

  8   what my rights are, my right of free speech, my right to

  9   petition the government, but I think it also infers a duty of

 10   citizens to do that, to be active, to try to make change and

 11   make our country better.        And I also think it makes it more

 12   difficult when people are disengaged and apathetic, and I think

 13   gerrymandering contributes to that.

 14        I also think that it makes it more difficult for getting

 15   good candidates from parties if they feel like there's no hope.

 16   So it makes the whole process more difficult.

 17   Q.   Now I'd like to step back from your political activities

 18   and return to the lawsuit.         What remedy are you seeking, Doug?

 19   A.   I want districts drawn fairly.          And what I mean by fairly

 20   is, not to have government officials who have a political

 21   affiliation drawing a map to advantage a political party.                I

 22   want a map that is drawn neutrally and not based upon party

 23   affiliation.

 24   Q.   I'd like to --

 25   A.   And the chips fall where they may.
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 236
                                                            Page: 236 of 259 PAGEID #:
                                      20173


  1   Q.   I'd like to show you another demonstrative.

  2   A.   Sure.

  3              MS. ZHANG:     Peter, can you -- sorry.        Stephen, can you

  4   please put up Plaintiffs' Demonstrative 003.             I'm very sorry

  5   that mistake is in the record.

  6   Q.   Can you show us -- can you tell us what this demonstrative

  7   depicts?

  8   A.   This again depicts Hamilton County.

  9   Q.   And what are the boundaries of the district that are

 10   depicted in this demonstrative?

 11   A.   This is showing a map in which District 1 is predominantly

 12   in Hamilton County with part of District 2 on the eastern edge.

 13        As you take a look at it and how the line is drawn, one of

 14   the things that you will notice is that the urban areas of

 15   Cincinnati, which would include the city of Cincinnati proper,

 16   Norwood and St. Bernard, which are two cities completely

 17   surrounded by the city of Cincinnati in District 1, making it

 18   that people who live in a community that have shared concerns

 19   are in one district.

 20        As you go to the east, the parts that are District 2 are

 21   suburban and exburban.        You can see my residence in Norwood in

 22   the blue push pin.

 23   Q.   Now, just to be clear about what this depicts, who drew

 24   these lines that are depicted in this demonstrative?

 25   A.   It was my understanding that our lawyers on our behalf had
                            DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.239
                                          BURKS    - DIRECT
                                            Filed: 03/04/19                   1 - 237
                                                            Page: 237 of 259 PAGEID #:
                                      20174


  1   an expert draw a remedial map that would not include

  2   distribution by party.

  3   Q.   And under the plaintiffs' proposed remedial plan, which

  4   congressional district would you be in?

  5   A.   I would be in District 1.        I have been in District 1

  6   before.     I remember Steve Chabot -- Norwood has a parade every

  7   year, and politicians march by.          I remember meeting Steve

  8   Chabot.     And so Norwood has been in District 1 and District 2

  9   varying over the several decades.

 10   Q.   Now I'd just like to put this side by side by the first

 11   demonstrative that I showed you.

 12   A.   Okay.

 13               MS. ZHANG:    Thank you, Stephen.

 14   Q.   Can you tell us the differences between the way in which

 15   your district would be drawn under these two different plans?

 16   A.   Yes.    And as I said earlier, when you take a look at the

 17   current one, it splits what I consider my community, which is

 18   the urban area of Cincinnati.         You know, you can see in that

 19   District 1 that it goes north and then it goes -- as it goes

 20   east, it goes back down in that Hamilton County.              You can see

 21   that peninsula or how irregular it is.           When you take a look at

 22   the remedial map, you see that it includes the urban area of

 23   Cincinnati and the map isn't as squiggly.            And as, you know, I

 24   have said before, from my perception, when you take a look at

 25   that, that peninsula is splitting or diluting the Democratic
                          DOUGLASDoc
Case: 1:18-cv-00357-TSB-KNM-MHW   J. #:BURKS   - DIRECT/CROSS
                                        239 Filed:                            1 - 238
                                                   03/04/19 Page: 238 of 259 PAGEID #:
                                       20175


  1   vote both in District 2 and, I would say, in District 1.

  2              MS. ZHANG:     Nothing further, Your Honors.

  3              JUDGE BLACK:      Very well.

  4        What in heaven's name is that?

  5        (Laughter.)

  6              MR. ERWIN:     Your Honor, Brodie Erwin from Ogletree,

  7   Deakins on behalf of the defendants.           And I may look a little

  8   young, but I am old school too like Mr. Strach here.               I've got

  9   some exhibit notebooks that I feel like will make it easier for

 10   everybody to follow along as Mr. Burks and I have a

 11   conversation.

 12              THE WITNESS:      Douglas, please.

 13              JUDGE BLACK:      Go ahead.

 14              MR. ERWIN:     Douglas, I'm sorry.

 15                                CROSS-EXAMINATION

 16   BY MR. ERWIN:

 17   Q.   Now, Douglas, you said a couple of times there when you

 18   were talking to Ms. Zhang that you had lived in District 1 and

 19   District 2 over the life of your time there in the Hamilton

 20   County area; is that correct?

 21   A.   Yes, since 1979.

 22   Q.   Okay.    But you haven't actually -- the Norwood area hasn't

 23   actually -- has not been in District 1 since around the 1980s

 24   or the 1990s; is that correct?

 25   A.   No.   It's been there later.
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 239 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 239
                                                                                  #:
                                     20176


  1   Q.   When was the last time the Norwood area was in District 1?

  2   A.   I believe 2000.

  3   Q.   Okay.    The year 2000?

  4   A.   Uh-huh.    And I think the last cycle, but the line bisected

  5   parts of Norwood in the last cycle.

  6   Q.   But you personally haven't been in District 1 since 2000;

  7   is that correct?

  8   A.   No, I have.     As I said, Steve Chabot came over to politick

  9   in my district.

 10   Q.   Okay.    And District 2 where you currently reside, that's

 11   been a Republican district for a good number of years; correct?

 12   A.   I don't know.     I think the Democrats had fared fairly well

 13   in the city.

 14   Q.   When was the last time you were represented by a Democrat

 15   in District 2, do you know?

 16   A.   Oh, in Congress?

 17   Q.   That's right.

 18   A.   Never.

 19   Q.   Okay.    Now, under the current plan you told Ms. Zhang that

 20   you were able to go out and canvass and hand out campaign

 21   literature for a candidate, Jill Schiller.           Is that correct?

 22   A.   That is correct.

 23   Q.   Okay.    And she was the Democratic candidate for District 2

 24   under the 2012 plan; is that correct?

 25   A.   Yes, she was.
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 240 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 240
                                                                                  #:
                                     20177


  1   Q.   Okay.   Now, you also told Ms. Zhang that the current map,

  2   the 2012 plan had prevented areas like yours from being able to

  3   draw in good candidates; is that correct?           Did I understand

  4   that to be correct?

  5   A.   That is my perception.

  6   Q.   Okay.

  7   A.   That's a personal perception.

  8   Q.   But you're not saying, though, that Jill Schiller wasn't a

  9   good candidate for United States Congress, are you?

 10   A.   I voted for her.

 11   Q.   Okay.   But are you saying she's a bad candidate?

 12   A.   No.

 13   Q.   Okay.   And again nothing about the 2012 plan and the way

 14   the lines were drawn prevented you from going out and engaging

 15   with her campaign and handing out literature; is that correct?

 16   A.   No.

 17   Q.   Okay.

 18   A.   What I would say is that by that area being diluted, it

 19   made it much more difficult, and I felt like I was at a

 20   disadvantage in doing my work.

 21   Q.   All right.    And you talked to Ms. Zhang a little bit about

 22   your lobbying efforts on the Friends Committee.            Is that -- am

 23   I recalling the name of that organization correctly?

 24   A.   Yes.

 25               MR. ERWIN:   Your Honor, may I approach?
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 241 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 241
                                                                                  #:
                                     20178


  1              JUDGE BLACK:     Who?

  2              MR. ERWIN:     May I approach the witness, Your Honor?

  3              JUDGE BLACK:     Yes.

  4              MR. ERWIN:     May I approach the bench, Your Honor?

  5              JUDGE BLACK:     At your own risk.

  6        (Mr. Erwin distributes a binder.)

  7              MR. ERWIN:     I do realize that I'm tempting fate here.

  8   Q.   Mr. Burks, I just handed you a notebook, and it's got some

  9   exhibits in there that you may recognize from when we met in

 10   November at your deposition.        If you'll turn with me to the tab

 11   in there that's marked D14.        And just let me know when you get

 12   there.

 13   A.   Let me get my glasses on.

 14   Q.   Sure.   So with the Friends Committee on National

 15   Legislation you lobbied your representative, Representative

 16   Wenstrup; is that correct?

 17   A.   That is correct.

 18   Q.   Okay.   And do you recall about how many meetings you had

 19   with him on behalf of the Friends?

 20   A.   Up until this date, I would want to say at least four,

 21   maybe five.

 22   Q.   And if you'll look with me there on tab D14, this has been

 23   marked as Defendants' Exhibit 14 --

 24   A.   Uh-huh.

 25   Q.   -- for identification, do you recognize what that document
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 242 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 242
                                                                                  #:
                                     20179


  1   is there?

  2   A.   Yes.    That looks like one of our reports on a visit.

  3   Q.   And this would have been an actual report that you put

  4   together for the Friends.        Would that be correct?

  5   A.   Yes.    I, many times, take the notes and do the summary of a

  6   meeting.

  7   Q.   Okay.   And this particular document shows that on March 7th

  8   of 2018 you met with Jeff Groenke, who is the district director

  9   for Representative Wenstrup; is that correct?

 10   A.   Yes.    Groenke (pronouncing).

 11   Q.   And you also met with Alex Scharfetter there, the deputy

 12   district director?

 13   A.   Yes, yes.

 14   Q.   Okay.   And if you'll look below where those business cards

 15   are photocopied there, the next paragraph you note that you had

 16   a good discussion with these individuals; is that correct?

 17   A.   Yes, and I think I stated that before.          All of our visits

 18   had been cordial, civil, and people were attentive on both

 19   sides.

 20   Q.   Okay.   But you said -- I think you told Ms. Zhang that

 21   while everything was civil, you were basically -- I can't

 22   remember what exactly what you said, but in my words, it

 23   sounded like they said -- they told you to kind of like get

 24   lost.    Is that an accurate representation of what you said?

 25   A.   I don't think they told us to get lost.
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 243 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 243
                                                                                  #:
                                     20180


  1   Q.   Sure.

  2   A.   They conveyed to us that they had no -- they were not going

  3   to support or have an interest in what we were lobbying for.

  4   Q.   Okay.   Will you flip to the second page of D14 and look at

  5   that top paragraph for me.

  6   A.   Uh-huh.

  7   Q.   Do you see that last sentence there, and correct me if I'm

  8   reading this wrong, but doesn't it say "Wenstrup's aides seemed

  9   receptive to both of the concerns presented and voiced some

 10   support of congressional prerogative"?

 11   A.   Yes, while they maintained that they were not going to

 12   support what we were proposing.

 13   Q.   Okay.   But in the --

 14   A.   But it was an interesting discussion.          And when one talks

 15   about a complex issue, one generally is not either/or.             They're

 16   nuanced issues, I believe.        And so, you know, receptive in that

 17   they listened attentively and were polite, you know, that they

 18   didn't call me stupid.       Yes --

 19   Q.   But this sentence --

 20   A.   -- receptive in that way.

 21   Q.   This sentence that you wrote in an internal memo to your

 22   organization doesn't stop with receptive, though, does it?              It

 23   talks about them actually voicing some support for the concerns

 24   that you brought to them?

 25   A.   What they supported was in general Article 1 in the War
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 244 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 244
                                                                                  #:
                                     20181


  1   Powers Act and that Congress has a role in, but they are the

  2   source of declaring and ending wars.          They did not show support

  3   for the legislation to make a direct statement to the executive

  4   that the executive did not have the authority of the Congress

  5   to undertake either nuclear or boots-on-the-ground military

  6   action in North Korea.

  7   Q.   Okay.   If you'll look at that next paragraph down, the

  8   second-to-last sentence in that paragraph, you say, "Again, the

  9   aides to Wenstrup seemed supportive of this."            Did I read that

 10   correctly?

 11   A.   Supportive that the War Powers Act is something that needs

 12   to be looked at, yes.

 13   Q.   Okay.

 14   A.   I agree 100 percent with that statement.

 15   Q.   Now, you didn't put anything in this memo, did you, that

 16   reflects that they told you that they weren't interested in

 17   what you guys had to say or that they would take into

 18   consideration the lobbying effort that you made that day in

 19   that meeting?

 20   A.   In that meeting, no.      Other meetings, yes.

 21   Q.   And in the last paragraph, if you'll look with me on that

 22   second page, you again say there was a good exchange?

 23   A.   Yes.    We tried to be polite.      We tried to build a

 24   relationship.     We tried to work in a non-partisan way.          And I

 25   think what I was trying to convey is that Representative
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 245 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 245
                                                                                  #:
                                     20182


  1   Wenstrup's office gave us those same courtesies.

  2               MR. ERWIN:     Your Honors, at this point I'd like to

  3   move in Defendants' Exhibit 14 into evidence.

  4               JUDGE BLACK:     Any objection?

  5        (No response.)

  6               JUDGE BLACK:     It's admitted.

  7        (Defendants' Exhibit 14 was admitted.)

  8   Q.   Douglas, if you'll turn with me to the next tab for D15,

  9   and let me know when you get there.

 10   A.   Yes.

 11   Q.   So this again is marked as Defendants' Exhibit 15 for

 12   identification.

 13   A.   Uh-huh.

 14   Q.   Do you recognize what this document is?

 15   A.   Yes.

 16   Q.   And what is it?

 17   A.   It's a thank-you note for allowing us to visit.

 18   Q.   Okay.    So this is an e-mail from your account, Douglas

 19   Burks, to Representative Brad Wenstrup's office, his house.gov

 20   e-mail; is that correct?

 21   A.   That is correct.

 22   Q.   And the subject of the e-mail is "Constituent Inbox:

 23   Civility in politics.        "Did I read that correctly?

 24   A.   Uh-huh.

 25   Q.   And in that e-mail you told Representative Wenstrup that
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 246 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 246
                                                                                  #:
                                     20183


  1   "thank you and your staff for always being willing to meet with

  2   our FCNL group and for the civil and respectful conversations."

  3   Is that what that says there?

  4   A.   Yes, it does.

  5   Q.   Okay.   And then you also say, "I look forward to seeing you

  6   in a week."     Why did you say that?

  7   A.   Because we are a very active lobbying group, and so as you

  8   asked earlier, and I answered, I -- in the past year we have

  9   lobbied Representative Wenstrup on several occasions.

 10   Q.   Okay.   So even after the May 7th meeting, Representative

 11   Wenstrup's office was inviting you back to sit down with them

 12   again?

 13   A.   Upon our request.

 14   Q.   Okay.   But they agreed to your request; correct?

 15   A.   I think I have made it clear over and over again when asked

 16   the question, Brad Wenstrup has respected my First Amendment

 17   rights to petition the government.

 18   Q.   Okay.

 19   A.   That our meetings have been cordial, polite, but had little

 20   impact on outcome.      Lobbying is a long-term process where you

 21   try to persuade people, but I have never gone into that office

 22   with the delusion that we were going to be successful.

 23   Q.   Okay.   Do you believe that you have a constitutional right

 24   to have your representative agree with you on the issues that

 25   you feel are important?
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 247 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 247
                                                                                  #:
                                     20184


  1   A.   Oh, heavens, no.

  2   Q.   Do you feel like you have a constitutional right to have

  3   your representative vote the way you want him to specifically

  4   vote on certain pieces of legislation?

  5   A.   Heavens, no.     What I'm contesting here is that someone

  6   other than me is drawing a district line that impacts my vote

  7   and my activity in an unconstitutional, unfair way.

  8   Q.   Okay.

  9   A.   I do not think that if I have a fair district that I have a

 10   constitutional right for who gets elected or how they vote.              I

 11   want a fair playing field.

 12   Q.   But nothing about the way the 2012 plan drew the lines

 13   prevented you from going in and meeting with Representative

 14   Wenstrup and his staff; correct?

 15   A.   Oh, heavens, no.      It just stacked the deck against me.

 16               MR. ERWIN:     Your Honor, at this time I'd like to move

 17   Defendants' Exhibit 15 into evidence.

 18               JUDGE BLACK:     Any objection?

 19               MS. ZHANG:     Not at this time.

 20               JUDGE BLACK:     It's admitted.

 21        (Defendants' Exhibit 15 was admitted.)

 22   Q.   Douglas, if you'll turn with me to the tab marked D12.

 23   A.   D12?

 24   Q.   Yes.    And let me know --

 25   A.   So you're going back.
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 248 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 248
                                                                                  #:
                                     20185


  1   Q.   When you get there, let me know.

  2   A.   Yes.

  3   Q.   Okay.   What is this document marked Defendants' Exhibit 12

  4   for identification?

  5   A.   Not only have I lobbied, but even before 2012 I have always

  6   contacted my representatives.        This looks like a reply from

  7   Congressperson Brad Wenstrup.

  8   Q.   Okay.   And in this letter that he wrote back to you he

  9   thanked you for contacting him about your priorities for the

 10   115th session of Congress.        Is that accurate?

 11   A.   That is correct.

 12   Q.   And did he tell you that your thoughts were important to

 13   him?

 14   A.   Yes.

 15   Q.   And did he tell you that he wanted to work to effectively

 16   represent you in our nation's capital?

 17   A.   He stated that.

 18   Q.   Okay.   And then if you'll look down there at that second

 19   paragraph, in that last sentence did he tell you that -- he

 20   again thanked you for sharing thoughts; correct?

 21   A.   Yes, he did.

 22   Q.   And then he wrote, "I look forward to our continued

 23   correspondence throughout the 115th session of Congress."              Is

 24   that accurate?

 25   A.   That is correct.
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 249 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 249
                                                                                  #:
                                     20186


  1   Q.   So Congressman Wenstrup was inviting you to continue a

  2   dialogue with him about issues that you felt were important to

  3   you; correct?

  4   A.   Yes.    He was fulfilling his constitutional duty.

  5   Q.   Okay.    But in this letter specifically he is inviting you

  6   to continue a dialogue with him about issues you find

  7   important?

  8   A.   Yes, that's what the letter says.

  9               MR. ERWIN:     Your Honors, at this time I'd like to move

 10   Defendants' Exhibit 12 into evidence.

 11               JUDGE BLACK:     Any objection?

 12               MS. ZHANG:     Not at this time.

 13               JUDGE BLACK:     It's admitted.

 14        (Defendants' Exhibit 12 was admitted.)

 15   Q.   And as part of the Friends Committee on National

 16   Legislation, did you also visit Senator Portman's office?

 17   A.   Yes.

 18   Q.   And Senator Portman, is he the junior senator from the

 19   state of Ohio?

 20   A.   He's a senator from Ohio.       I don't know whether he's junior

 21   or senior.

 22   Q.   Do you know whether he's a Republican or Democrat?

 23   A.   Portman is a Republican.

 24   Q.   Okay.    And do you remember after meeting with him you sent

 25   an e-mail to an individual named Nan Cahall?
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 250 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 250
                                                                                  #:
                                     20187


  1   A.   Yes, I have.

  2   Q.   And do you remember telling her that your meeting with

  3   Republican Senator Portman, quote, renewed your faith in the

  4   Democratic process?

  5   A.   Yes, because I was allowed to petition my officially

  6   elected representative.

  7   Q.   Okay.    And when you were talking with Ms. Zhang earlier,

  8   you also said that you had voted for Republicans in the past;

  9   is that correct?

 10   A.   Yes, I have.

 11   Q.   Okay.    So you would --

 12   A.   Not in a deposition.

 13   Q.   So you have voted for Republican candidates for national

 14   office in the past?

 15   A.   Yes, but not since Ronald Reagan.

 16   Q.   Sure.

 17   A.   I have voted straight party line since Ronald Reagan.

 18   Q.   But you would agree with me, then, that people can

 19   certainly change their partisan ideologies or their voter

 20   preferences over time?

 21   A.   Oh, yes.    I did, so that's obvious.

 22   Q.   Right.    So if someone is a Republican for years, that

 23   doesn't necessarily mean they'll be a Republican for the rest

 24   of their life or even in the next election.           Is that accurate?

 25   A.   No.   That is correct.      But I think if you would look at the
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 251 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 251
                                                                                  #:
                                     20188


  1   last three elections in District 2, in this cycle that the

  2   split of Republican-Democrat numbers were very similar in each

  3   of the three elections.

  4   Q.   Douglas, if you'll look back at that notebook that I gave

  5   you.

  6   A.   Uh-huh.

  7   Q.   If you'll turn to the tab that's marked D18.

  8   A.   Okay.

  9   Q.   Let me know when you get there.

 10   A.   Yes.

 11   Q.   Okay.   And do you recognize what this document is?

 12   A.   Yes.    This is a document of a correspondence with my

 13   brother.

 14   Q.   Okay.   And in the top portion of that first page of D18 is

 15   that an e-mail from you to your brother?           Is your brother

 16   Steve?

 17   A.   Yes, my brother is Steve.

 18   Q.   And can you read into the record for me what you said in

 19   that e-mail?

 20   A.   Yes.    Basically he asked me, well, if only the lawyers win

 21   and I don't get any monetary compensation, why would I do this?

 22   And my answer was because if we win, then it is a good win,

 23   because my vote is being split.         And when you take a look at

 24   the Congress and the Senate, that the Congress, it's very

 25   important for representation on much legislation that impacts
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 252 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 252
                                                                                  #:
                                     20189


  1   me.    And so that it has not only a statewide impact, I believe,

  2   if we don't have gerrymandered districts, but that nationally

  3   it makes a difference.

  4   Q.    Okay.

  5   A.    Because, again, it's a math issue.        And that is, I hope

  6   that in my work that what I support gets enacted, and you need

  7   a whole bunch of votes for that occur.

  8         Is that a good summary?

  9   Q.    And so this e-mail to Steve, your brother, when you're, in

 10   your words, laying out why you got involved with the lawsuit,

 11   you told him "If we win, we get new districts," plural.              Did I

 12   read that correctly?

 13   A.    Yes.    And my concern was not only District 2.        I think I've

 14   stated over and over again that it also is the total map in

 15   Ohio and what it does to the split and the dilution in other

 16   districts and the ratio of party representatives that result.

 17   Q.    So again, in that e-mail you said, "The state is 51-49

 18   Republican" to "Democrat but the congressional split is 80

 19   percent Republican.      When you look at the district map, it's

 20   obvious why."

 21         So is this you telling your brother that you're challenging

 22   in the lawsuit the map as a whole, that's why you got involved

 23   with the lawsuit?

 24   A.    As I stated before, that was one component.          But the other

 25   component is, is that I have been directly harmed in the
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 253 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 253
                                                                                  #:
                                     20190


  1   district that I vote in.

  2   Q.   Okay.

  3   A.   Both are important to me.       I'm a citizen of Ohio.

  4   Q.   So is the main harm to you is that you don't think that

  5   there's enough Democrats in the Ohio congressional legislation

  6   that can vote on things that you have stated and testified here

  7   today are important to you, things like health care, welfare,

  8   Social Security, Medicaid, Medicare, economic disparity?              Is

  9   that the harm that you are seeking to remedy here in this

 10   lawsuit?

 11              JUDGE BLACK:     Excuse me.

 12              MS. ZHANG:     I'm objecting to the extent that the

 13   question mischaracterizes Doug's testimony about the main

 14   reason why he's bringing this case.

 15              JUDGE BLACK:     Sustained as to form.

 16   Q.   Will you clarify for me, Mr. Burks, that that's what you're

 17   really challenging here in this lawsuit?

 18   A.   Clearly I believe that, because the map is drawn unfairly,

 19   that I would benefit from who is elected.           I have had

 20   discussions what the major reason is, is that I think

 21   gerrymandering is unconstitutional.          This is what is being

 22   argued; this is what the justices are going to decide.             That

 23   when a government person draws district lines to advantage

 24   their party, I am at a disadvantage.

 25        I would state, and on the record, that in a Democratic
                             DOUGLAS
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #:J.
                                       239BURKS    - CROSSPage: 254 of 259 PAGEID
                                           Filed: 03/04/19                  1 - 254
                                                                                  #:
                                     20191


  1   state I would hope that Republicans who are being disadvantaged

  2   would file a suit.      What I and why I am filing this Complaint

  3   is, I want fair districts.        The House of Representatives is the

  4   only branch of government, not even the Senate, that we in the

  5   Constitution, in the original one, were given the direct vote.

  6   We are a constitutional republic, and I believe that right to

  7   vote and the Congress is very important, and I believe that

  8   fair districts adds to our government being legitimate.              I

  9   think that people feel disenfranchised when they see unfair

 10   districts based upon party affiliation.          I don't know how I can

 11   say that more strongly.

 12   Q.   Sure.   And I'm going to ask, if you could, a yes-or-no

 13   answer to --

 14   A.   Sure.

 15   Q.   -- do you think that you are constitutionally harmed by the

 16   way the lines are drawn for districts other than your district,

 17   District 2?

 18              MS. ZHANG:     Objection.    Asked and answered.

 19   A.   I'll say yes.     In Ohio, I think that there's more than one

 20   district being gerrymandered.

 21              MR. ERWIN:     Your Honors, at this time I'd like to move

 22   Defendants' Exhibit 18 into evidence.

 23              JUDGE BLACK:     Any objection?

 24              MS. ZHANG:     No objection.

 25        (Defendants' Exhibit 18 was admitted.)
                         DOUGLAS Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  J. BURKS    - CROSS/REDIRECT
                                     #: 239 Filed:                            1 - 255
                                                   03/04/19 Page: 255 of 259 PAGEID #:
                                      20192


  1              JUDGE BLACK:      It's admitted.     Starting to push 5:00

  2   clock.

  3              MR. ERWIN:     I don't have any further questions, Your

  4   Honors.

  5              JUDGE BLACK:      There we go.

  6        (Laughter.)

  7              MR. ERWIN:     I can take a hint.

  8              JUDGE BLACK:      Do the defendants or the intervenors

  9   have further questions?

 10              MS. McKNIGHT:      No, Your Honor.      Thank you.

 11              JUDGE BLACK:      Redirect?

 12              MS. ZHANG:     Unfortunately, I'm going to have to push

 13   my luck just a little bit.

 14              JUDGE BLACK:      All right.    You're the only thing that

 15   stands between me and a break.

 16                              REDIRECT EXAMINATION

 17   BY MS. ZHANG:

 18   Q.   All right.     Just quickly, Doug, will you turn in --

 19              JUDGE BLACK:      You can slow down and do a thorough

 20   redirect.

 21              MS. ZHANG:     All right.

 22              JUDGE BLACK:      You have a full seven minutes.

 23              MS. ZHANG:     All right.

 24   Q.   Doug, will you turn to Defendants' Exhibit 14.

 25   A.   Okay.
                         DOUGLAS Doc
Case: 1:18-cv-00357-TSB-KNM-MHW  J. BURKS    - CROSS/REDIRECT
                                     #: 239 Filed:                            1 - 256
                                                   03/04/19 Page: 256 of 259 PAGEID #:
                                      20193


  1   Q.   You were asked some questions about your lobbying efforts

  2   of lobbying Representative Wenstrup about this exhibit.               Do you

  3   recall that?

  4   A.   Yes.

  5   Q.   Now, was this lobbying effort related to the passage of any

  6   particular House bill?

  7   A.   Yes.    It was a bill to prohibit the executive branch from

  8   committing either nuclear attack or military attack on North

  9   Korea.

 10   Q.   And what was the best-case scenario for you walking out of

 11   that meeting to get from Representative Wenstrup or his aides?

 12   A.   That he would both co-sponsor and vote for the bill.

 13   Q.   Did he end up cosponsoring or voting for the bill?

 14   A.   No, he did not.

 15   Q.   Can I have you now turn to Defendants' Exhibit 12.              This is

 16   the first one that you were shown.

 17   A.   Yes.

 18   Q.   Do you recall Mr. Brodie asking you questions about how

 19   Representative Wenstrup wanted to have a dialogue with you

 20   based on this exhibit?

 21   A.   Yes.

 22   Q.   Will you please read the e-mail address that this e-mail is

 23   sent from.

 24   A.   Wenstrup-no-reply@mail.house.gov.

 25               MS. ZHANG:    Nothing further, Your Honors.
                                                                             1 - 257
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 257 of 259 PAGEID #:
                                     20194


  1        (Laughter.)

  2              JUDGE BLACK:     I don't know what you all are laughing

  3   about.

  4        Okay.    We have reached the end of the day.          The lawyers

  5   have done a good job keeping this moving along.             Momentarily

  6   we're going to break for the day.          We'll be back tomorrow.

  7   We'd like to get the first witness on the stand at 9:00

  8   o'clock.     And during the break and over the evening, our best

  9   wishes go out to you.

 10        Is there anything that's required from the plaintiff before

 11   we adjourn for the day?

 12              MS. LEVENSON:     Nothing from the plaintiffs, Your

 13   Honor.

 14              JUDGE BLACK:     Does the defendant dare?

 15              MR. STRACH:     No, Your Honor.

 16              JUDGE BLACK:     Intervenors?

 17              MS. McKNIGHT:     No, Your Honor.

 18              JUDGE BLACK:     The Court prepares to recess for the

 19   day.

 20              COURTROOM DEPUTY:      All rise.     This court is now in

 21   recess.

 22        (At 4:56 PM, the trial was recessed, to be continued on

 23   Tuesday, March 5, 2019, at 9:00 AM.)

 24                                      - - -

 25
                                                                             1 - 258
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 258 of 259 PAGEID #:
                                     20195


  1                                  MISCELLANEOUS

  2   Opening Statement of Plaintiffs ..................             17
      Opening Statement of Defendants ..................             30
  3   Opening Statement of Intervenors .................             39

  4                                      - - -

  5                   I N D E X       O F     W I T N E S S E S

  6   PLAINTIFFS' WITNESSES:                                        PAGE

  7   ANDRE WASHINGTON
      Direct Examination by Ms. Levenson ...............             43
  8   Cross-Examination by Mr. Voigt ...................             63
      Cross-Examination by Mr. Braden ..................             72
  9   Redirect Examination by Ms. Levenson .............             76

 10   MARCIA FUDGE
      Direct Examination by Ms. Levenson ...............             79
 11   Cross-Examination By Ms. McKnight ................             87

 12   STEPHANIE WHITE
      Direct Examination by Mr. Carey .................             108
 13   Cross-Examination by Mr. Voigt ..................             121
      Redirect Examination by Mr. Carey ...............             126
 14
      JENNIFER MILLER
 15   Direct Examination by Ms. Levenson ..............             128
      Cross-Examination by Mr. Voigt ..................             162
 16   Cross-Examination by Mr. Tucker .................             187

 17   JOHN FITZPATRICK
      Direct Examination by Ms. Bonham ................             196
 18   Cross-Examination by Ms. McKnight ...............             211
      Redirect Examination by Ms. Bonham ..............             222
 19
      DOUGLAS J. BURKS
 20   Direct Examination by Ms. Zhang ................              223
      Cross-Examination by Mr. Erwin .................              238
 21   Redirect Examination By Ms. Zhang ..............              255

 22                                      - - -

 23

 24

 25
                                                                             1 - 259
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 239 Filed: 03/04/19 Page: 259 of 259 PAGEID #:
                                     20196


  1                                 E X H I B I T S

  2   EXHIBIT NUMBER:                                            ADMITTED

  3
      Plaintiffs'    Exhibit   46 ..........................        157
  4   Plaintiffs'    Exhibit   48 ..........................        157
      Plaintiffs'    Exhibit   359..........................        155
  5   Plaintiffs'    Exhibit   417 .........................        136
      Plaintiffs'    Exhibit   418 .........................        151
  6   Plaintiffs'    Exhibit   420 .........................         51
      Plaintiffs'    Exhibit   573 .........................         51
  7   Plaintiffs'    Exhibit   575 .........................         51
      Plaintiffs'    Exhibit   576 .........................         51
  8   Plaintiffs'    Exhibit   577 .........................         51
      Plaintiffs'    Exhibit   578 .........................         51
  9
      Defendants'    Exhibit   12   ..........................      249
 10   Defendants'    Exhibit   14   ..........................      245
      Defendants'    Exhibit   15   ..........................      247
 11   Defendants'    Exhibit   18   ..........................      254

 12                                      - - -

 13

 14                             C E R T I F I C A T E

 15              I, Luke T. Lavin, RDR, CRR, the undersigned, certify

 16   that the foregoing is a correct transcript from the record of

 17   proceedings in the above-entitled matter.

 18

 19                                         s/Luke T. Lavin
                                            Luke T. Lavin
 20                                         Official Court Reporter

 21
                                         - - -
 22

 23

 24

 25
